Exhibit 10.15

EXECUTION VERSION

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 12, 2007

among

SYNNEX CORPORATION

as Borrower

and

THE LENDERS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

and

GE CAPITAL MARKETS SERVICES, INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1 AMOUNT AND TERMS OF CREDIT SECTION 1.1.   Credit
Facilities    SECTION 1.2.   Repayment; Reduction or Termination of Commitment
   6 SECTION 1.3.   Use of Proceeds    8 SECTION 1.4.   Interest    8 SECTION
1.5.   Eligible Inventory; Eligible Receivables    11 SECTION 1.6.   Fees    13
SECTION 1.7.   Cash Management System    13 SECTION 1.8.   Receipt of Payments
   13 SECTION 1.9.   Application and Allocation of Payments    14 SECTION 1.10.
  Lenders’ Additional Rights    15 SECTION 1.11.   Accounting    15 SECTION
1.12.   Indemnity    15 SECTION 1.13.   Access    16 SECTION 1.14.   Taxes    17
SECTION 1.15.   Capital Adequacy; Increased Costs; Illegality    18 SECTION
1.16.   Single Loan    20 SECTION 1.17.   Pro Rata Treatment    20 SECTION 1.18.
  Bank Products    21 SECTION 1.19.   Non-Receipt of Funds by the Agent    21
SECTION 1.20.   Swap Related Reimbursement Obligations    22 ARTICLE 2
CONDITIONS PRECEDENT SECTION 2.1.   Conditions to Effectiveness    23 SECTION
2.2.   Conditions to Each Advance and Letter of Credit    24 ARTICLE 3
REPRESENTATIONS AND WARRANTIES SECTION 3.1.   Existence; Compliance with Law   
25 SECTION 3.2.   Executive Offices; Collateral Locations; Corporate or Other
Names    25 SECTION 3.3.   Power; Authorization; Enforceable Obligations    25
SECTION 3.4.   Financial Statements and Projections    26 SECTION 3.5.   No
Litigation    26 SECTION 3.6.   Taxes    26 SECTION 3.7.   Material Adverse
Change    27 SECTION 3.8.   Ownership of Property; Liens    27 SECTION 3.9.  
Restrictions; No Default; Material Contracts    28 SECTION 3.10.   Labor Matters
   28 SECTION 3.11.   Ventures, Subsidiaries and Affiliates; Outstanding Stock
and Debt    29

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

         Page SECTION 3.12.   Government Regulation    29 SECTION 3.13.   Margin
Regulations    30 SECTION 3.14.   ERISA    30 SECTION 3.15.   Brokers    31
SECTION 3.16.   Patents, Trademarks, Copyrights and Licenses    31 SECTION 3.17.
  Full Disclosure    32 SECTION 3.18.   Hazardous Materials    32 SECTION 3.19.
  Insurance Policies    32 SECTION 3.20.   Deposit and Disbursement Accounts   
32 SECTION 3.21.   Solvency    33 SECTION 3.22.   Inactive Subsidiaries    33
ARTICLE 4 FINANCIAL STATEMENTS AND INFORMATION SECTION 4.1.   Reports and
Notices    33 SECTION 4.2.   Communication with Accountants    33 ARTICLE 5
AFFIRMATIVE COVENANTS SECTION 5.1.   Maintenance of Existence and Conduct of
Business    34 SECTION 5.2.   Payment of Charges and Claims    34 SECTION 5.3.  
Books and Records    35 SECTION 5.4.   Litigation    35 SECTION 5.5.   Insurance
   35 SECTION 5.6.   Compliance with Laws    36 SECTION 5.7.   Agreements    36
SECTION 5.8.   Supplemental Disclosure    37 SECTION 5.9.   Environmental
Matters    38 SECTION 5.10.   Landlords’ Agreements, Mortgagee Agreements and
Bailee Letters    38 SECTION 5.11.   [Reserved]    39 SECTION 5.12.  
Application of Proceeds    39 SECTION 5.13.   Fiscal Year    39 SECTION 5.14.  
Casualty and Condemnation    39 SECTION 5.15.   Subsidiaries    40 SECTION 5.16.
  Intellectual Property    40 SECTION 5.17.   Further Assurances    41 ARTICLE 6
NEGATIVE COVENANTS SECTION 6.1.   Mergers, Subsidiaries, Etc    41 SECTION 6.2.
  Investments    42 SECTION 6.3.   Debt    46 SECTION 6.4.   Affiliate and
Employee Loans and Transactions    47 SECTION 6.5.   Capital Structure and
Business    48

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

         Page SECTION 6.6.   Guaranteed Debt    49 SECTION 6.7.   Liens    50
SECTION 6.8.   Sale of Assets    50 SECTION 6.9.   Material Contracts    51
SECTION 6.10.   ERISA    51 SECTION 6.11.   Financial Covenants    52 SECTION
6.12.   Hazardous Materials    52 SECTION 6.13.   Sale-Leasebacks    52 SECTION
6.14.   Cancellation of Debt    52 SECTION 6.15.   Restricted Payments    52
SECTION 6.16.   Real Property Leases    53 SECTION 6.17.   Bank Accounts    53
SECTION 6.18.   No Speculative Transactions    53 SECTION 6.19.   Margin
Regulations    54 SECTION 6.20.   Limitation on Negative Pledge Clauses, Etc   
54 SECTION 6.21.   Accounting Changes    55 SECTION 6.22.   Amendments and
Modifications to Debt Documents    55 SECTION 6.23.   Change of Corporate Name
or Location; Change of Fiscal Year    55 SECTION 6.24.   Changes to Synnex
Mexico Loan Documents    56 SECTION 6.25.   Mex Bank of America Account    56
SECTION 6.26.   SFC Accounts    56 ARTICLE 7 TERM SECTION 7.1.   Duration    57
SECTION 7.2.   Survival of Obligations    57 ARTICLE 8 EVENTS OF DEFAULT; RIGHTS
AND REMEDIES SECTION 8.1.   Events of Default    57 SECTION 8.2.   Remedies   
59 SECTION 8.3.   Waivers by Borrower    60 SECTION 8.4.   Application of
Proceeds    60 ARTICLE 9 ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
SECTION 9.1.   Assignment and Participations    61 SECTION 9.2.   Appointment of
Agent    64 SECTION 9.3.   The Agent’s Reliance, Etc    65 SECTION 9.4.   GE
Capital and Affiliates    65 SECTION 9.5.   Lender Credit Decision    66 SECTION
9.6.   Indemnification    66 SECTION 9.7.   Successor Agent    66 SECTION 9.8.  
Setoff and Sharing of Payments    67

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

         Page SECTION 9.9.   Advances; Payments; Non-Funding Lenders;
Information; Actions in Concert    68 ARTICLE 10 MISCELLANEOUS SECTION 10.1.  
Complete Agreement; Amendments and Waivers    70 SECTION 10.2.   Fees and
Expenses    72 SECTION 10.3.   No Waiver    73 SECTION 10.4.   Remedies    74
SECTION 10.5.   Severability    74 SECTION 10.6.   Conflict of Terms    74
SECTION 10.7.   Right of Set-off    74 SECTION 10.8.   Authorized Signature   
74 SECTION 10.9.   Notices.    75 SECTION 10.10.   Section Titles    76 SECTION
10.11.   Counterparts    76 SECTION 10.12.   Time of the Essence    76 SECTION
10.13.   Confidentiality    76 SECTION 10.14.   Successors and Assigns    77
SECTION 10.15.   Amendment and Restatement    77 SECTION 10.16.   Governing Law
   78 SECTION 10.17.   Waiver of Trial Jury    79 SECTION 10.18.   Press
Releases and Related Matters    79 SECTION 10.19.   Reinstatement    79 SECTION
10.20.   Advice of Counsel    80 SECTION 10.21.   No Strict Construction    80
SECTION 10.22.   Third-Party Beneficiaries; Deliveries to GECDFC; Intercreditor
Agreement    80

ANNEX A  

DEFINITIONS; RULES OF CONSTRUCTION

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) (a) is
entered into as of February 12, 2007, by and among SYNNEX CORPORATION, a
Delaware corporation (the “Borrower”), and GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation (“GE Capital”), for itself as Lender, and as Agent for
the Lenders, and the other Lenders signatory hereto from time to time, and
(b) amends and restates the First Amended Credit Agreement defined below.

RECITALS

WHEREAS, the Borrower and GE Capital are parties to that certain Amended and
Restated Credit Agreement dated as of July 9, 2002, as amended by Amendment
No. 1, dated as of October 17, 2002, Amendment No. 2, dated as of May 15, 2003,
Amendment No. 3, dated as of June 30, 2003, Amendment No. 4, dated as of
September 5, 2003, Amendment No. 5, dated as of December 30, 2003, Amendment
No. 6, dated as of September 17, 2004, Amendment No. 7, dated as of
September 16, 2005, Amendment No. 8, dated as of February 8, 2006, and Amendment
No. 9, dated as of May 17, 2006, and as further amended, supplemented or
otherwise modified from time to time prior to the date hereof (the “First
Amended Credit Agreement”), which First Amended Credit Agreement, in turn,
amended and restated in its entirety, that certain Credit Agreement dated as of
December 19, 1997 by and between Borrower and GE Capital (the “Original Credit
Agreement”); and

WHEREAS, the Borrower desires to borrow up to $50,000,000 in the aggregate from
the Lenders, and to reserve the right to request additional revolving loan
commitments of up to $50,000,000 in the aggregate, and the Lenders are willing
to make certain loans and other financial accommodations in favor of the
Borrower of up to such amounts in the aggregate upon the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings ascribed to them in Annex A and, for purposes of this
Agreement and the other Loan Documents, the rules of construction set forth in
Annex A shall govern. Unless otherwise indicated, all references in this
Agreement to articles, sections, subsections, schedules, annexes, exhibits, and
attachments shall refer to the corresponding articles, sections, subsections,
schedules, annexes, exhibits, and attachments of or to this Agreement. All
schedules, annexes, exhibits and attachments hereto, or expressly identified to
this Agreement, are incorporated herein by reference, and taken together, shall
constitute but a single agreement. Unless otherwise expressly set forth herein
or in a written amendment referring to such schedules and annexes, all schedules
and annexes referred to herein shall mean the schedules and annexes as in effect
as of the Effective Date. The above Recitals shall be construed as part of this
Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE 1

AMOUNT AND TERMS OF CREDIT

SECTION 1.1. Credit Facilities.

(a) Revolving Credit Facility. (i) Upon and subject to the terms and conditions
hereof, each Lender severally agrees to make available from time to time until
the Commitment Termination Date its Pro Rata Share of advances (each, a
“Revolving Credit Advance”) to the Borrower. Each Lender’s Pro Rata Share of the
Revolving Credit Loan shall not exceed its separate Revolving Credit Commitment.
The obligations of each Lender hereunder shall be several and not joint. The
aggregate principal amount of Revolving Credit Advances outstanding shall not
exceed at any time the lesser of (A) the Maximum Amount and (B) the Borrowing
Base, in each case less the principal amount of the Swing Line Loan and Letter
of Credit Obligations outstanding at such time. Until the Commitment Termination
Date, the Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(a)(i).

(ii) Each Revolving Credit Advance shall be made on notice by the Borrower in
writing (by telecopy or overnight courier) to the Agent (which shall promptly
notify the Lenders) at its address at 100 California Street, 10th floor, San
Francisco, CA 94111, Attention: SYNNEX Corporation, Account Manager, Telecopier
No.: (513) 794-8542, Telephone No.: (415) 277-7400, or such other address as is
notified to Borrower in writing by Agent. Such notice shall be given no later
than noon (New York time) on the Business Day of the proposed Revolving Credit
Advance, in the case of an Index Rate Loan, or noon (New York time) on the date
which is three (3) Business Days prior to the proposed Revolving Credit Advance,
in the case of a LIBOR Loan. Each such notice of borrowing (a “Notice of
Revolving Credit Advance”) shall be substantially in the form of Exhibit
1.1(a)(ii) hereto and shall include the information required in such Exhibit and
such other information as may reasonably be required by the Agent. If the
Borrower desires to have the Revolving Credit Advances bear interest by
reference to the LIBOR Rate, it must comply with Section 1.4 (d). The Agent
shall be entitled to rely upon and shall be fully protected under this Agreement
in relying upon any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice believed by the Agent to be genuine
and to assume that the persons executing and delivering the same were duly
authorized unless the responsible individual acting thereon for the Agent shall
have actual knowledge to the contrary.

(iii) The Borrower shall execute and deliver to each Lender a note to evidence
the Revolving Credit Commitment of that Lender. Each note shall be in the
principal amount of the Revolving Credit Commitment of the applicable Lender,
dated the Effective Date and substantially in the form of Exhibit 1.1(a)(iii).
Each Revolving Credit Note shall represent the obligation of the Borrower to pay
the amount of each Lender’s Revolving Credit Commitment or, if less, the
applicable Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to the Borrower, together with interest thereon as
prescribed in Section 1.4. The entire unpaid balance of the Revolving Credit
Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available

 

2



--------------------------------------------------------------------------------

funds on the Commitment Termination Date. The date and amount of each Revolving
Credit Advance made by the Lenders to the Borrower and each payment of principal
with respect thereto shall be recorded on the books and records of such Lender,
which books and records shall constitute conclusive evidence, absent manifest
error, of the accuracy of the information therein recorded.

(iv) The Borrower shall furnish to the Agent and each Lender a Borrowing Base
Certificate substantially in the form of Exhibit 1.1(a)(iv) hereto, completed
and signed by an officer of the Borrower listed in Schedule 10.8, which
certificate sets forth a calculation of the Borrowing Base of the Borrower at
the times and for the periods set forth in Annex E. The Borrower agrees that, in
making any Revolving Credit Advance available to the Borrower hereunder, the
Agent and each Lender shall be entitled to rely upon the most recent Borrowing
Base Certificate delivered to the Agent and the Lenders by the Borrower. The
Borrower further agrees that if the Borrower shall have failed to deliver a
Borrowing Base Certificate to the Agent and the Lenders within the specified
period, the Lenders shall be under no obligation to make any further Revolving
Credit Advances to the Borrower, or incur any additional Letter of Credit
Obligations, until such time as such Borrowing Base Certificate is delivered to
the Agent and the Lenders.

(v) Any provision of this Agreement to the contrary notwithstanding, at the
request of Borrower, in its discretion Agent may (but shall have absolutely no
obligation to), make Revolving Credit Advances to Borrower on behalf of the
Lenders in amounts that cause the outstanding balance of the aggregate Revolving
Credit Loan to exceed the Borrowing Base (less the Swing Line Loan) (any such
excess Revolving Credit Advances are herein referred to collectively as
“Overadvances”); provided that (A) no such event or occurrence shall cause or
constitute a waiver of Agent’s, the Swing Line Lender’s or Lenders’ right to
refuse to make any further Overadvances, Swing Line Advances or Revolving Credit
Advances, or incur any Letter of Credit Obligations, as the case may be, at any
time that an Overadvance exists, (B) no Overadvance shall result in a Default or
Event of Default due to Borrower’s failure to comply with Section 1.2(b) for so
long as Agent permits such Overadvance to remain outstanding, but solely with
respect to the amount of such Overadvance, and (C) no Overadvance may remain
outstanding more than 30 days (and for at least five consecutive Business Days
after such Overadvance is repaid, no further Overadvance may be made). In
addition, Overadvances may be made even if the conditions to lending set forth
in Section 2 have not been met. All Overadvances shall constitute Index Rate
Loans, shall bear interest at the Default Rate and shall be payable on the
earlier of demand or the Commitment Termination Date. Except as otherwise
provided in Section 1.9, the authority of Agent to make Overadvances is limited
to an aggregate amount not to exceed 10% of the Borrowing Base at any time,
shall not cause the Revolving Credit Loan to exceed the Maximum Amount, and may
be revoked prospectively by a written notice to Agent signed by the Lenders
holding more than 50% of the Revolving Loan Commitments.

(b) Swing Line Facility. (i) Upon and subject to the terms and conditions
hereof, the Swing Line Lender agrees to make available from time to time until
the Commitment Termination Date advances (each, a “Swing Line Advance”) to the
Borrower. The aggregate

 

3



--------------------------------------------------------------------------------

amount of Swing Line Advances outstanding shall not exceed the lesser of (A) the
Swing Line Commitment and (B) the lesser of (x) the Maximum Amount, and
(y) (except for Overadvances) the Borrowing Base, in either case less the
outstanding principal balance of the Revolving Credit Loan at such time (“Swing
Line Availability”). Until the Commitment Termination Date, the Borrower may
from time to time borrow, repay and reborrow under this Section 1.1(b). Each
Swing Line Advance shall be made on notice by the Borrower in writing (by
telecopy or overnight courier) to the Agent at its address at 100 California
Street, 10th floor, San Francisco, CA 94111, Attention: SYNNEX Corporation,
Account Manager, Telecopier No.: (513) 794-8542, Telephone No.: (415) 277-7400,
or such other address as is notified to Borrower in writing by Agent. Such
notice shall be given no later than noon (New York time) on the Business Day of
the proposed Swing Line Advance. Each such notice of borrowing (a “Notice of
Swing Line Advance”) shall be substantially in the form of Exhibit 1.1(b)(i)
hereto and shall include the information required in such Exhibit and such other
information as may reasonably be required by the Agent. The Agent shall be
entitled to rely upon and shall be fully protected under this Agreement in
relying upon any Notice of Swing Line Advance or similar notice believed by the
Agent to be genuine and to assume that the persons executing and delivering the
same were duly authorized unless the responsible individual acting thereon for
the Agent shall have actual knowledge to the contrary. Unless the Swing Line
Lender has received at least one Business Day’s prior written notice from the
Requisite Lenders instructing it not to make a Swing Line Advance, the Swing
Line Lender shall, notwithstanding the failure of any conditions precedent set
forth in Section 2.2, be entitled to fund such Swing Line Advance, and to have
each lender make Revolving Credit Advances in accordance with
Section 1.1(b)(iii) or purchase participation interests in accordance with
Section 1.1(b)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute an Index Rate Loan.
Borrower shall repay the aggregate outstanding principal amount of the Swing
Line Loan upon demand therefor by Agent.

(ii) The Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. Such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Effective Date and substantially in the form of Exhibit 1.1(b)(ii) (the
“Swing Line Note”). The Swing Line Note shall represent the obligation of the
Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to the
Borrower together with interest thereon as prescribed in Section 1.4. The entire
unpaid balance of the Swing Line Loan and all other non-contingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date if not sooner paid in full.

(iii) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion, may, and shall on at least a weekly basis, on behalf of the
Borrower (and the Borrower hereby irrevocably authorizes the Swing Line Lender
to so act on its behalf) request each Lender (including the Swing Line Lender)
to make a Revolving Credit Advance to the Borrower (which shall be an Index Rate
Loan) in an amount equal to such Lender’s Pro Rata Share of the principal amount
of the Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given. Unless any of the events described in Sections

 

4



--------------------------------------------------------------------------------

8.1(f) shall have occurred (in which event the procedures of Section 1.1(b)(iv)
shall apply) and regardless of whether the conditions precedent set forth in
this Agreement to the making of a Revolving Credit Advance are then satisfied,
each Lender shall disburse directly to the Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m.
(New York time), in immediately available funds on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Credit
Advances shall be immediately paid to the Swing Line Lender and applied to repay
the Refunded Swing Line Loan.

(iv) If, prior to refunding the Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(b)(iii), one of the events described in Sections 8.1(f)
shall have occurred, then, subject to the provisions of Section 1.1(b)(v) below,
each Lender will, on the date such Revolving Credit Advance was to have been
made for the benefit of the Borrower, purchase from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of the Swing Line Loan. Upon request, each Lender will
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation.

(v) Each Lender’s obligation to make Revolving Credit Advances in accordance
with Section 1.1(b)(iii) and to purchase participation interests in accordance
with Section 1.1(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of the Borrower to satisfy the conditions precedent to borrowing set forth in
this Agreement on the date upon which such participation interest is to be
purchased; or (D) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing. If any Lender does not make available to
the Agent or the Swing Line Lender, as applicable, the amount required pursuant
to Section 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Lender, together
with interest thereon for each day from the date of non-payment until such
amount is paid in full at the Federal Funds Rate for the first two Business Days
and at the Index Rate plus the Applicable Margin thereafter.

(c) The Agent shall be entitled to rely upon, and shall be fully protected in
relying upon, any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice believed by the Agent to be genuine.
The Agent may assume that each Person executing and delivering such a notice was
duly authorized, unless the responsible individual acting thereon for the Agent
has actual knowledge to the contrary.

SECTION 1.1A Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex J, Borrower shall have the right to
request, and Lenders agree to incur, or purchase participations in, Letter of
Credit Obligations in respect of Borrower.

 

5



--------------------------------------------------------------------------------

SECTION 1.2. Repayment; Reduction or Termination of Commitment.

(a) The Borrower hereby promises to pay to the Agent, for the account of each
Lender, the entire outstanding principal amount of the Revolving Credit Loan,
and the Revolving Credit Loan shall mature, on the Commitment Termination Date.

(b) In the event that the outstanding principal balance of the Revolving Credit
Loan made to the Borrower shall at any time exceed the Borrowing Availability,
the Borrower shall immediately repay the Revolving Credit Advances made to the
Borrower in the amount of such excess and, if after such repayment any excess
remains because of the Letter of Credit Obligations, such repayment shall be
accompanied by cash collateralization or other satisfaction of such Letter of
Credit Obligations in accordance with Annex J. Any such excess balance described
in the preceding sentence shall nevertheless constitute Obligations that are
secured by the Collateral and entitled to all of the benefits thereof and of the
Loan Documents and shall be evidenced by the Revolving Credit Notes.
Notwithstanding the foregoing, any Overadvance made pursuant to
Section 1.1(a)(v) shall be repaid in accordance with Section 1.1(a)(v).

(c) The Borrower shall have the right at any time and from time to time, upon
sixty (60) days’ prior written notice to the Agent, to permanently reduce
(ratably among the Lenders) or terminate voluntarily the Revolving Credit
Commitments (in whole or in part) without premium or penalty other than as
provided in Section 1.4(e); provided that the Revolving Credit Commitments shall
not be reduced to lower than $25,000,000, except in connection with a reduction
to zero or a termination thereof. The aggregate amount of any such partial
reduction of the Revolving Credit Commitments shall be in integral multiples of
$5,000,000 and to the extent, if any, that the Revolving Credit Loan and the
Swing Line Loan then outstanding exceed the Maximum Amount at such time (after
giving effect to such reduction in the Revolving Credit Commitments), such
reduction shall be accompanied by (a) prepayment of the Revolving Credit
Advances in the amount of such excess and, if after such prepayment any excess
remains because of the Letter of Credit Obligations, such reduction shall be
accompanied by cash collateralization or other satisfaction of such Letter of
Credit Obligations in accordance with Annex J, in each case together with the
payment of any fees, premiums, costs and charges required to be paid pursuant to
Section 1.4(e), and accrued interest on the amount so prepaid to the date of
such prepayment. Upon the termination of the Revolving Credit Commitments, the
Borrower’s right to receive Revolving Credit Advances, or request that Letter of
Credit Obligations be incurred on its behalf, or request Swing Line Advances
shall terminate and the Borrower’s obligation to pay the Unused Facility Fee
shall terminate, and notwithstanding anything to the contrary contained herein
or in any Revolving Credit Note, the entire outstanding balance of the Revolving
Credit Loan and the Swing Line Loan shall be immediately due and payable. On the
date of such termination, the Borrower shall pay to the Agent in immediately
available funds all of its Obligations and any accrued and unpaid interest and
in accordance with Annex J shall cash collateralize all Letter of Credit
Obligations or otherwise satisfy such Letter of Credit Obligations.

(d) All Obligations (excluding the GECDFC Obligations), including the Revolving
Credit Loan, shall be immediately due and payable, and the Revolving Credit

 

6



--------------------------------------------------------------------------------

Commitments shall immediately terminate, in each instance without notice, on the
earliest of (x) the occurrence of the “Commitment Termination Date” (as defined
in the Receivables Funding Agreement), (y) the date of the voluntary termination
by SFC of the loan commitments under the Receivables Funding Agreement or
(z) the date of the voluntary termination by the Borrower or SFC of the
obligations of the Borrower or SFC to transfer or purchase, as appropriate,
receivables pursuant to the Receivables Sale Agreement.

(e) For the purposes of increasing the Revolving Credit Commitments, the
Borrower may from time to time request a new or additional commitment (an
“Incremental Commitment”) from one or more Lenders or other Persons consented to
by the Agent pursuant to the Incremental Commitment Agreement (each such Person
upon satisfaction of the conditions set forth herein, an “Incremental Lender”)
so long as (x) after giving effect to such Incremental Commitment, (A) the
Revolving Credit Commitment shall not exceed $100,000,000, (B) each such
Incremental Commitment is in a minimum amount of $25,000,000 and integral
multiples of $25,000,000 in excess of such amount, and (C) the aggregate amount
of all such Incremental Commitments hereunder shall not exceed $50,000,000, and
(y) on the date on which such Incremental Commitment is requested to be
effective (such date, an “Incremental Commitment Date”), no Default or Event of
Default shall have occurred and be continuing, or will occur after giving effect
to such Incremental Commitment. No Incremental Commitment pursuant to this
Section 1.2(e) shall be effective unless the Borrower delivers to the Agent an
Incremental Commitment Agreement executed and delivered by the Borrower and the
related Incremental Lender and a certificate executed by an officer of the
Borrower listed in Schedule 10.8 to the effect that the condition set forth in
clause (y) above is satisfied; provided, that subject to the conditions set
forth herein, each Lender hereby commits to provide its Pro Rata Share of each
Incremental Commitment at any time prior to the first anniversary of the
Effective Date. Neither the Agent nor any Lender shall be obligated to deliver
or fund any Incremental Commitment pursuant hereto unless such Person becomes
party to an Incremental Commitment Agreement as an Incremental Lender. On each
Incremental Commitment Date, and as a condition to becoming a Lender hereunder,
the applicable Incremental Lenders shall fund Advances to the Agent in an amount
necessary for such Incremental Lender’s Pro Rata Share to be equal to (I) the
sum of (A) such Lender’s Revolving Credit Advances, plus (B) such Lender’s share
of the obligations to purchase participations in Swing Line Advances and
refinance Swing Line Advances pursuant to Section 1.1(b) of this Agreement,
divided by (II) the aggregate outstanding principal amount of the Revolving
Credit Loan and the Swing Line Loan on such Incremental Commitment Date. Upon
receipt of such amount, the Agent shall disburse such amounts to the other
Lenders ratably in accordance with their Pro Rata Shares. Notwithstanding
anything herein to the contrary, in connection with any request by Borrower for
an Incremental Commitment hereunder by any Person, Borrower shall first deliver
to the Agent a written notice requesting that the existing Lenders provide such
Incremental Commitment hereunder based on such Lenders’ Pro Rata Shares, and to
the extent that any Lender hereunder agrees to provide any portion of such
Incremental Commitment, such Lender shall always be entitled to fund a portion
of such Incremental Commitment that is necessary to preserve its Pro Rata Share
hereunder as in effect immediately prior to giving effect to such Incremental
Commitment.

 

7



--------------------------------------------------------------------------------

(f) Within five (5) Business Days of receipt by the Borrower or any Domestic
Subsidiary thereof of any Net Cash Proceeds of a sale, assignment or other
disposition of assets or property, other than sales of assets permitted under
Section 6.8(a), 6.8(b), 6.8(c) or 6.8(d), the Borrower agrees to make a
mandatory prepayment of the Advances in an amount equal to one hundred percent
(100%) of such Net Cash Proceeds.

SECTION 1.3. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Credit Loan and the Swing Line Loan for (i) the payment of costs and
expenses of the financing transactions contemplated by this Agreement and the
Receivables Funding Agreement that are payable by the Borrower, and (ii) general
working capital and other corporate purposes of the Borrower not prohibited by
the terms of this Agreement and the other Loan Documents. The Borrower agrees
that it shall not borrow any Revolving Credit Advances or Swing Line Advances
except to fulfill its immediate cash needs for such purposes.

SECTION 1.4. Interest.

(a) The Borrower shall pay interest to the Agent for the account of each Lender
on the aggregate outstanding balance of the Revolving Credit Advances made to
the Borrower from time to time from the date made until paid in full at a per
annum interest rate equal to the Index Rate in effect from time to time or, at
the election of the Borrower, the applicable LIBOR Rate, in each case, plus the
Applicable Margin. The Borrower shall pay interest to the Agent for the account
of the Swing Line Lender on the aggregate outstanding balance of the Swing Line
Advances made to the Borrower from time to time from the date made until
maturity at a per annum interest rate equal to the applicable Index Rate plus
the Applicable Margin in effect from time to time.

On the Effective Date, the Applicable Margins are as follows:

 

Applicable Margin for Index Rate Loans

  (1.00 )%

Applicable Margin for LIBOR Loans

  1.50 %

Applicable Margin for Letters of Credit

  1.50 %

The Applicable Margins may be adjusted by reference to the following grids:

 

If Fixed Charge Coverage Ratio is:

  

Level of

Applicable Margins:

< 1.9:1.0

   Level I

> 1.9:1.0

   Level II

 

    Applicable Margins       Level I     Level II  

Applicable Margin for Index Rate Loans

  (1.00 )%   (1.25 )%

Applicable Margin for LIBOR Loans

  1.50 %   1.20 %

Applicable Margin for Letters of Credit

  1.50 %   1.25 %

 

8



--------------------------------------------------------------------------------

Adjustments in the Applicable Margins shall commence with the first Fiscal
Quarter ending after the first anniversary of the Effective Date, and thereafter
shall be implemented quarterly on a prospective basis, for each calendar month
commencing at least five (5) days after the date of delivery to Lenders of the
quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment. Concurrently with the delivery of those
Financial Statements, Borrower shall deliver to Agent and Lenders a certificate,
signed by its chief financial officer, setting forth in reasonable detail the
basis for the continuance of, or any change in, the Applicable Margins. Failure
to timely deliver such Financial Statements shall, in addition to any other
remedy provided for in this Agreement, result in an increase in the Applicable
Margins to the highest level set forth in the foregoing grid, until the date of
delivery of those Financial Statements demonstrating that such an increase is
not required. If an Event of Default has occurred and is continuing at the time
any reduction in the Applicable Margins is to be implemented, that reduction
shall be deferred until the first day of the first calendar month following the
date on which such Event of Default is waived or cured. If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and the Borrower shall pay to Agent, for the benefit of
the Lenders, promptly on demand therefor, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid.

(b) Interest on the Revolving Credit Advances and the Swing Line Advances made
to the Borrower shall be payable by the Borrower to the Agent for the account of
each Lender at the following times: (i) on each Interest Payment Date; (ii) on
the date of any payment or prepayment of the principal of the Revolving Credit
Advances or the Swing Line Advances (to the extent of the interest accrued and
unpaid on such portion paid or prepaid); and (iii) if any interest accrues or
remains payable after the Commitment Termination Date, upon demand. If any
payment of principal of the Revolving Credit Advances or the Swing Line Advances
becomes due and payable on a day other than a Business Day, the maturity thereof
will be extended to the next succeeding Business Day (except as set forth in the
definition of LIBOR Period) and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
Interest shall be calculated by the Agent on a daily basis and on the basis of a
three hundred sixty (360) day year, in each case for the actual number of days
occurring in the period for which such interest is payable. Each determination
by the Agent of an interest rate hereunder and each calculation of interest
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

9



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuation of any Event of Default, at
the election of the Agent (or upon the written request of the Requisite Lenders)
confirmed by written notice from the Agent to the Borrower, (x) the interest
rate applicable to the Letter of Credit Fees and principal on the Revolving
Credit Advances and the Swing Line Advances shall be increased to the Default
Rate and (y) interest on interest and other Obligations (excluding principal on
the Revolving Credit Advances and the Swing Line Advances) in default shall be
charged at the Default Rate and shall be payable on demand. Such increased
interest rate or interest charge, as appropriate, or Letter of Credit Fees at
the Default Rate, shall commence to accrue on the date of the occurrence of the
Default giving rise to such Event of Default.

(d) So long as no Default or Event of Default shall have occurred and be
continuing, and subject to the additional conditions precedent set forth in
Section 2.2, the Borrower shall have the option to (i) request that any
Revolving Credit Advances be made as a LIBOR Loan, (ii) convert at any time all
or any part of outstanding Revolving Credit Advances from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan, subject to
payment of LIBOR breakage costs in accordance with Section 1.4(e) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any LIBOR Loan as a LIBOR Loan
upon the expiration of the applicable LIBOR Period, and the succeeding LIBOR
Period of that continued LIBOR Loan shall commence on the last day of the LIBOR
Period of the LIBOR Loan to be continued. Any portion of the Revolving Credit
Advances to be made or continued as, or converted into, a LIBOR Loan must be in
a minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
such amount. Any such election must be made by noon (New York time) on the third
(3rd) Business Day prior to (1) the date of any proposed Revolving Credit
Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which the Borrower wishes to convert any Index Rate Loan to a LIBOR Loan for
a LIBOR Period designated by the Borrower in such election. If no election is
received with respect to a LIBOR Loan by noon (New York time) on the third
(3rd) Business Day prior to the end of the LIBOR Period with respect thereto (or
if a Default or an Event of Default shall have occurred and be continuing or the
additional conditions precedent set forth in Section 2.2 shall not have been
satisfied), that LIBOR Loan shall be converted to an Index Rate Loan at the end
of its LIBOR Period. The Borrower must make such election by notice to the Agent
in writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.4(d).

(e) To induce the Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or is the result of
acceleration, by operation of law or otherwise); (ii) the Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) the Borrower shall default in making any borrowing of, conversion into or
continuation of LIBOR Loans after the Borrower has given notice requesting the
same in accordance herewith; or (iv) the Borrower shall fail to make any
prepayment of a LIBOR Loan after the Borrower has given a notice thereof in
accordance herewith, the Borrower

 

10



--------------------------------------------------------------------------------

shall indemnify and hold harmless each Lender from and against all losses, costs
and expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its relevant LIBOR Loan through the purchase
of a deposit bearing interest at the LIBOR Rate in an amount equal to the amount
of that LIBOR Loan and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Loans in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Revolving
Credit Notes and all other amounts payable hereunder. As promptly as practicable
under the circumstances, each Lender shall provide the Borrower with its written
calculation of all amounts payable pursuant to this Section 1.4(e), and such
calculation shall be binding on the parties hereto unless the Borrower shall
object in writing within ten (10) Business Days of receipt thereof, specifying
the basis for such objection in detail.

(f) Notwithstanding anything to the contrary set forth in this Section 1.4, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate, the
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by the Agent, on behalf of the
Lenders, is equal to the total interest which would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.4(a) through (e) above, unless
and until the rate of interest again exceeds the Maximum Lawful Rate, and at
that time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount which such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.4(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, the Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.9 and thereafter shall refund any excess to the Borrower or as a
court of competent jurisdiction may otherwise order.

SECTION 1.5. Eligible Inventory; Eligible Receivables.

(a) Based on the most recent Borrowing Base Certificate delivered by the
Borrower to the Agent and on other information available to the Agent, the Agent
shall in its

 

11



--------------------------------------------------------------------------------

reasonable business judgment determine which Inventory of the Borrower shall be
deemed to be “Eligible Inventory” of the Borrower for purposes of determining
the amounts, if any, to be advanced to the Borrower under the Revolving Credit
Loan and the Swing Line Loan. In determining whether any particular Inventory
constitutes Eligible Inventory, the Agent shall not include any such Inventory
to which any of the exclusionary criteria set forth below applies. The Agent
reserves the right, at any time and from time to time after the Effective Date,
to adjust any such criteria, to establish new criteria and to adjust advance
rates with respect to Eligible Inventory in its reasonable business judgment,
subject to the approval of Supermajority Lenders in the case of adjustments or
new criteria or changes in advance rates which have the effect of making more
credit available. Eligible Inventory shall not include any Inventory of the
Borrower:

(i) that is not owned by the Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure the
Borrower’s performance with respect to that Inventory), except the Liens in
favor of the Agent, on behalf of itself and the Lenders, and a second Lien in
favor of GE Capital as the Administrative Agent under the Receivables Funding
Agreement;

(ii) that is (i) not located on premises owned, leased or operated by the
Borrower or (ii) stored with a bailee, warehouseman or similar Person, unless
the Agent has given its prior consent thereto and unless (x) a satisfactory
bailee letter or landlord waiver has been delivered to the Agent, or
(y) Reserves satisfactory to the Agent have been established with respect
thereto, or (iii) located at any site if the aggregate book value of Inventory
at any such location is less than $100,000;

(iii) that is placed on consignment, is in transit or is otherwise not located
on premises owned, leased or operated by the Borrower;

(iv) that is covered by a negotiable document of title, unless such document and
evidence of acceptable insurance covering such Inventory have been delivered to
the Agent;

(v) that in the Agent’s reasonable determination, is excess, obsolete,
unsalable, shopworn, seconds, damaged, imperfect or unfit for sale;

(vi) that consists of display items, promotional materials, packing or shipping
materials, manufacturing supplies, work-in-process Inventory or replacement
parts;

(vii) that consists of goods which have been returned by the buyer;

(viii) that is not of a type held for sale in the ordinary course of the
Borrower’s business;

(ix) that consists of discontinued or slow-moving items (over 90 days old),
goods of substandard quality or goods classified as “clearance inventory”;

 

12



--------------------------------------------------------------------------------

(x) that is bill-and-hold inventory or that is evidenced by an account;

(xi) as to which the Agent’s Lien, on behalf of itself and the Lenders, therein
is not a first priority perfected Lien;

(xii) as to which any of the representations or warranties pertaining to
Inventory set forth in this Agreement or the Borrower Security Agreement is
untrue;

(xiii) that consists of any costs associated with “freight-in” charges;

(xiv) that consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;

(xv) that is not covered by casualty insurance acceptable to the Agent;

(xvi) that is (i) Cisco Inventory, (ii) Dell Inventory, (iii) Hewlett Packard
Inventory, (iv) Lenovo Inventory, or (v) IBM Inventory; or

(xvii) that is otherwise unacceptable to the Agent in its reasonable business
judgment.

(b) Eligible Receivables. Agent reserves the right, at any time and from time to
time after the Effective Date, to adjust any of the criteria set forth in the
definitions of Eligible Receivables, and to establish new criteria, and to
adjust advance rates with respect to Eligible Receivables, in its reasonable
credit judgment, reflecting changes in the collectibility or realization values
of such Accounts arising or discovered by Agent after the Effective Date subject
to the approval of Supermajority Lenders in the case of adjustments or new
criteria or changes in advance rates which have the effect of making more credit
available.

SECTION 1.6. Fees. As compensation for the Agent’s and the Lenders’ costs,
skills, services and efforts incurred and expended in making the Revolving
Credit Loan available to the Borrower, the Borrower agrees to pay to the Agent
for its own account or the account of the Lenders, as the case may be, the
Letter of Credit Fee as provided in Annex J and the fees set forth in Annex D.

SECTION 1.7. Cash Management System. On or prior to the Effective Date, the
Borrower and each other Domestic Subsidiary of the Borrower (other than SFC)
will establish and maintain until the Termination Date, the cash management
system described in Annex B.

SECTION 1.8. Receipt of Payments. The Borrower shall make each payment under
this Agreement not later than 3:00 p.m. (New York time) on the day when due in
Dollars in immediately available funds to the Collection Account. Payments
received after 3:00 p.m. (New York time) on any Business Day shall be deemed to
have been received on the following Business Day. For the purposes of computing
interest and Fees and determining the Borrowing Availability as of any date:
(i) all payments (including cash sweeps) consisting of cash, wire, or electronic
transfers in immediately available funds shall be deemed received by the Agent
upon

 

13



--------------------------------------------------------------------------------

deposit in the Collection Account; and (ii) all payments consisting of checks,
drafts, or similar non-cash items shall be deemed received upon receipt of good
funds following deposit in the Collection Account. Subject to
Section 9.9(a)(ii), each payment received by the Agent under this Agreement or
any Revolving Credit Note or Swing Line Note for the account of any Lender or
the Swing Line Lender, as applicable, shall be paid by the Agent promptly to
such Lender, in the same funds received, for application to the Revolving Credit
Loan, Swing Line Loan or other obligation in respect of which such payment is
made.

SECTION 1.9. Application and Allocation of Payments. The Borrower irrevocably
waives the right to direct the application of any and all payments at any time
or times hereafter received from or on behalf of the Borrower, and the Borrower
irrevocably agrees that the Agent and the Lenders shall have the continuing
exclusive right to apply any and all such payments against the then due and
payable Obligations and in repayment of the Revolving Credit Advances as the
Lenders may deem advisable. In the absence of a specific determination by the
Agent with respect thereto or unless otherwise expressly provided herein,
payments shall be applied in the following order: (a) to then due and payable
Fees, expenses and other Obligations (including Revolving Credit Advances made
by the Agent in its capacity as the Agent) owing by the Borrower to the Agent;
(b) to then due and payable interest payments on the Swing Line Loan owing by
the Borrower; (c) to then due and payable principal payments on the Swing Line
Loan owing by the Borrower; (d) to then due and payable interest payments on the
Revolving Credit Loan (to include the Letter of Credit Fees) and unpaid Swap
Related Reimbursement Obligations, ratably in proportion to the interest accrued
as to the Revolving Credit Loan and Swap Related Reimbursement Obligation, as
applicable; (e) to then due and payable principal payments on the Revolving
Credit Loan owing by the Borrower and unpaid Swap Related Reimbursement
Obligations and to provide for cash collateral for Letter of Credit Obligations
in the manner described in Annex J, ratably to the aggregate, combined principal
balance of the Revolving Credit Advances, unpaid Swap Related Reimbursement
Obligations and outstanding Letter of Credit Obligations; and (f) to any other
Obligations to the Lenders owing by the Borrower; provided that if an Event of
Default shall occur and be continuing or after the acceleration of the
Obligations (by operation of law or otherwise), such payments shall be applied
to the Obligations in the manner and order described in Section 8.4. Except as
otherwise provided in this Agreement, if after making all of the payments
referred to in the immediately preceding sentence, there shall remain with the
Agent any excess monies received from or on behalf of the Borrower, the Agent
shall promptly return same to the Borrower by depositing such amount into a
Disbursement Account of the Borrower (or as required by law); provided that if
at such time there shall exist an Event of Default (and for so long as an Event
of Default is continuing), the Agent may retain such excess monies as cash
collateral for any outstanding Obligations. The Agent, on behalf of the Lenders,
is authorized to, and at its option may, make or cause to be made Revolving
Credit Advances by the Lenders on behalf of the Borrower for payment of any or
all Fees, expenses, charges, costs, principal, interest, or other Obligations
then due and payable by the Borrower under this Agreement or any of the Loan
Documents, even if the making of such Revolving Credit Advance causes the
outstanding balance of the Revolving Credit Loan to exceed the Borrowing
Availability, in which case the terms of Section 1.2(b) shall apply.

 

14



--------------------------------------------------------------------------------

SECTION 1.10. Lenders’ Additional Rights.

(a) The Borrower agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option (but subject, as between the Lenders, to
the provisions of Section 9.9(f)), to offset balances held by such Lender or its
Affiliates for the account of the Borrower at any of its or its Affiliates
offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s pro rata portion of the Revolving Credit Loan
or any other amount payable to such Lender hereunder, that is not paid when due
(regardless of whether such balances are then due to the Borrower), in which
case such Lender shall promptly notify the Borrower and the Agent thereof;
provided, that such Lender’s failure to give such notice shall not affect the
validity thereof.

(b) Nothing contained herein shall require the Agent and/or the Lenders to
exercise any right as against the Borrower as described in this Section 1.10 or
shall affect the right of the Agent and/or the Lenders to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

SECTION 1.11. Accounting. The Agent will provide a monthly accounting of
transactions under the Revolving Credit Loan and the Swing Line Loan to the
Borrower. Each and every such accounting shall (absent manifest error) be deemed
final, binding and conclusive upon the Borrower in all respects as to all
matters reflected therein, unless the Borrower, within sixty (60) days after the
date any such accounting is rendered, shall notify the Agent in writing of any
objection which the Borrower may have to any such accounting, describing the
basis for such objection with specificity. In that event, only those items (the
“disputed items”) expressly objected to in such notice shall be deemed to be
disputed by the Borrower. The Agent’s determination in good faith, based upon
the facts available, of any disputed item shall (absent manifest error) be
final, binding and conclusive on the Borrower.

SECTION 1.12. Indemnity.

(a) The Borrower shall indemnify and hold the Agent, each Lender, and their
respective Affiliates, officers, directors, employees, attorneys and agents
(each, an “Indemnified Person”), harmless from and against any and all suits,
actions, costs, fines, deficiencies, penalties, proceedings, claims, damages,
losses, liabilities and expenses (including attorneys’ fees and disbursements
and other costs of investigations or defense, including those incurred upon any
appeal) (each, a “Claim”) which may be instituted or asserted against or
incurred by such Indemnified Person as the result of this Agreement, any other
Loan Document, credit having been extended under this Agreement or any other
Loan Document, the use or intended use of proceeds of Revolving Credit Advances
or Swing Line Advances, or otherwise arising in connection with the transactions
contemplated hereunder and thereunder, including any and all Environmental
Liabilities and Costs and regardless of whether the Indemnified Person is a
party to such Claim; provided, that the Borrower shall not be liable for any
indemnification to such Indemnified Person with respect to (x) any portion of
any such Claim which results from such Indemnified Person’s gross negligence or
willful misconduct as determined by a final judgment

 

15



--------------------------------------------------------------------------------

of a court of competent jurisdiction, or (y) any portion of such Claim which
arises solely out of or in connection with a dispute between such Indemnified
Person and one or more other Indemnified Persons. NEITHER THE AGENT NOR ANY
LENDER NOR ANY OTHER INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY HERETO, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH
PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF CREDIT HAVING BEEN EXTENDED UNDER THE LOAN DOCUMENTS, THE USE OR
INTENDED USE OF PROCEEDS OF REVOLVING CREDIT ADVANCES OR OTHERWISE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY. The foregoing provision in favor of
any Indemnified Person shall be in addition to any rights that such Indemnified
Person may have at common law or otherwise, including, but not limited to, any
right to contribution.

In any suit, proceeding or action brought by the Agent or the Lenders relating
to any Collateral for any sum owing hereunder, or to enforce any provision of
any Collateral, the Borrower shall save, indemnify and keep the Agent and the
Lenders harmless from and against all expense, loss or damage suffered by reason
of any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the obligor thereunder arising out of a breach by the Borrower of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to, or in favor of, such obligor or its successors
from the Borrower, all such obligations of the Borrower shall be and remain
enforceable against, and only against, the Borrower and shall not be enforceable
against the Agent or any Lender.

(b) The Borrower hereby acknowledges and agrees that neither the Agent nor any
Lender (as of the date hereof) (i) is now or has ever been in control of any of
the Real Property or the affairs of the Borrower or any Subsidiary thereof, or
(ii) has the capacity through the provisions of the Loan Documents to influence
the conduct of the Borrower or any Subsidiary thereof with respect to the
ownership, operation or management of any of the Real Property.

SECTION 1.13. Access. The Borrower shall (and shall cause each of its
Subsidiaries to) (a) provide access to the Agent (on behalf of the Lenders) and
any of its officers, employees, representatives, consultants and agents, to the
properties and facilities of the Borrower or any of its Subsidiaries, (b) permit
the Agent (on behalf of the Lenders) and any of its officers, employees,
representatives, consultants and agents to inspect, audit and make extracts from
all of the Borrower’s and its Subsidiaries’ records, files and books of account,
(c) permit the Agent (on behalf of the Lenders) or any representatives,
consultants or agents of the Agent to inspect, review and evaluate the
Collateral, and (d) make available to the Agent and its counsel, as quickly as
practicable under the circumstances, originals or copies of all books, records,
board minutes, contracts, insurance policies, environmental audits, business
plans, files, financial statements (actual and pro forma), filings with federal,
state and local and foreign regulatory agencies, and other instruments and
documents which the Agent may reasonably request in order to assure that the
Borrower is in compliance with its obligations under the Loan Documents, to

 

16



--------------------------------------------------------------------------------

ascertain and/or verify the business, operations and condition (financial or
otherwise) of the Borrower and/or to audit, inspect, verify, protect, preserve
or otherwise deal with any of the Collateral; provided, that unless a Default or
Event of Default has occurred and is continuing, or the Agent (acting in good
faith) has reason to believe that a Default or Event of Default is imminent, or
the Agent in its sole discretion exercised in good faith deems the Lenders’
rights or interests in any Collateral or otherwise under this Agreement
insecure, such audits shall be upon reasonable notice and shall be conducted
during normal business hours (it being understood and agreed that the Agent will
make a good faith effort to schedule any such audits concurrently with audits
under the analogous provisions of the Receivables Funding Documents). The
Borrower agrees to render to the Agent and its representatives, consultants and
agents at the Borrower’s cost and expense, such clerical and other assistance as
may be reasonably requested in connection with the exercise of the Agent’s
rights pursuant to the foregoing sentence. The Borrower shall also deliver any
document or instrument necessary for the Agent as it may from time to time
request, to obtain records from any service bureau or other Person which
maintains records for the Borrower or its Subsidiaries, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and disks owned by the Borrower. The Agent shall conduct a field examination of
the Borrower, its books and records, and the Collateral at least twice per
calendar year, unless Requisite Lenders shall otherwise agree.

SECTION 1.14. Taxes.

(a) Any and all payments by or on behalf of the Borrower hereunder or under any
Note or other Loan Document, shall be made, in accordance with this
Section 1.14, free and clear of and without deduction or withholding for any and
all present or future Taxes. If the Borrower shall be required by law to deduct
or withhold any Taxes from or in respect of any sum payable hereunder or under
any Note or other Loan Document to the Agent or any Lender, as applicable,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 1.14), the Agent or
such Lender, as applicable, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the Borrower
shall make such deductions and withholdings, and (iii) the Borrower shall pay
the full amount deducted or withheld to the relevant taxing or other authority
in accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future intangible
personal property, stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
under the Notes or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement, the other Loan Documents or any other matter
contemplated by this Agreement (hereinafter referred to as “Other Taxes”).

(c) The Borrower shall indemnify and pay, within ten (10) days of demand
therefor, the Agent or any Lender, as applicable, for the full amount of Taxes
or Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction
on amounts payable under this Section 1.14) paid by the Agent or such Lender, as
applicable, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.

 

17



--------------------------------------------------------------------------------

(d) Within thirty (30) days after the date of any such payment of Taxes or Other
Taxes, the Borrower shall furnish to the Agent or any Lender, as applicable, at
its address referred to in Section 10.9, the original or a certified copy of a
receipt evidencing payment thereof.

(e) Without prejudice to the survival of any other agreement of the Borrower
under this Agreement or any other Loan Document, the agreements and obligations
of the Borrower contained in this Section 1.14 shall survive the Termination
Date.

(f) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower and Agent a properly
completed and executed IRS Form W-8ECI or Form W-8BEN or other applicable form,
certificate or document prescribed by the IRS or the United States certifying as
to such Foreign Lender’s entitlement to such exemption (a “Certificate of
Exemption”). Any foreign Person that seeks to become a Lender under this
Agreement shall provide a Certificate of Exemption to Borrower and Agent prior
to becoming a Lender hereunder. No foreign Person may become a Lender hereunder
if such Person fails to deliver a Certificate of Exemption in advance of
becoming a Lender.

SECTION 1.15. Capital Adequacy; Increased Costs; Illegality.

(a) If any Lender shall have determined that the adoption after the date hereof
of any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by such Lender with any request or directive
regarding capital adequacy, reserve requirements or similar requirements
(whether or not having the force of law) from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by such
Lender (excluding with respect to LIBOR Loans any such requirement included in
the calculation of the LIBOR Rate) and thereby reducing the rate of return on
such Lender’s capital as a consequence of its obligations hereunder, then the
Borrower shall from time to time upon demand by such Lender (with a copy of such
demand to the Agent) pay to the Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by such Lender to the Borrower and to the Agent
shall, absent manifest error, be final, conclusive and binding for all purposes.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case, effective
after the date hereof, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then the

 

18



--------------------------------------------------------------------------------

Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
and to the Agent by such Lender, shall be conclusive and binding on the Borrower
for all purposes, absent manifest error. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, the affected Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by the Borrower pursuant to this
Section 1.15(b).

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Revolving Credit Advances or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to the
Borrower through the Agent, (i) the obligation of such Lender to agree to make
or to make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) the Borrower shall forthwith prepay in full all outstanding LIBOR Loans
owing to such Lender, together with interest accrued thereon, unless the
Borrower, within five (5) Business Days after the delivery of such notice and
demand, converts all such LIBOR Loans into an Index Rate Loan.

(d) Replacement or Prepayment of Lender in Respect of Increased Costs. Within
fifteen (15) days after receipt by the Borrower of written notice and demand
from any Lender (an “Affected Lender”) for payment of additional amounts or
increased costs as provided in Section 1.14(a), 1.15(a) or 1.15(b), the Borrower
may, at its option, notify the Agent and such Affected Lender of its intention
to replace or prepay in full the Affected Lender. So long as no Default or Event
of Default shall have occurred and be continuing, the Borrower, with the consent
of the Agent, may obtain, at the Borrower’s expense, a replacement Lender
(“Replacement Lender”) for the Affected Lender, which Replacement Lender must be
satisfactory to the Agent in its reasonable discretion. If the Borrower obtains
a Replacement Lender within ninety (90) days following notice of its intention
to do so, the Affected Lender must sell and assign its Revolving Credit Advances
and Revolving Credit Commitment to such Replacement Lender for an amount equal
to the principal balance of all Revolving Credit Advances held by the Affected
Lender and all accrued interest and Fees with respect thereto through the date
of such sale, provided that the Borrower shall have reimbursed the Affected
Lender for the additional amounts or increased costs that it is entitled to
receive under this Agreement through the date of such sale and assignment,
including, without limitation, all amounts payable pursuant to Section 1.4(e).
Alternatively, so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may, within ninety (90) days following notice of its
intention to do so, prepay the principal balance of all Revolving Credit
Advances held by the Affected Lender and pay all accrued interest and Fees with
respect thereto

 

19



--------------------------------------------------------------------------------

through the date of such repayment, provided that the Borrower shall have
reimbursed the Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
prepayment, including, without limitation, all amounts payable pursuant to
Section 1.4(e), and provided further that, effective upon the date of such
prepayment, the Affected Lender’s Revolving Credit Commitment shall
automatically be terminated in its entirety and the Maximum Amount and the
aggregate amount of the Commitments shall be adjusted accordingly.

(e) Unavailability of Rates. If the Requisite Lenders determine that, for any
reason adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested LIBOR Period with respect to a proposed LIBOR Loan, or that
the LIBOR Rate applicable pursuant to Section 1.4(a) for any requested LIBOR
Period with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to such Lenders of funding such LIBOR Loan, the Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain LIBOR Loans hereunder shall be suspended until
the Agent, upon the instruction of the Requisite Lenders, revokes such notice in
writing. Upon receipt of such notice, the Borrower may revoke any Notice of
Revolving Credit Advance or Notice of Conversion/Continuation then submitted by
it. If the Borrower does not revoke such notice, the Lenders shall make, convert
or continue the Advances, as proposed by the Borrower, in the amount specified
in the applicable notice submitted by the Borrower, but such Advances shall be
made, converted or continued as Index Rate Loans instead of LIBOR Loans.

Notwithstanding the foregoing, the Borrower shall not have the right to obtain a
Replacement Lender or prepay the Affected Lender if the Affected Lender rescinds
its demand for increased costs or additional amounts within fifteen (15) days
following its receipt of the Borrower’s notice of intention to replace or prepay
such Affected Lender. Furthermore, if the Borrower gives a notice of intention
to replace or prepay and does not so replace or prepay such Affected Lender
within ninety (90) days thereafter, the Borrower’s rights under this
Section 1.15(d) shall terminate and the Borrower shall promptly pay all
increased costs or additional amounts demanded by such Affected Lender pursuant
to Sections 1.14(a), 1.15(a) and 1.15(b).

SECTION 1.16. Single Loan. All Advances to the Borrower and all of the other
Obligations of the Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of the Borrower secured, until
the Termination Date, by all of the Collateral.

SECTION 1.17. Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each Revolving Credit Advance shall be incurred and made by the
Lenders pro rata according to the amounts of their respective ratable portions
of the Revolving Credit Commitments; (b) each payment or prepayment of principal
of the Revolving Credit Loan by the Borrower shall be made to the Agent for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Credit Loan held by the Lenders; (c) each
payment of interest on the Revolving Credit Loan by the Borrower shall be made
to the Agent for the account of the Lenders pro rata in accordance with the
amounts of interest on the Revolving Credit Loan then due and payable to each
Lender; (d) each payment of Unused Facility Fees

 

20



--------------------------------------------------------------------------------

shall be made to the Agent for the account of the Lenders pro rata according to
the amounts of their respective Revolving Credit Commitments; and (e) each
payment of Letter of Credit Fees or provision of cash collateral for Letter of
Credit Obligations shall be made to the Agent for the account of the Lenders,
pro rata, according to the amounts of their respective Letter of Credit
Obligations.

SECTION 1.18. Bank Products. The Borrower may request and the Agent or any
Lender may, in its sole and absolute discretion, arrange for the Borrower to
obtain from the Agent or any Lender or any of their respective Affiliates, Bank
Products although the Borrower is not required to do so. If Bank Products are
provided by an Affiliate of the Agent or a Lender in reliance on an indemnity
from the Agent or such Lender (to the extent such indemnity is approved in
writing by the Borrower), the Borrower agrees to pay the Agent or such Lender,
as the case may be, all costs and obligations owing by the Agent or such Lender
which arise from any such indemnity given by the Agent or such Lender to its
Affiliates related to such Bank Products; provided, however, nothing herein
shall limit the Borrower’s rights against the Agent or such Lender or any of
their respective Affiliates that arise under any documents relating to such Bank
Products. This Section 1.18 shall survive termination of this Agreement.

SECTION 1.19. Non-Receipt of Funds by the Agent. Unless the Agent shall have
been notified by a Lender or by the Borrower (in either case, a “Payor”) prior
to the date on which such Payor is to make payment to the Agent of (in the case
of a Lender) the proceeds of a Revolving Credit Advance to be made by such
Lender hereunder or (in the case of the Borrower) a payment to the Agent for
account of one or more of the Lenders hereunder (such payment being herein
called the “Required Payment”), which notice shall be effective upon receipt by
the Agent, that such Payor does not intend to make the Required Payment to the
Agent, the Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient(s) on such date; and, if such Payor
has not in fact made the Required Payment to the Agent, the recipient(s) of such
payment shall, on demand, repay to the Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date (the “Advance Date”) such amount was so made available by
the Agent until the date the Agent recovers such amount, at a rate per annum
equal to the Index Rate plus the Applicable Margin or, if the Payor is a Lender,
the Federal Funds Rate in effect from time to time and, if such recipient(s)
shall fail promptly to make such payment, the Agent shall be entitled to recover
such amount, on demand, from such Payor, together with interest as aforesaid;
provided that if neither the recipient(s) nor such Payor shall return or make,
as appropriate, the Required Payment to the Agent within three (3) Business Days
of the Advance Date, then, retroactively to the Advance Date, such Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment
(without duplication) as follows:

(a) if the Required Payment shall represent a payment to be made by the Borrower
to the Lenders, the Borrower and the recipient(s) shall (without duplication)
each be obligated retroactively to the Advance Date to pay interest in respect
of the Required Payment at the Default Rate (and, in case the recipient(s) shall
return the Required Payment to the Agent, without limiting the obligation of the
Borrower to pay interest to such recipient(s) at the Default Rate in respect of
the Required Payment); and

 

21



--------------------------------------------------------------------------------

(b) if the Required Payment shall represent proceeds of a Revolving Credit
Advance to be made by the Lenders to the Borrower, such Payor and the Borrower
shall (without duplication) each be obligated retroactively to the Advance Date
to pay interest in respect of the Required Payment at the rate of interest
provided for such Required Payment pursuant hereto (and, in case the Borrower
shall return the Required Payment to the Agent, without limiting any claim the
Borrower may have against the Payor in respect of the Required Payment).

Nothing in this Section 1.19 or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require the Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Revolving
Credit Commitment hereunder or to prejudice any rights that the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

SECTION 1.20. Swap Related Reimbursement Obligations.

(a) Borrower agrees to reimburse GE Capital in immediately available funds in
the amount of any payment made by GE Capital under a Swap Related L/C (such
reimbursement obligation, whether contingent upon payment by GE Capital under
the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”). No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by
Borrower under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C.

(b) A Swap Related Reimbursement Obligation shall be due and payable by Borrower
within one (1) Business Day after the date on which the related payment is made
by GE Capital under the Swap Related L/C.

(c) Any Swap Related Reimbursement Obligation shall, during the period in which
it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate plus
one percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
Such interest shall be payable upon demand. The following additional provisions
apply to the calculation and charging of interest by reference to the LIBOR
Rate:

(i) The LIBOR Rate shall be determined for each successive one-month LIBOR
Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.

(ii) If a Swap Related Reimbursement Obligation is paid during a monthly period
for which the LIBOR Rate is determined, interest shall be pro-rated and charged
for the portion of the monthly period during which the Swap Related
Reimbursement Obligation was unpaid. Section 1.4(e) shall not apply to any
payment of a Swap Related Reimbursement Obligation during the monthly period.

 

22



--------------------------------------------------------------------------------

(d) Except as provided in the foregoing provisions of this Section 1.20 and in
Section 10.2, Borrower shall not be obligated to pay to GE Capital or any of its
Affiliates any Letter of Credit Fee, or any other fees, charges or expenses, in
respect of a Swap Related L/C or arranging for any interest rate protection or
hedging agreement or transaction supported by the Swap Related L/C. GE Capital
and its Affiliates shall look to the beneficiary of a Swap Related L/C for
payment of any such letter of credit fees or other fees, charges or expenses and
such beneficiary may factor such fees, charges, or expenses into the pricing of
any interest rate protection or hedging arrangement or transaction supported by
the Swap Related L/C.

(e) If any Swap Related L/C is revocable prior to its scheduled expiry date, GE
Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred.

(f) GE Capital or any of its Affiliates shall be permitted to (i) provide
confidential or other information furnished to it by the Borrower or any of its
Subsidiaries (including, without limitation, copies of any documents and
information in or referred to in the Closing Checklist, Financial Statements and
Compliance Certificates) to a beneficiary of a Swap Related L/C and (ii) receive
confidential or other information from the beneficiary relating to any agreement
or transaction supported or to be supported by the Swap Related L/C. However, no
confidential information shall be provided to any Person under this paragraph
unless the Person has agreed to comply with the covenant substantially as
contained in Section 10.13 of this Agreement.

ARTICLE 2

CONDITIONS PRECEDENT

SECTION 2.1. Conditions to Effectiveness. This Agreement shall become effective
when, and only when, the following conditions have been fulfilled to the
satisfaction of the Agent:

(a) This Agreement or counterparts hereof shall have been duly executed by, and
delivered to, the Borrower, the Agent and each Lender.

(b) The Agent and the Lenders shall have received such documents, instruments,
certificates, opinions and agreements as the Agent shall reasonably request in
connection with the transactions contemplated by this Agreement, including in
any event all documents, instruments, agreements and other materials listed in
the Schedule of Closing Documents attached as Annex C hereto, each in form and
substance satisfactory to the Agent and the Requisite Lenders.

 

23



--------------------------------------------------------------------------------

(c) The Agent shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out of pocket expenses required to be reimbursed or paid by
the Borrower hereunder.

(d) As of the Effective Date, the Borrower and its Subsidiaries shall have
satisfied such other conditions precedent as the Agent shall have reasonably
required.

SECTION 2.2. Conditions to Each Advance and Letter of Credit. It shall be a
condition to the funding of each Advance or the incurrence of any Letter of
Credit Obligation hereunder, or the conversion or continuation of any Revolving
Credit Loan that the following statements shall be true on the date of each such
funding, advance or incurrence, as the case may be:

(a) The Borrower’s representations and warranties contained herein or in any of
the Loan Documents shall be true and correct on and as of the Effective Date and
the date on which each such Advance is made or Letter of Credit Obligation is
incurred, as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date and
except for changes therein permitted or contemplated by this Agreement and Agent
and Requisite Lenders have determined not to make such Advance, convert or
continue the Revolving Credit Advances or incur such Letter of Credit Obligation
as a result of the fact that such warranty or representation is untrue or
incorrect.

(b) No event shall have occurred and be continuing, or would result from the
making of any such Advance or incurrence of Letter of Credit Obligations, which
constitutes or would constitute a Default or an Event of Default and Agent or
Requisite Lenders shall have determined not to make any Advance, convert or
continue the Revolving Credit Advances or incur such Letter of Credit Obligation
as a result of that Default or Event of Default.

(c) After giving effect to any such Advance or Letter of Credit Obligations, the
aggregate principal amount of the Revolving Credit Advances and Letter of Credit
Obligations made to the Borrower shall not exceed the Borrowing Availability and
there shall be no requirement under Section 1.2(b) to prepay any Revolving
Credit Loan, the aggregate principal amount of the Swing Line Advances made to
the Borrower shall not exceed the Swing Line Availability, and the aggregate
Letter of Credit Obligations shall not exceed the L/C Sublimit.

(d) No event or circumstance having a Material Adverse Effect shall have
occurred which shall not have been cured or waived in writing by the Requisite
Lenders.

(e) All legal matters incident to the making of such Advance shall have been
satisfied as of such date to the satisfaction of the Agent.

The request and acceptance by the Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Revolving Credit Advance shall be deemed to constitute, as of the date of
such request or acceptance, (i) a representation and warranty by the Borrower
that the conditions in this Section 2.2 have been satisfied and (ii) a
confirmation by the Borrower of the granting and continuance of the Agent’s
Liens, on behalf of itself and the Lenders, pursuant to the Collateral
Documents.

 

24



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Agent and the Lenders (which representations and
warranties shall be made on the Effective Date and made or deemed made at such
other times as provided hereunder (including, without limitation, as provided in
Section 2.2)) that:

SECTION 3.1. Existence; Compliance with Law. The Borrower and each of its
Domestic Subsidiaries: (a) is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation and is duly
qualified to do business and is in good standing in every jurisdiction in which
the nature of its business requires it to be so qualified (except where the
failure to be so qualified and in good standing would not have a Material
Adverse Effect); (b) has the requisite power and authority and the legal right
to own, pledge, mortgage, operate and convey all of its properties, to lease the
property it operates under lease, and to conduct its business as now or proposed
to be conducted, and to execute and deliver this Agreement and the Loan
Documents to which they are parties and to perform the transactions contemplated
hereby and thereby; (c) has all licenses, permits, consents or approvals from or
by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct (except where the failure to have such
licenses, permits, consents or approvals or make such filings or give such
notices would not have a Material Adverse Effect); (d) is in compliance with its
articles or certificate of incorporation and bylaws and other organizational
documents; and (e) is in compliance with all applicable provisions of law
(except where the failure to be in compliance would not have a Material Adverse
Effect).

SECTION 3.2. Executive Offices; Collateral Locations; Corporate or Other Names.
As of the Effective Date, the current locations of each Credit Party’s executive
office and all warehouses and premises within which any Collateral is stored or
located are set forth in Schedule 3.2 and, except as set forth in Schedule 3.2,
such locations have not changed during the preceding twelve months. In addition,
Schedule 3.2 lists the federal employer identification number of each Credit
Party.

SECTION 3.3. Power; Authorization; Enforceable Obligations. The execution,
delivery and performance by each Credit Party of this Agreement and the other
Loan Documents to which it is a party and the creation by such Credit Party of
all Liens provided for herein and therein: (a) are within such Credit Party’s
corporate power; (b) have been duly authorized by all necessary corporate or
other action; (c) do not contravene or cause such Credit Party to be in default
under (i) any provision of such Credit Party’s articles or certificate of
incorporation or bylaws, (ii) any contractual restriction contained in any
indenture, loan or credit agreement, lease, mortgage, security agreement, bond,
note or other agreement or instrument binding on or

 

25



--------------------------------------------------------------------------------

affecting such Credit Party or its property, or (iii) any law, rule, regulation,
order, license requirement, writ, judgment, award, injunction, or decree
applicable to, binding on or affecting such Credit Party or its property;
(d) will not result in the creation or imposition of any Lien upon any of the
property of such Credit Party or any Subsidiary thereof other than those in
favor of the Agent or any Lender, all pursuant to the Loan Documents; and (e) do
not require the consent or approval of any Governmental Authority or any other
Person, except those referred to in Section 2.1(d), all of which will have been
duly obtained, made or complied with prior to the Effective Date and which are
in full force and effect. At or prior to the Effective Date, each of the Loan
Documents shall have been duly executed and delivered for the benefit of or on
behalf of the Credit Party intended to be party thereto and each shall then
constitute a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject, as
to enforceability, to (A) any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the enforceability of creditors’ rights generally and (B) general
equitable principles, whether applied in a proceeding at law or in equity.

SECTION 3.4. Financial Statements and Projections. The Borrower has delivered
the Financials and Projections identified in Schedule 3.4 (which Projections are
attached hereto as Exhibit 3.4), and each of such Financials and Projections
complies with the description thereof contained in Schedule 3.4.

SECTION 3.5. No Litigation. Except as set forth in Schedule 3.5, no action,
claim or proceeding is now pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary thereof, at law, in equity or
otherwise, before any Governmental Authority (a) which challenges any such
Person’s right, power, or competence to enter into or perform any of its
obligations under the Loan Documents, or the validity or enforceability of any
Loan Document or any action taken thereunder, or (b) which is reasonably likely
to result in a Material Adverse Effect. To the knowledge of the Borrower, there
does not exist a state of facts which is reasonably likely to give rise to such
proceedings. Except as set forth in Schedule 3.5, the Borrower is not a party to
any consent decree.

SECTION 3.6. Taxes. Except as disclosed in Schedule 3.6, all federal, state,
local and foreign tax returns, reports and statements, including information
returns (Form 1120-S) required to be filed by the Borrower or any Domestic
Subsidiary thereof, have been filed with the appropriate Governmental Authority
and all Charges and other impositions shown thereon to be due and payable (other
than Charges or other impositions which the Borrower is diligently contesting in
good faith by appropriate proceedings, in respect of which no final unappealable
order has been made against the Borrower, and with respect to which the Borrower
is maintaining adequate reserves under GAAP) have been paid prior to the date on
which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof, or any such fine, penalty, interest, late charge or loss has
been paid. The Borrower and each Domestic Subsidiary thereof has paid when due
and payable all material Charges required to be paid by it. Proper and accurate
amounts have been withheld by the Borrower and each Domestic Subsidiary thereof
from its employees for all periods in full and complete compliance with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law and

 

26



--------------------------------------------------------------------------------

such withholdings have been timely paid to the respective Governmental
Authorities. Schedule 3.6 sets forth those taxable years for which any of the
tax returns of the Borrower or any Domestic Subsidiary thereof are currently
being audited by the IRS or any other applicable Governmental Authority; and any
assessments or threatened assessments in connection with such audit or otherwise
currently outstanding. Except as described in Schedule 3.6, neither the Borrower
nor any Domestic Subsidiary thereof has executed or filed with the IRS or any
other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for assessment or collection of any
Charges. Neither the Borrower nor any Domestic Subsidiary thereof has agreed or
been requested to make any adjustment under IRC Section 481(a) by reason of a
change in accounting method or otherwise. Neither the Borrower nor any Domestic
Subsidiary thereof has any obligation under any written tax sharing agreement
except as described in Schedule 3.6.

SECTION 3.7. Material Adverse Change. Except as set forth in Schedule 3.7, as of
the Effective Date, neither the Borrower nor any Subsidiary thereof has any
material obligations, contingent liabilities, or liabilities for Charges,
long-term leases or unusual forward or long-term commitments which are not
reflected in the audited November 30, 2005 consolidated balance sheet of the
Borrower and its Subsidiaries (including all footnote disclosures thereto),
except for those which were incurred or entered into in the ordinary course of
the Borrower’s or such Subsidiary’s business. Except as set forth in Schedule
3.7, since November 30, 2005, no event has occurred which would result in a
Material Adverse Effect.

SECTION 3.8. Ownership of Property; Liens. The real estate listed in Schedule
3.8 constitutes all of the Real Property owned, leased or used in the Borrower’s
and its Domestic Subsidiaries’ business. The Borrower and each of its Domestic
Subsidiaries holds (a) good and marketable fee simple title to all Real Property
owned by it and described in Schedule 3.8, (b) valid and marketable leasehold
interests in all of such Person’s Leases (both as lessor and lessee, sublessee
or assignee) described in Schedule 3.8, and (c) good and marketable title to, or
valid leasehold interests in, all of its assets identified as Eligible
Inventory, and (d) good and marketable title to, or valid leasehold interests
in, all of its other properties and assets, except, with respect to the title
and leasehold interests referred to in the foregoing clauses (a), (b) and (d),
where the failure to so hold such title or leasehold interests could not
reasonably be expected to result in a Material Adverse Effect. None of the
properties and assets of the Borrower and its Domestic Subsidiaries are subject
to any Liens, except Liens permitted by Section 6.7. The Borrower and its
Domestic Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents, and duly effected all recordings, filings and other actions necessary
to establish, protect and perfect the Borrower’s or such Subsidiary’s right,
title and interest in and to all such real estate and other assets or property,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. Except as described in Schedule 3.8, (a) neither the
Borrower nor any of its Domestic Subsidiaries nor, to the Borrower’s knowledge,
any other party to any such Lease described in Schedule 3.8 is in default of its
obligations thereunder or has delivered or received any notice of default under
any such Lease, and no event has occurred which, with the giving of notice, the
passage of time, or both, would constitute a default under any such Lease;
(b) neither the Borrower nor any of its Domestic Subsidiaries either owns or
holds, or is obligated under or a

 

27



--------------------------------------------------------------------------------

party to, any option, right of first refusal or any other contractual right to
purchase, acquire, sell, assign or dispose of any Real Property owned or leased
by the Borrower or any of its Domestic Subsidiaries except as set forth in
Schedule 3.8; and (c) no portion of any Real Property owned or leased by the
Borrower or any of its Domestic Subsidiaries has suffered any material damage by
fire or other casualty loss which has either (i) not heretofore been repaired
and restored to good operating condition, or (ii) could not reasonably be
expected to result in a Material Adverse Effect. All material permits required
to have been issued or appropriate to enable the Real Property to be lawfully
occupied and used for all of the purposes for which they are currently occupied
and used, have been lawfully issued and are in full force and effect. Neither
the Borrower nor any of its Domestic Subsidiaries owns any tangible real or
personal property located outside the United States.

SECTION 3.9. Restrictions; No Default; Material Contracts. No contract, lease,
agreement or other instrument to which the Borrower or any of its Domestic
Subsidiaries is a party or by which it or any of its properties or assets is
bound or affected and no provision of any charter, corporate restriction,
applicable law or governmental regulation has resulted in or will result in a
Material Adverse Effect. Neither the Borrower nor any of its Domestic
Subsidiaries is in default and, to the Borrower’s knowledge, no third party is
in default, under or with respect to any material instrument, document or
agreement evidencing, creating, guaranteeing or governing Debt or Guaranteed
Debt of Borrower or such Domestic Subsidiary, or any Material Contract. No
Default or Event of Default has occurred and is continuing. Schedule 3.9, as
supplemented from time to time by written disclosures to the Agent, sets forth a
complete and accurate list of all Material Contracts of the Borrower and any
Domestic Subsidiary thereof; provided, however, that for purposes of this
Agreement, “Material Contracts” shall mean all contracts, agreements, leases and
other instruments between the Borrower, or any Subsidiary thereof, and any
Person which are from time to time filed or required to be filed on any regular,
periodic or special report filed by Borrower with the Securities and Exchange
Commission (or any governmental agency substituted therefor). The Borrower and
each of its Domestic Subsidiaries is in compliance with (i) all material license
agreements to which it is a party or bound by, and (ii) the terms and conditions
of its insurance coverage and policies therefor.

SECTION 3.10. Labor Matters. Except as set forth in Schedule 3.10, there are no
material strikes or other labor disputes against the Borrower or any of its
Domestic Subsidiaries that are pending or, to the Borrower’s knowledge,
threatened which could have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower or any of its Domestic Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters which could have a Material Adverse
Effect. All material payments due from the Borrower or any of its Domestic
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or any of its Domestic
Subsidiaries. Except as set forth in Schedule 3.10, neither the Borrower nor any
of its Domestic Subsidiaries has any material obligation under any collective
bargaining agreement, management agreement, or any employment agreement, and a
correct and complete copy of each agreement listed on Schedule 3.10 has been
provided to the Agent. There is no material organizing activity involving the
Borrower or any of its Domestic Subsidiaries pending or, to the Borrower’s
knowledge, threatened by any labor union or group of

 

28



--------------------------------------------------------------------------------

employees. Except as set forth in Schedule 3.5, there are no representation
proceedings pending or, to the Borrower’s knowledge, threatened with the
National Labor Relations Board or any similar Governmental Authority, and no
labor organization or group of employees of the Borrower or any of its Domestic
Subsidiaries has made a pending demand for recognition, and there are no
material complaints or charges against the Borrower or any of its Domestic
Subsidiaries pending or threatened to be filed with any federal, state, local or
foreign court, governmental agency or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by the Borrower or any of its Domestic Subsidiaries of any
individual.

SECTION 3.11. Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt.
On the Effective Date, neither the Borrower nor any of its Subsidiaries has any
Subsidiaries other than those Subsidiaries set forth on Schedule 3.11 and,
except as set forth in Schedule 3.11, on the Effective Date, neither the
Borrower nor any of its Subsidiaries is engaged in any joint venture or
partnership with any other Person or has any equity interest in any other
Person. On the Effective Date, the Stock of the Borrower and of any Subsidiary
thereof owned by each of the stockholders thereof named or described in Schedule
3.11 constitutes all of the issued and outstanding Stock of such Persons and all
such Stock is duly and validly issued, fully paid and non-assessable. Schedule
3.11 lists the name of each Subsidiary of the Borrower, its jurisdiction of
organization, the number of authorized and outstanding shares or interest of
Stock of such Subsidiary and the owners of such Stock as of the Effective Date.
Except as set forth in Schedule 3.11 and except for stock options issued after
the Effective Date pursuant to the Borrower’s stock option plans set forth on
Schedule 3.14, there are no outstanding rights to purchase stock, options,
warrants or similar rights, agreements or plans pursuant to which the Borrower
or any of its Subsidiaries may be required to issue, sell or purchase any Stock
or other equity security. Schedule 3.11 lists all Debt of the Borrower and its
Domestic Subsidiaries as of the Effective Date, other than any such Debt
consisting of any Letters of Credit or any other letter of credit issued for the
account of the Borrower or such Domestic Subsidiary by GE Capital. On and as of
the Effective Date, the aggregate amount of all Investments maintained by
Borrower outside of the Borrower’s securities accounts pursuant to the
Borrower’s unqualified deferred compensation arrangements does not exceed
$150,000.

SECTION 3.12. Government Regulation. Neither the Borrower nor any Domestic
Subsidiary thereof (a) is an “investment company” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended, or (b) is
subject to regulation under the Federal Power Act, the Interstate Commerce Act
or any other federal or state or foreign statute that restricts or limits such
Person’s ability to incur Debt, pledge its assets, or to perform its obligations
hereunder or under any other Loan Document, and, with respect to the Borrower,
the making of the Advances by the Lenders, the incurrence of Letter of Credit
Obligations on behalf of the Borrower, the application of the proceeds and
repayment thereof by the Borrower, and the consummation of the transactions
contemplated by this Agreement and the other Loan Documents, will not constitute
a violation by the Borrower or any Domestic Subsidiary thereof (or to the
knowledge of the Borrower, by any other Person) of any provision of any such
statute or any rule, regulation or order issued by the Securities and Exchange
Commission.

 

29



--------------------------------------------------------------------------------

SECTION 3.13. Margin Regulations. Neither the Borrower nor any Subsidiary
thereof is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock and no proceeds of any Revolving Credit
Advance will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock. Neither
the Borrower nor any Subsidiary thereof will take or permit to be taken any
action which might cause any Loan Document or any document or instrument
delivered pursuant hereto or thereto to violate any regulation of the Board of
Governors of the Federal Reserve Board.

SECTION 3.14. ERISA.

(a) Schedule 3.14 lists all Plans maintained or contributed to by the Borrower,
any Domestic Subsidiary thereof or any ERISA Affiliate, and separately
identifies the Title IV Plans, Multi-employer Plans, multiple employer plans
subject to Section 4064 of ERISA, nonqualified or unfunded Pension Plans,
Welfare Plans and Retiree Welfare Plans. IRS determination letters regarding the
qualified status under IRC Section 401 of each Qualified Plan have been received
as of the dates listed in Schedule 3.14. Except as disclosed in Schedule 3.14,
to the knowledge of the Borrower, the Qualified Plans continue to qualify under
Section 401 of the IRC, the trusts created thereunder continue to be exempt from
tax under the provisions of IRC Section 501(a), and nothing has occurred which
would cause the loss of such qualification or tax-exempt status. Except as
disclosed in Schedule 3.14, to the knowledge of the Borrower, each Plan is in
compliance in all material respects with the applicable provisions of ERISA and
the IRC, including the filing of all reports required under the IRC or ERISA
which are true and correct as of the date filed, and all required contributions
and benefits have been paid in accordance with the provisions of each such Plan.
Neither the Borrower, any Domestic Subsidiary thereof nor any ERISA Affiliate,
with respect to any Qualified Plan, has failed to make any contribution or pay
any amount due as required by IRC Section 412 or Section 302 of ERISA. Except as
set forth on Schedule 3.14, with respect to all Retiree Welfare Plans, the
present value of future anticipated expenses pursuant to the latest actuarial
projections of liabilities does not exceed $300,000; with respect to Pension
Plans, other than Qualified Plans and the unfunded Pension Plans listed in
Schedule 3.14, the present value of the liabilities for current participants
thereunder using interest assumptions described in IRC Section 411(a)(ii) does
not exceed $300,000. Neither the Borrower nor any Domestic Subsidiary thereof or
ERISA Affiliate has engaged in a prohibited transaction, as defined in IRC
Section 4975 or Section 406 of ERISA, in connection with any Plan which would
subject the Borrower or any Domestic Subsidiary thereof (after giving effect to
any exemption) to a material tax on prohibited transactions imposed by IRC
Section 4975 or any other material liability.

(b) Except as set forth in Schedule 3.14: (i) no Title IV Plan has any Unfunded
Pension Liability; (ii) no ERISA Event or event described in Section 4062(e) of
ERISA with respect to any Title IV Plan has occurred or is reasonably expected
to occur which in either case would be material; (iii) there are no pending, or
to the knowledge of the Borrower, material threatened, claims, actions or
lawsuits (other than claims for benefits in the normal course), asserted or
instituted against (x) any Plan or its assets, (y) any fiduciary with respect to
any Plan or (z) the Borrower, any Domestic Subsidiary thereof or any ERISA
Affiliate with

 

30



--------------------------------------------------------------------------------

respect to any Plan; (iv) neither the Borrower or any Domestic Subsidiary
thereof nor any ERISA Affiliate has incurred or reasonably expects to incur any
Withdrawal Liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
of ERISA as a result of a complete or partial withdrawal from a Multi-employer
Plan; (v) within the last five (5) years neither the Borrower or any Domestic
Subsidiary thereof nor any ERISA Affiliate has engaged in a transaction which
resulted in a Title IV Plan with Unfunded Pension Liabilities being transferred
outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of any such entity; (vi) no Plan which is a Retiree Welfare Plan provides
for continuing benefits or coverage for any participant or any beneficiary of a
participant after the last day of the month during which such participant’s
termination of employment (except as may be required by IRC Section 4980B and at
the sole expense of the participant or the beneficiary of the participant);
(vii) the Borrower, each Domestic Subsidiary thereof and each ERISA Affiliate
have materially complied with the notice and continuation coverage requirements
of IRC Section 4980B and the proposed or final regulations thereunder; and
(viii) no liability under any Plan has been funded, nor has such obligation been
satisfied with, the purchase of a contract from an insurance company that is not
rated AAA by Standard & Poor’s Ratings Service and the equivalent by each other
nationally recognized rating agency.

SECTION 3.15. Brokers. No broker or finder acting on behalf of the Borrower or
any Subsidiary thereof brought about the obtaining, making or closing of the
credit extended pursuant to this Agreement or the transactions contemplated by
the Loan Documents or the transactions contemplated thereby, and neither the
Borrower nor any Subsidiary thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection herewith or therewith.

SECTION 3.16. Patents, Trademarks, Copyrights and Licenses. Except as otherwise
set forth in Schedule 3.16, the Borrower and each of its Domestic Subsidiaries
owns all licenses, patents, patent applications, copyrights, service marks,
trademarks, trademark applications and trade names which are necessary to
continue to conduct its business as heretofore conducted by it, now conducted by
it and proposed to be conducted by it, each of which is listed, together with
United States Patent and Trademark Office or United States Copyright Office
application or registration numbers (or similar information for foreign
registration or applications), where applicable, in Schedule 3.16, and will be
promptly updated by the Borrower to reflect any change therein. The Borrower and
each of its Subsidiaries conducts business without infringement or claim of
infringement of any license, patent, copyright, service mark, trademark, trade
name, trade secret or other intellectual property right of others, except where
such infringement or claim of infringement, individually or in the aggregate,
could not have or result in a Material Adverse Effect. Except as set forth in
Schedule 3.16, to the Borrower’s knowledge, there is no infringement or claim of
infringement by others of any material license, patent, copyright, service mark,
trademark, trade name, trade secret or other intellectual property right of the
Borrower or any Subsidiary thereof, except where such infringement or claim of
infringement, individually or in the aggregate, could not have or result in a
Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

SECTION 3.17. Full Disclosure. No information contained in this Agreement, the
other Loan Documents, the Financials or any written statement furnished by or on
behalf of the Borrower or any Affiliate thereof pursuant to the terms of this
Agreement or any other Loan Document, which has previously been delivered to the
Agent or any Lender, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
All business plans and other forecasts and projections (including the
Projections) furnished by or on behalf of the Borrower and made available to the
Agent or any Lender relating to the financial condition, operations, business,
properties or prospects of the Borrower or any Subsidiary thereof were prepared
in good faith on the basis of the facts and assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s reasonable estimate of its plans, forecasts or projections, as
applicable, based on the information available at the time (it being
acknowledged that actual results may vary, and such variations may be material).

SECTION 3.18. Hazardous Materials. Except in the case of routine operations in
the ordinary course of business in compliance with applicable permits issued by
all applicable Governmental Authorities, the Real Property is free of any
Hazardous Material. Except as set forth in Schedule 3.18, there are no existing
or potential environmental liabilities of the Borrower or any of its Domestic
Subsidiaries of which the Borrower, after due inquiry, has knowledge, which
could result in Environmental Liabilities and Costs in excess of $1,000,000
individually or $5,000,000 in the aggregate for the Borrower and its Domestic
Subsidiaries. Except as set forth in Schedule 3.18, neither the Borrower nor any
of its Domestic Subsidiaries has caused or suffered to occur any Release at,
under, above or within any Real Property or any other real property which could
expose such Person to any actual or potential liability in excess of $1,000,000,
and the aggregate actual or potential liabilities of the Borrower and its
Domestic Subsidiaries with respect to all such Releases does not exceed
$5,000,000. Neither the Borrower nor any of its Domestic Subsidiaries is
involved in operations which are reasonably likely to lead to the imposition of
any liability under the Environmental Laws in excess of $5,000,000 or any Lien
on it, or any owner of any premises which it occupies, under the Environmental
Laws, and neither the Borrower nor any of its Domestic Subsidiaries has
permitted any tenant or occupant of such premises to engage in any such
activity.

SECTION 3.19. Insurance Policies. Schedule 3.19 lists all insurance of any
nature maintained as of the Effective Date for current occurrences by the
Borrower and its Domestic Subsidiaries. Such insurance complies with and shall
at all times comply with the standards set forth in Annex F.

SECTION 3.20. Deposit and Disbursement Accounts. Schedule 3.20 lists all banks
and other financial institutions at which the Borrower or any of its Domestic
Subsidiaries (other than SFC) maintains deposits and/or other accounts and/or
post office lock boxes, including the Disbursement Accounts, and such Schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number.

 

32



--------------------------------------------------------------------------------

SECTION 3.21. Solvency. The Borrower and each of its Subsidiaries is Solvent and
will not become insolvent after giving effect to the transactions contemplated
by this Agreement and the Receivables Funding Documents. The Borrower and each
of its Subsidiaries, after giving effect to the transactions contemplated by
this Agreement and the Receivables Funding Documents, will have an adequate
amount of capital to conduct its business in the foreseeable future. Both before
and after giving effect to the Advances and Letter of Credit Obligations to be
made or incurred on each date on which Advances and Letter of Credit Obligations
requested hereunder are made or incurred, the Borrower and each of its
Subsidiaries is and will be Solvent.

SECTION 3.22. Inactive Subsidiaries. Schedule 3.22 sets forth all Subsidiaries
of the Borrower which do not own any assets or owe any liabilities or
obligations (other than for franchise taxes and liabilities or obligations
described in Schedule 3.22) or conduct any business or other activity and such
Subsidiaries shall not at any time own any assets, owe any liabilities or
obligations (other than for franchise taxes and liabilities or obligations
described in Schedule 22) or conduct any business or other activity.

ARTICLE 4

FINANCIAL STATEMENTS AND INFORMATION

SECTION 4.1. Reports and Notices. The Borrower covenants and agrees that from
and after the Effective Date and until the Termination Date, it shall deliver to
the Agent and each Lender the Financials, Projections and notices at the times
and in the manner set forth in Annex E.

SECTION 4.2. Communication with Accountants. The Borrower (for itself and its
Subsidiaries) authorizes the Agent (on behalf of the Lenders) to communicate
directly with its and each Subsidiary’s independent certified public accountants
and authorizes those accountants to make available to the Agent (on behalf of
the Lenders) and each Lender any and all financial statements and other
supporting financial documents and schedules with respect to the business,
financial condition and other affairs of the Borrower and each Subsidiary
thereof, in each instance, provided that the Agent shall (i) give the Borrower
prior notice of each intended communication with such accountants and of each
request to have such accountants make available to the Agent any such financial
information and material and (ii) permit a representative of the Borrower to be
present at any such communication or making available of financial information
and material. At or before the Effective Date, the Borrower shall deliver a
letter (the “Accountant’s Letter”) addressed to and acknowledged by such
accountants instructing them to make available to the Agent (on behalf of the
Lenders) such information and records as the Agent may reasonably request and to
otherwise comply with the provisions of this Article 4. After the Effective
Date, if the Borrower or any Subsidiary thereof engages the services of
accountants other than PricewaterhouseCoopers LLP, it shall deliver a letter
addressed to and acknowledged by such accountants containing the same terms and
provisions as the Accountant’s Letter.

 

33



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees (for itself and any Subsidiary thereof) that,
unless the Requisite Lenders shall otherwise consent in writing, from and after
the date hereof and until the Termination Date:

SECTION 5.1. Maintenance of Existence and Conduct of Business. The Borrower
shall (and shall cause each of its Subsidiaries to): (a) do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence and, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, its rights and franchises;
(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder; (c) at all times maintain, preserve and protect
all of its Intellectual Property, and preserve all the remainder of its
property, in use or useful in the conduct of its business and keep the same in
good repair, working order and condition (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices, so that the business carried on in connection therewith may
be properly and advantageously conducted at all times; provided that neither the
Borrower nor any Subsidiary shall be required to maintain, preserve and protect
any Intellectual Property which the Borrower shall have determined, in its
prudent business judgment, is not necessary to the proper and advantageous
conduct of its business; (d) maintain its Equipment and Fixtures in good
operating condition sufficient for the continuation of such Person’s business
conducted on a basis consistent with past practices and shall provide or arrange
for all maintenance and service and all repairs necessary for such purpose; and
(e) with respect to each Credit Party, transact business only under the names
set forth in Schedule 3.2 (unless the Borrower shall provide the Agent with not
less than thirty (30) days prior written notice of any Credit Party’s use of
another name and take such actions as the Agent may reasonably request in
connection therewith).

SECTION 5.2. Payment of Charges and Claims. The Borrower shall (and shall cause
each of its Subsidiaries to) pay and discharge in accordance with the terms
thereof (A) all Charges imposed upon it or its income and profits, or any of its
property (real, personal or mixed), (B) all lawful claims for labor, materials,
supplies and services or otherwise, which if unpaid might by law become a Lien
on its property, and (C) all rent in whatever form owing with respect to the
lease by the Borrower or any of its Subsidiaries of real property; provided,
that neither the Borrower nor any such Subsidiary shall be required to pay any
such Charge, claim or rent which is being contested in good faith by proper
legal actions or proceedings, so long as at the time of commencement of any such
action or proceeding and during the pendency thereof (i) no Default or Event of
Default shall have occurred and be continuing, (ii) adequate reserves with
respect thereto are established and are maintained in accordance with GAAP,
(iii) such contest operates to suspend collection of the contested Charges,
claims or rent and is maintained and prosecuted continuously with diligence,
(iv) none of the Collateral would be subject to forfeiture or loss or any Lien
by reason of the institution or prosecution of such contest, (v) no Lien shall
exist, be imposed or be attempted to be imposed for such Charges, claims or rent

 

34



--------------------------------------------------------------------------------

during such action or proceeding unless the full amount of such Charge, claim or
rent is covered by insurance satisfactory in all respects to the Agent, and
(vi) the Borrower or such Subsidiary, as appropriate, shall promptly pay or
discharge such contested Charges, claims or rent and all additional charges,
interest penalties and expenses, if any, and shall, concurrently with the
delivery of each quarterly Compliance Certificate (and in any event within 30
days after the end of each Fiscal Quarter), deliver to the Agent (x) evidence
acceptable to the Agent of such compliance, payment or discharge, if such
contest is terminated or discontinued adversely to the Borrower or such
Subsidiary, as appropriate, and (y) a report listing all such contested Charges
then existing to the extent in excess of $5,000,000 in the aggregate and any and
all reserves established and maintained with respect thereto.

SECTION 5.3. Books and Records. The Borrower shall (and shall cause each of its
Subsidiaries to) keep adequate records and books of account with respect to its
business activities, in which proper entries, reflecting all of its consolidated
and consolidating financial transactions, are made in accordance with GAAP and
on a basis consistent with the Financials.

SECTION 5.4. Litigation. The Borrower shall notify the Agent and each Lender in
writing, promptly upon learning thereof, of any litigation, Claim or other
action commenced or threatened against the Borrower or any of its Subsidiaries,
and of the institution against any such Person of any suit or administrative
proceeding which (a) is reasonably likely to involve an amount in excess of
$5,000,000 individually or (to the extent litigation, Claims or other actions
are related) in the aggregate or (b) is reasonably likely to result in a
Material Adverse Effect if adversely determined.

SECTION 5.5. Insurance.

(a) The Borrower shall, at its (or any of its Domestic Subsidiaries’) sole cost
and expense, maintain or cause to be maintained with respect to the Borrower and
its Domestic Subsidiaries, the policies of insurance in such amounts and as
otherwise described in Annex F. The Borrower shall notify the Agent promptly of
any occurrence causing a material loss or decline in value of any real or
personal property and the estimated (or actual, if available) amount of such
loss or decline, except as specified otherwise in Annex F. The Borrower (for
itself and its Domestic Subsidiaries) hereby directs all present and future
insurers under its “All Risk” policies of insurance to pay all proceeds payable
thereunder in respect of Collateral directly to the Agent (on behalf of the
Holders), other than proceeds relating to the loss or damage to property which
secures Debt permitted under Section 6.3(f) that is required by the terms of
such Debt to be paid to the holder thereof (“Excluded Proceeds”). The Borrower
(for itself and its Domestic Subsidiaries) irrevocably makes, constitutes and
appoints the Agent (and all officers, employees or agents designated by the
Agent) as such Person’s true and lawful agent and attorney in-fact for the
purpose of (i) making, settling and adjusting claims under the “All Risk”
policies of insurance, (ii) endorsing the name of such Person on any check,
draft, instrument or other item of payment for the proceeds (other than Excluded
Proceeds) of such “All Risk” policies of insurance, and (iii) for making all
determinations and decisions with respect to such “All Risk” policies of
insurance; provided, that the Agent agrees not to exercise such powers as
attorney-in-fact under clause (i) or (iii) above unless a Default or Event of

 

35



--------------------------------------------------------------------------------

Default shall have occurred and be continuing. In the event the Borrower and/or
a Domestic Subsidiary of the Borrower at any time or times hereafter shall fail
to obtain or maintain (or fail to cause to be obtained or maintained) any of the
policies of insurance required above or to pay any premium in whole or in part
relating thereto, the Agent or the Lenders, without waiving or releasing any
Obligations or Default or Event of Default hereunder, may at any time or times
thereafter (but shall not be obligated to) obtain and maintain such policies of
insurance and pay such premium and take any other action with respect thereto
which the Agent or the Lenders deem advisable. All sums so disbursed, including
attorneys’ fees, court costs and other charges related thereto, shall be
payable, on demand, by the Borrower to the Agent (on behalf of the Holders) and
shall be additional Obligations hereunder secured by the Collateral, provided,
that if and to the extent the Borrower fails to promptly pay any of such sums
upon the Agent’s demand therefor, the Agent is authorized to, and at its option
may, make or cause to be made Revolving Credit Advances on behalf of the
Borrower for payment thereof. If, notwithstanding that all proceeds of insurance
in respect of any Collateral shall be payable to the Agent, the Borrower or any
Subsidiary thereof receives any proceeds of insurance in respect of any
Collateral in respect of the policies required to be maintained under this
Agreement (except for such proceeds which the Borrower or any Domestic
Subsidiary thereof is permitted to retain pursuant to the last sentence of
Section 5.14(a) to replace, repair or restore Property as therein provided),
such proceeds shall be held in trust by such Person (and the Borrower shall
cause such Person to hold in trust such proceeds) for the Agent and, unless the
Agent otherwise permits, shall be forthwith paid over to the Agent.

(b) The Borrower shall, if so requested by the Agent, deliver to the Agent, as
often as the Agent may reasonably request, a report of a reputable insurance
broker satisfactory to the Agent with respect to its insurance policies.

(c) The Borrower shall deliver to the Agent endorsements to all of its and its
Domestic Subsidiaries’ (i) “All Risk” and business interruption insurance naming
the Agent, for the benefit of the Holders, as loss payee to the extent provided
in Section 5.5(a), and (ii) general liability and other liability policies
naming the Agent, for the benefit of the Holders, as an additional insured.

SECTION 5.6. Compliance with Laws. The Borrower shall (and shall cause each of
its Subsidiaries to) comply with all federal, state, local and foreign laws,
permits and regulations applicable to it, including those relating to licensing,
environmental, ERISA and labor matters (except where the failure to so comply
could not be reasonably expected to result in a Material Adverse Effect and
would not be reasonably likely to subject the Borrower or any of its
Subsidiaries to any criminal penalties (other than non-material fines) or the
Agent or any of the Lenders to any civil or criminal penalties).

SECTION 5.7. Agreements. The Borrower shall (and shall cause each of its
Subsidiaries to) perform, within all required time periods (after giving effect
to any applicable grace periods), all of its obligations and enforce all of its
rights under each agreement, contract, instrument or other document to which it
is a party, including any leases, licenses and customer contracts to which it is
a party where the failure to so perform and enforce could have or result in

 

36



--------------------------------------------------------------------------------

a Material Adverse Effect. The Borrower shall (and shall cause each of its
Subsidiaries to) take such actions or omit to take such actions so as not to
cause a breach of the representations and warranties made hereunder and under
the other Loan Documents.

SECTION 5.8. Supplemental Disclosure. On the request of the Agent or any Lender
(in the event that such information is not otherwise delivered by the Borrower
to the Agent or the Lenders pursuant to this Agreement), the Borrower will
supplement (or cause to be supplemented) each Schedule hereto, or representation
herein or in any other Loan Document with respect to any matter hereafter
arising which, if existing or occurring at the date of this Agreement, would
have been required to be set forth or described in such Schedule or as an
exception to such representation or which is necessary to correct any
information in such Schedule or representation which has been rendered
inaccurate thereby; provided that such supplement to any such Schedule or
representation shall not be deemed an amendment thereof except if and to the
extent that (i) the information disclosed in such supplement updates
(A) Schedule 3.2 or Schedule 3.8 to include any Real Property leased or acquired
by Borrower or any Domestic Subsidiary thereof in accordance with this
Agreement, but includes no additional exceptions or other changes to said
schedule, (B) Schedule 3.11 to include any Subsidiaries, joint ventures or
partnerships with, or other equity interests in, any Person that are acquired or
created by Borrower or any Domestic Subsidiary thereof in accordance with this
Agreement, but only if the Borrower is in compliance with its obligations under
Sections 5.15 and 5.17 with respect thereto, (C) Schedule 3.14 to include any
new Plans maintained or contributed to by the Borrower or any Domestic
Subsidiary or ERISA Affiliate thereof in accordance with this Agreement, but
includes no additional exceptions or other changes to said schedule,
(D) Schedule 3.16 to include any additional licenses, patents, patent
applications, copyrights, service marks, trademarks, trademark applications and
trade names acquired in accordance with this Agreement and then owned by the
Borrower or any Domestic Subsidiary thereof, and any registration numbers
applicable thereto, but includes no additional exceptions or other changes to
said schedule, (E) Schedule 3.20 to include any deposit or securities accounts
opened and maintained by Borrower or any Domestic Subsidiary thereof in
accordance with this Agreement and Annex B hereto, and (F) the schedules in any
Security Agreement that disclose the properties or locations where Collateral is
located to include any new properties or locations leased or acquired after the
Effective Date at which Collateral is located, in each case if and to the extent
that each such property and location is leased or acquired, and Collateral is
located at each such property and location, in accordance with this Agreement
and the Loan Documents and, in the case of any such supplement amending any
schedule referred to in this clause (F), such schedule shall be deemed amended
upon the delivery of written notice by the Borrower to Agent of any such new
property or location, or (ii) such amendment is expressly consented to in
writing by the Agent and Requisite Lenders, and no such amendments, except as
the same may be consented to in a writing which expressly includes a waiver,
shall be or be deemed a waiver by the Lenders of any Default disclosed therein.
The Borrower shall, if so requested by the Agent or the Requisite Lenders,
furnish to the Agent and the Lenders as often as it reasonably requests,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Agent and the
Lenders may reasonably request, all in reasonable detail, and the Borrower shall
advise the Agent and the Lenders promptly, in reasonable detail, of (a) any
Lien, other than as permitted pursuant to Section 6.7, attaching to or asserted
against any of

 

37



--------------------------------------------------------------------------------

the Collateral, (b) any material change in the composition of the Collateral,
and (c) the occurrence of any other event which would have a Material Adverse
Effect upon the Collateral and/or the Agent’s and Lenders’ Lien thereon.

SECTION 5.9. Environmental Matters. The Borrower shall (and shall cause each of
its Subsidiaries to) (a) comply in all material respects with the Environmental
Laws and permits applicable to it, (b) notify the Agent and each Lender promptly
after the Borrower or any Subsidiary thereof becomes aware of any Release upon
any Real Property which is reasonably likely to result in or expose the Borrower
or any of its Subsidiaries to actual or potential liability in excess of
$1,000,000, and (c) promptly forward to the Agent and each Lender a copy of any
order, notice, permit, application, or any communication or report received by
the Borrower or any Subsidiary thereof in connection with any such Release or
any other matter relating to the Environmental Laws that may affect any Real
Property or the Borrower or any Subsidiary thereof. The provisions of this
Section 5.9 shall apply whether or not the Environmental Protection Agency, any
other federal agency or any state or local or foreign environmental agency has
taken or threatened any action in connection with any Release or the presence of
any Hazardous Materials.

SECTION 5.10. Landlords’ Agreements, Mortgagee Agreements and Bailee Letters.
The Borrower shall use good faith reasonable efforts to obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property or mortgagee of owned property or with respect to any
warehouse, processor or converter facility or other location where Collateral is
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord, mortgagee or bailee may assert against
the Inventory or Collateral at that location, and shall otherwise be
satisfactory in form and substance to the Agent; provided, however, that the
Borrower shall have no obligation to reimburse Agent and Lenders for any legal
fees incurred by Agent or any Lender in connection with the negotiation,
preparation, filing and/or recordation of any such landlord’s agreement,
mortgagee agreement or bailee letter relating to any such property that is
leased or owned, or any other location where Collateral is located, on and as of
the Effective Date, and the Borrower’s obligation to reimburse Agent and Lenders
for any legal fees incurred by Agent or any Lender in connection with the
negotiation, preparation, filing and/or recordation of all such landlord’s
agreements, mortgagee agreements and bailee letters relating to any other such
properties and locations shall not exceed $2,000 for each such property or
location; and provided, further, that the Lenders shall have no obligation to
reimburse Agent for any such legal fees incurred by Agent in excess of $2,000
for each such property or location unless Agent incurs such legal fees with the
consent, or pursuant to the instructions, of the Requisite Lenders. With respect
to such locations or warehouse space leased or owned as of the Effective Date,
if the Agent has not received a landlord or mortgagee agreement or bailee letter
as of the Effective Date, the Borrower’s Eligible Inventory at that location
may, in the Agent’s discretion, be excluded from the Borrowing Base or be
subject to such Reserves as may be established by the Agent in its reasonable
business judgment. The Borrower shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located.

 

38



--------------------------------------------------------------------------------

SECTION 5.11. [Reserved]

SECTION 5.12. Application of Proceeds. The Borrower shall use the proceeds of
Advances as provided in Section 1.3.

SECTION 5.13. Fiscal Year. The Borrower shall (and shall cause each of its
Subsidiaries to) maintain as its Fiscal Year the twelve-month period ending on
November 30 in each year.

SECTION 5.14. Casualty and Condemnation.

(a) The Borrower shall promptly notify the Agent of any loss, damage, or
destruction to any Collateral or any Real Property owned by the Borrower or any
of its Domestic Subsidiaries whether or not constituting Collateral
(collectively, “Property”) or arising from its use, whether or not covered by
insurance; provided that no such notice is necessary with respect to the loss,
damage or destruction of any Collateral or Real Property with a value of less
than $3,000,000 per casualty event and $10,000,000 in the aggregate. The Agent
on behalf of the Lenders (in consultation with the Borrower so long as no
Default or Event of Default is continuing) is hereby authorized to adjust losses
and collect all insurance proceeds in respect of any Collateral directly. If,
notwithstanding the provisions hereof, which require that the Agent be the sole
loss payee for insurance proceeds in respect of Collateral, a check or other
instrument from an insurer is made payable to the Borrower or the Borrower and
the Agent jointly, the Agent may endorse the Borrower’s name thereon and take
such other action as the Agent may elect to obtain the proceeds thereof. After
deducting from such proceeds the expenses, if any, incurred by the Agent in the
collection or handling thereof, the Agent may apply such proceeds to the
reduction of the Obligations under or in connection with this Agreement and the
other Loan Documents in the manner set forth in Section 1.9 or, at the Agent’s
option with the consent of the Requisite Lenders, may permit or require the
Borrower to use such proceeds, or any part thereof, to replace, repair or
restore such Collateral as provided in paragraph (d) below. So long as no
Default or Event of Default shall be continuing, the Borrower shall be entitled
to use such proceeds to the extent the same are proceeds payable with respect to
a casualty to Collateral other than Inventory (or such lesser amount thereof as
shall be necessary) to replace, repair, restore or rebuild such Collateral as
provided in paragraph (d) below where the amount of such moneys on account of a
single event of loss, damage or destruction is less than $3,000,000 and it is
reasonably expected that such replacement, repair, restoration or rebuilding can
be completed within six (6) months after the loss, damage or destruction (and if
not completed by the end of such six-month period, the remaining monies shall be
delivered to the Agent to be applied to the payment of the Obligations).

(b) The Borrower shall, promptly upon the Borrower or any of its Domestic
Subsidiaries learning of the institution of any proceeding for the condemnation
or other taking of any of its Property constituting Collateral, notify the Agent
of the pendency of such proceeding, and agrees that the Agent may participate in
any such proceeding and the Borrower from time to time will deliver (or cause to
be delivered) to the Agent all instruments reasonably requested by the Agent to
permit such participation. The Agent shall (and is hereby authorized to) collect
any

 

39



--------------------------------------------------------------------------------

and all awards, payments or other proceeds of any such condemnation or taking
and apply such proceeds to the reduction of the Obligations in the manner set
forth in Section 1.9 or, at the Agent’s option with the consent of the Requisite
Lenders, may permit or require the Borrower to use such proceeds, or any part
thereof, to replace, repair or restore such Collateral as provided in paragraph
(d) below.

(c) Subject to the terms and conditions hereof (including Section 2.2), after
application of the proceeds of any loss or taking of the Borrower’s Collateral
to the reduction of the Obligations pursuant to paragraphs (a) and (b) above,
the Borrower may borrow Revolving Credit Advances for the purpose of replacing,
repairing or restoring any Collateral subject to such loss or taking in
accordance with paragraph (d) below.

(d) Any Collateral which is to be replaced, repaired or restored pursuant to
paragraph (a), (b) or (c) above shall be replaced, repaired or restored pursuant
to such terms and conditions as the Agent may reasonably require and with
materials and workmanship of substantially as good a quality as existed before
such loss or taking, and the Borrower shall commence such replacement, repair or
restoration as soon as practicable and proceed diligently with it until
completion to the Agent’s satisfaction. The Borrower shall provide to the Agent
written progress reports, other information and evidence of its compliance with
the foregoing.

SECTION 5.15. Subsidiaries. In the event that, at any time on or after the
Effective Date, the Borrower or any of its Domestic Subsidiaries creates, forms
or acquires a new Domestic Subsidiary, the Borrower shall execute and deliver
(or cause to be executed and delivered) to Agent, for the benefit of the
Holders, within 30 days after such creation, formation or acquisition, and at
all times thereafter shall maintain (or cause to be maintained) in effect, (a) a
Guaranty from such new Domestic Subsidiary in respect of the Obligations in
substantially the form of Exhibit F-4, (b) a Security Agreement, in
substantially the form of Exhibit G-4, and if necessary or reasonably desirable,
other applicable Collateral Document, granting a first priority Lien (subject
only to Permitted Encumbrances) on all assets of such new Domestic Subsidiary,
(c) a Stock Pledge Agreement granting a Lien on all present and future issued
and outstanding Stock of such new Domestic Subsidiary, all distributions made or
to be made in respect thereof and all proceeds thereof, and (d) such supporting
documentation, including corporate resolutions and opinions of counsel with
respect to such additional Guaranty, Security Agreement, Stock Pledge Agreement
or other documentation, as may be reasonably required by the Agent.

SECTION 5.16. Intellectual Property. In the event that the Borrower or any
Domestic Subsidiary shall acquire any Intellectual Property which is or becomes
material to the business or operations of the Borrower or such Subsidiary or
which otherwise becomes valuable, then the Borrower or such Subsidiary which has
acquired such material or valuable Intellectual Property shall execute and
deliver to the Agent, concurrently with the delivery of the next quarterly
Compliance Certificate (and in any event within 30 days after the end of the
next Fiscal Quarter), such security documents and other instruments, agreements,
and certificates, each in form and substance satisfactory to the Agent, as the
Agent may reasonably request in order that the Agent shall have been granted a
first priority perfected and fully enforceable Lien in such material or valuable
Intellectual Property and all Proceeds thereof.

 

40



--------------------------------------------------------------------------------

SECTION 5.17. Further Assurances. The Borrower shall, and shall cause each of
its Subsidiaries to, at its cost and expense, upon request of the Agent, duly
execute and deliver, or cause to be duly executed and delivered, to the Agent
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the opinion of the Agent to carry out more effectually
the provisions and purposes of this Agreement or any other Loan Document.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees (for itself and each of its Subsidiaries)
that, without the Requisite Lenders’ prior written consent, from and after the
date hereof and until the Termination Date:

SECTION 6.1. Mergers, Subsidiaries, Etc. The Borrower shall not (and shall not
suffer or permit any of its Domestic Subsidiaries to), directly or indirectly,
by operation of law or otherwise, merge with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with, any
Person or acquire any Subsidiary; provided that:

(a) any Domestic Subsidiary of the Borrower may merge or consolidate with any
other Domestic Subsidiary of the Borrower; and

(b) the Borrower or any of its Domestic Subsidiaries may acquire all or
substantially all of the assets or Stock or other ownership interests of any
Domestic Person (the “Domestic Target”) or any Foreign Person (the “Foreign
Target”), in each case subject to satisfaction of the following conditions of
this Section 6.1 (any such acquisition of a Domestic Target, a “Permitted
Domestic Acquisition”; any such acquisition of a Foreign Target, a “Permitted
Foreign Acquisition”; and any Permitted Domestic Acquisition or Permitted
Foreign Acquisition, a “Permitted Acquisition”):

(i) such Permitted Acquisition shall only involve assets comprising a business,
or those assets of a business, of the type engaged in by the Borrower as of the
Effective Date, and which business would not subject the Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents, other than
approvals applicable to the exercise of such rights and remedies with respect to
the Borrower prior to such Permitted Acquisition;

(ii) the sum of all amounts paid or payable in connection with any such
Permitted Domestic Acquisition (including all transaction costs and all
Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected on a consolidated balance sheet of
the Borrower and the Domestic Target), together with the sum of all such amounts
paid or payable for all such prior Permitted Domestic Acquisitions made on or
after the Effective Date (collectively, “Prior Permitted Domestic Acquisitions”)
and the sum of all amounts paid or payable for all Permitted Domestic
Investments made on or prior to such date in accordance with Section 6.2(g),
shall not exceed $75,000,000 in the aggregate (the “Domestic

 

41



--------------------------------------------------------------------------------

Cap”); provided that if, after a Permitted Domestic Acquisition shall have been
consummated, (A) the Borrower delivers to the Agent, concurrently with the first
financial statements required to be delivered hereunder on or after the date six
months following such Permitted Domestic Acquisition, (1) pro forma quarterly
consolidated financial statements of Borrower and its Subsidiaries reflecting
two Fiscal Quarters actual results and two Fiscal Quarters projected results
(which (x) in the case of the financial statements reflecting actual results,
shall be complete, and (y) in the case of both the actual and projected
financial statements, shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of Borrower and its
Subsidiaries in accordance with GAAP consistently applied, but shall take into
account such Permitted Domestic Acquisition and the funding of all Advances in
connection therewith), and (2) a certificate of the chief financial officer of
the Borrower, in form and substance acceptable to the Agent, certifying that the
Borrower would be in compliance with each financial covenant set forth in Annex
G for such four-Fiscal Quarter period (and showing in reasonable detail the
calculations used in determining compliance) on a pro forma basis (taking into
account such Permitted Domestic Acquisition), and (B) average daily Net
Liquidity Availability for the six-month period following the actual date of
consummation of such Permitted Domestic Acquisition shall have been $30,000,000
or more, then such Permitted Domestic Acquisition thereafter shall not be
included as a Prior Permitted Domestic Acquisition for purposes of this
Section 6.1(b)(ii) and the sum of all amounts paid or payable in connection with
such Permitted Domestic Acquisition shall not be included in the calculation of
the Domestic Cap;

(iii) the sum of all amounts paid or payable in connection with any such
Permitted Foreign Acquisition (including all transaction costs and all
Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected on a consolidated balance sheet of
the Borrower and the Foreign Target), together with the sum of all amounts paid
or payable for all Permitted Foreign Investments made on or prior to such date
in accordance with Section 6.2(g) (other than Permitted Foreign Investments made
pursuant to Section 6.2(g)(iv) or Section 6.2(g)(v)), shall not exceed, in the
aggregate, the limit set forth in Section 6.2(g)(iii); and

(iv) such Permitted Acquisition otherwise constitutes a Permitted Investment
under Section 6.2(g);

provided, that, notwithstanding the foregoing, the Inventory and Accounts of the
Domestic Target shall not be included in Eligible Inventory or Net Receivables
Balance without the prior written consent of the Agent and the Requisite
Lenders.

SECTION 6.2. Investments. The Borrower shall not (and shall not suffer or permit
any of its Domestic Subsidiaries to), directly or indirectly, make or maintain
any Investment except:

(a) as otherwise permitted by Section 6.1(b), 6.4 or 6.6;

(b) Investments outstanding on the Effective Date and listed in Schedule 6.2,
but not any additional investments therein (it being understood that any such
Investment, once repaid or recovered, may not be reborrowed or renewed) unless
such additional investment is permitted under another clause of this
Section 6.2;

 

42



--------------------------------------------------------------------------------

(c) cash and Cash Equivalents; provided, that (i) so long as there shall remain
outstanding any principal owing on the Revolving Credit Loan or the Swing Line
Loan, the aggregate amount of cash and Cash Equivalents (other than (x) checks
in transit and cash in payroll accounts listed on Schedule 3.20 (so long as used
solely for payroll), and (y) cash and Cash Equivalents constituting Investments
permitted under Section 6.2(d)) of the Borrower and its Domestic Subsidiaries
shall not exceed $1,500,000 for more than one Business Day, except any excess
that may arise after all Index Rate Loans and Swing Line Advances shall have
been repaid if, at such time, any LIBOR Loan is then outstanding and application
of such excess to payment of such LIBOR Loan at such time would cause the
Borrower to be liable under Section 1.4(e), provided that such excess shall be
applied to repay such LIBOR Loan on the earliest date on which any then current
LIBOR Period shall end; and (ii) all Cash Equivalents of the Borrower and any of
its Domestic Subsidiaries shall be held in a deposit or securities account of
the Borrower or a Domestic Subsidiary thereof over which the Agent, for the
benefit of the Holders, has retained “control” as determined under Divisions 8
and 9 of the Code, and holds a first priority perfected Lien, subject only to
Permitted Encumbrances;

(d) Investments maintained by the Borrower pursuant to the Borrower’s
unqualified deferred compensation arrangements; provided that (i) the Borrower
grants to Agent, for the benefit of the Holders, a first priority Lien (subject
only to Permitted Encumbrances) in all such Investments made after the Effective
Date that are not maintained by the Borrower in securities accounts and that are
in excess of $250,000 individually, or $1,000,000 in the aggregate, and takes
any actions reasonably necessary or reasonably requested by Agent to perfect
such security interest, (ii) with respect to any Investments maintained in any
securities account, the Borrower is in compliance with its obligations under
Section 11 of Annex B with respect to such securities account, and (iii) such
Investments shall not exceed $30,000,000 in the aggregate at any time;

(e) capital contributions by the Borrower to SFC of cash or Accounts created by
the Borrower pursuant to and as contemplated by the Receivables Sale Agreement
so long as no Termination Event (as defined in the Receivables Funding
Agreement) is continuing;

(f) loans by the Borrower to SFC pursuant to the Receivables Funding Documents
and the Ancillary Services and Lease Agreement;

(g) other Investments in (1) any Domestic Subsidiary (other than a Domestic
Excluded Subsidiary) (in each case, a “Permitted Domestic Investment”), (2) any
Foreign Subsidiary (in each case, a “Permitted Foreign Investment”), or (3) any
other Person (in each case, a “Permitted Other Investment”; and Permitted Other
Investments, together with Permitted Foreign Investments and Permitted Domestic
Investments, “Permitted Investments”) not otherwise permitted by clauses
(a) through (f) above or clause (h) below, subject to satisfaction of the
following conditions, as applicable:

 

43



--------------------------------------------------------------------------------

(i) the Agent shall receive at least five (5) Business Days’ prior written
notice of such proposed Permitted Investment, which notice shall include a
reasonably detailed description of such proposed Permitted Investment;

(ii) after giving effect to any such Permitted Domestic Investment, the sum of
all amounts paid or payable in connection with all Permitted Domestic
Investments (including all transaction costs and all Indebtedness, liabilities
and contingent obligations incurred or assumed in connection therewith or
otherwise reflected on a consolidated balance sheet of the Borrower), together
with the sum of all such amounts paid or payable for all such prior Permitted
Domestic Investments existing on or made on or after the Effective Date
(collectively, “Prior Permitted Domestic Investments”) and the sum of all
amounts paid or payable for all Permitted Domestic Acquisitions made on or prior
to such date in accordance with Section 6.1(b), shall not exceed, in the
aggregate, the Domestic Cap; provided, however, that if, after a Permitted
Domestic Investment shall have been consummated, (A) the Borrower delivers to
the Agent, concurrently with the first financial statements required to be
delivered hereunder on or after the date six months following such Permitted
Domestic Investment, (1) pro forma quarterly consolidated financial statements
of Borrower and its Subsidiaries reflecting two Fiscal Quarters actual results
and two Fiscal Quarters projected results (which (x) in the case of the
financial statements reflecting actual results, shall be complete, and (y) in
the case of both the actual and projected financial statements, shall fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Borrower and its Subsidiaries in accordance with
GAAP consistently applied, but shall take into account such Permitted Domestic
Investment and the funding of all Advances in connection therewith), and (2) a
certificate of the chief financial officer of the Borrower, in form and
substance acceptable to the Agent, certifying that the Borrower would be in
compliance with each financial covenant set forth in Annex G for such
four-Fiscal Quarter period (and showing in reasonable detail the calculations
used in determining compliance) on a pro forma basis (taking into account such
Permitted Domestic Investment), and (B) average daily Net Liquidity Availability
for the six-month period following the actual date of such Permitted Domestic
Investment shall have been $30,000,000 or more, then such Permitted Domestic
Investment thereafter shall not be included as a Prior Permitted Domestic
Investment for purposes of this Section 6.2(g)(ii), and the sum of all amounts
paid or payable in connection with such Permitted Domestic Investment shall not
be included in the calculation of the Domestic Cap;

(iii) after giving effect to any such Permitted Foreign Investment, the sum of
all amounts paid or payable in connection with all Permitted Foreign Investments
(other than Permitted Foreign Investments made pursuant to Section 6.2(g)(iv) or
6.2(g)(v)) (including all transaction costs and all Indebtedness, liabilities
and contingent obligations incurred or assumed in connection therewith or
otherwise reflected on a consolidated balance sheet of the Borrower), together
with the sum of all amounts paid or payable for all Permitted Foreign
Acquisitions made on or prior to such date in accordance with Section 6.1(b),
shall not exceed, in the aggregate, $25,000,000; provided, that the Net Cash
Proceeds received by Borrower from any Foreign Subsidiary after the Effective
Date in respect of dividends on, or the repayment of principal of any loan
constituting, a Permitted Foreign Investment made pursuant to this
Section 6.2(g)(iii) shall be deemed to reduce amounts paid or payable in
connection with Permitted Foreign Investments made pursuant to this
Section 6.2(g)(iii) for purposes of calculating compliance with the foregoing
limit;

 

44



--------------------------------------------------------------------------------

(iv) after giving effect to any such Permitted Foreign Investment in Synnex
Canada (other than Permitted Foreign Investments made pursuant to
Section 6.2(g)(iii)), the sum of all amounts paid or payable in connection with
all Permitted Foreign Investments (whether currently existing or made hereafter,
and expressly including that certain intercompany loan in an aggregate principal
amount of $24,912,300 (Canadian dollars) made by the Borrower to Synnex Canada
pursuant to that certain Promissory Note dated September 2, 2005 executed by
Synnex Canada in favor of the Borrower) in Synnex Canada pursuant to this
Section 6.2(g)(iv)) (including all transaction costs and all Indebtedness,
liabilities and contingent obligations incurred or assumed in connection
therewith or otherwise reflected on a consolidated balance sheet of the
Borrower), shall not exceed, in the aggregate, $50,000,000; provided, that the
Net Cash Proceeds received by Borrower from Synnex Canada after the Effective
Date in respect of dividends on, or the repayment of principal of any loan
constituting, a Permitted Foreign Investment made pursuant to this
Section 6.2(g)(iv) shall be deemed to reduce amounts paid or payable in
connection with Permitted Foreign Investments in Synnex Canada made pursuant to
this Section 6.2(g)(iv) for purposes of calculating compliance with the
foregoing limit;

(v) after giving effect to any such Permitted Foreign Investment in Synnex
Mexico (other than Permitted Foreign Investments made pursuant to
Section 6.2(g)(iii)), the sum of all amounts paid or payable in connection with
all Permitted Foreign Investments (whether currently existing or made hereafter)
in Synnex Mexico pursuant to this Section 6.2(g)(v)) (including all transaction
costs and all Indebtedness, liabilities and contingent obligations incurred or
assumed in connection therewith or otherwise reflected on a consolidated balance
sheet of the Borrower), shall not exceed, in the aggregate, $10,000,000;
provided, that the Net Cash Proceeds received by Borrower from Synnex Mexico
after the Effective Date in respect of dividends on, or the repayment of
principal of any loan constituting, a Permitted Foreign Investment made pursuant
to this Section 6.2(g)(v) shall be deemed to reduce amounts paid or payable in
connection with Permitted Foreign Investments in Synnex Mexico made pursuant to
this Section 6.2(g)(v) for purposes of calculating compliance with the foregoing
limit;

(vi) after giving effect to any such Permitted Other Investment, the sum of all
amounts paid or payable in connection with all Permitted Other Investments
(whether currently existing or made hereafter) (including all transaction costs
and all Indebtedness, liabilities and contingent obligations incurred or assumed
in connection therewith or otherwise reflected on a consolidated balance sheet
of the Borrower) shall not exceed, in the aggregate, $15,000,000;

(vii) with respect to any Permitted Domestic Investment or Permitted Other
Investment in a Domestic Person, other than a Permitted Acquisition (but without
limiting the requirements of Section 6.2(g)(xii) below), subject to any
restriction contained in any agreement between the Borrower or the applicable
Domestic Subsidiary and the other investors in such Permitted Domestic
Investment or Permitted Other Investment, at or prior to the closing of such
Permitted Domestic Investment or Permitted Other Investment, the Agent will be
granted a first priority perfected Lien (subject to Permitted Encumbrances) in
such Permitted Domestic

 

45



--------------------------------------------------------------------------------

Investment or Permitted Other Investment (including any security or instrument
evidencing such Permitted Domestic Investment or Permitted Other Investment),
and the Borrower or the applicable Domestic Subsidiary shall have executed such
documents and taken such actions as may be required by the Agent in connection
therewith;

(viii) concurrently with delivery of the notice referred to in Section 6.2(g)(i)
above, the Borrower shall have delivered to the Agent, in form and substance
satisfactory to the Agent, a certificate of the chief financial officer of the
Borrower to the effect that the Borrower will be Solvent upon the consummation
of such Permitted Investment;

(ix) average daily Net Liquidity Availability for the 60-day period preceding
the consummation of such Permitted Investment shall have been $30,000,000 or
more;

(x) the Agent shall have received, (A) prior to the date of such Permitted
Investment, drafts of the purchase or subscription agreement for such Permitted
Investment and of all related agreements, instruments, opinions, certificates
and other documents reasonably requested by the Agent, and (B) no later than
five (5) Business Days after the date of such Permitted Investment, copies of
the executed purchase or subscription agreement, related agreements and
instruments for such Permitted Investment, and all opinions, certificates and
other documents reasonably requested by the Agent, in form and substance
satisfactory to the Agent;

(xi) at the time of such Permitted Investment and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;

(xii) the Borrower shall have complied with its obligations under Sections 5.10,
5.15 and 5.17 with respect to such Permitted Investment; and

(h) any other Investments in Domestic Subsidiaries (other than Domestic Excluded
Subsidiaries) not otherwise permitted by clauses (a) through (g) above (in each
case, an “Additional Domestic Investment”) if, after giving effect thereto, the
sum of all amounts paid or payable in connection with all such Additional
Domestic Investments (including all transaction costs and all Indebtedness,
liabilities and contingent obligations incurred or assumed in connection
therewith or otherwise reflected on a consolidated balance sheet of the
Borrower) does not exceed, in the aggregate, $15,000,000; provided, that the Net
Cash Proceeds received by Borrower from any Domestic Subsidiary after the
Effective Date in respect of dividends on, or the repayment of principal of any
loan constituting, such an Additional Domestic Investment shall be deemed to
reduce amounts paid or payable in connection with Additional Domestic
Investments for purposes of calculating compliance with the foregoing limit.

SECTION 6.3. Debt. The Borrower shall not (and shall not suffer or permit any of
its Domestic Subsidiaries to) create, incur, assume or permit to exist any Debt,
except:

(a) the Obligations;

(b) Deferred Taxes;

 

46



--------------------------------------------------------------------------------

(c) purchase money Debt secured by purchase money Liens and Capital Leases
permitted under clause (d) or (e) of Section 6.7 (and refinancings of such
purchase money Debt permitted by such clause (d));

(d) Debt incurred by SFC under the Receivables Funding Documents and the
Ancillary Services and Lease Agreement;

(e) Debt which constitutes Guaranteed Debt permitted under Section 6.6;

(f) any other Debt owing by the Borrower or any Domestic Subsidiary in an
aggregate principal amount not to exceed $25,000,000, provided, that (a) the
Borrower supply to the Agent confirmation, in form and substance acceptable to
the Agent, that the terms and conditions governing such Debt do not (1) provide
for the grant of a Lien with respect to any of the Borrower’s Accounts,
Inventory or other assets sold, contributed or in which a Lien has been granted
pursuant to the Receivables Funding Documents or the Collateral Documents
(collectively, “Restricted Assets”), or (2) restrict or prohibit the sale of, or
the granting of a security interest in, any Restricted Assets by the Borrower,
and (b) to the extent that the holder of such Debt is to obtain a Lien upon any
of the Borrower’s Real Property, such holder shall execute and deliver to the
Agent a mortgagee or landlord waiver acceptable in form and substance to the
Agent;

(g) Debt which constitutes intercompany Debt permitted under Section 6.2;

(h) hedging obligations under swaps, caps and collar arrangements arranged by a
Lender entered into for the sole purposes of hedging in ordinary course of
business and consistent with industry practices (and not for speculative
purposes); and

(i) other Debt set forth in Schedule 3.11, but not (I) any increase in the
amount of any thereof or (II) any refinancing or refunding of any thereof so
long as the Debt resulting from such refinancing or refunding (1) does not have
an aggregate principal amount in excess of the Debt that was refinanced or
refunded, (2) does not mature sooner than the Debt being refinanced or refunded,
(3) does not rank at the time of such refinancing or refunding senior to the
Debt being refinanced or refunded and (4) does not contain terms (including,
without limitation, terms relating to security, amortization, interest rate,
premiums, fees, covenants, events of default and remedies) materially less
favorable to the Borrower or to the Lenders than those applicable to the Debt
being refinanced or refunded.

SECTION 6.4. Affiliate and Employee Loans and Transactions. The Borrower shall
not (and shall not suffer or permit any of its Domestic Subsidiaries to) enter
into any lending, borrowing or other commercial transaction with any of its
Foreign Subsidiaries, Affiliates, officers, directors, shareholders or
employees, including payment of any management, consulting, advisory or similar
fee; provided that:

(i) the Borrower and SFC may enter into and perform the Receivables Funding
Documents; provided that sales, transfers, capital contributions and other
dispositions by the Borrower and any other “Originator” (as defined in the
Receivables Sale Agreement) to SFC of Accounts as therein contemplated shall
only be permitted so long as no “Termination Event” (as defined in the
Receivables Funding Agreement) is continuing;

 

47



--------------------------------------------------------------------------------

(ii) the Borrower may (x) continue to hold and receive payments in respect of
each of the officer loans described on Schedule 6.4, but not any increase in the
amount thereof, and (y) make additional loans and advances to its officers and
employees in the ordinary course of business, provided that (i) all such
additional loans and advances are evidenced in writing in form and substance
satisfactory to the Agent, (ii) all such additional loans and advances are
described on Schedule II to the Borrower Security Agreement, as updated by the
Borrower from time to time, and, in respect of any such additional loans or
advances, the Borrower shall have delivered to the Agent all such writings
evidencing such loans and advances, and (iii) the aggregate outstanding
principal amount of all such additional loans and advances, together with such
existing loans described on Schedule 6.4, shall not exceed $6,000,000 at any
time;

(iii) the Borrower may enter into any commercial transaction (other than a
lending or borrowing transaction or a transaction which would be prohibited by
another provision of this Agreement or another Loan Document) with SFC on terms
not less favorable to the Borrower than those which would have been obtained in
an arm’s-length transaction with a non-affiliated third party;

(iv) the Borrower may enter into any commercial transaction (other than a
transaction that would be prohibited by another provision of this Agreement or
another Loan Document) with any of its Affiliates on terms not less favorable to
the Borrower than those which would have been obtained in an arm’s-length
transaction with a non-affiliated third party;

(v) SFC and the Borrower may enter into and perform the Ancillary Services and
Lease Agreement;

(vi) (w) any Credit Party may enter into customary indemnification arrangements
with its directors and officers in the ordinary course of business in connection
with the performance by such directors and officers of their duties and
responsibilities in their capacities as officers and directors, (x) any Credit
Party may enter into employment agreements with its employees and officers,
(y) any Credit Party may reimburse any officer, director or employee of such
Credit Party, in the ordinary course of business and in accordance with the
policies, procedures and guidelines of the Borrower and its Subsidiaries, as
such policies and procedures are adjusted from time to time, for out-of-pocket
expenses incurred by such Person in the performance of such Person’s duties and
responsibilities as an officer, director or employee, and (z) the Borrower may
enter into the arrangements set forth on Schedule 3.14.

Set forth in Schedule 6.4 is a list of all such lending, borrowing or other
commercial transactions existing or outstanding as of the Effective Date (other
than the Borrower’s policies and procedures relating to expense reimbursement).

SECTION 6.5. Capital Structure and Business. Except as permitted under
Section 5.1, the Borrower shall not (and shall not suffer or permit any of its
Subsidiaries to):

(a) make any changes in its business objectives, purposes or operations which
could in any way adversely affect the repayment of the Obligations or have or
result in a Material Adverse Effect;

 

48



--------------------------------------------------------------------------------

(b) make any change in its capital structure as described in Schedule 3.11 and
Schedule 6.2 (including the issuance or recapitalization of any shares of Stock
or other securities convertible into Stock or any revision of the terms of its
outstanding Stock), except that changes in the Borrower’s capital structure
shall be permitted so long as such changes, individually and in the aggregate,
do not constitute a Change of Control;

(c) amend its articles of incorporation, charter, bylaws or other organizational
documents in any manner which may (x) adversely affect the Agent or the Lenders,
the Revolving Credit Loan, the Swing Line Loan, the Collateral or the ability of
the Borrower to perform its obligations under the Loan Documents or (y) violate
(or authorize or permit acts or events which may violate) any of the provisions
of any Loan Document (including, without limitation, Section 6.5(b) hereof); or

(d) engage in any business other than manufacturing, operational, logistics,
distribution and related services in the computer and technology industry.

SECTION 6.6. Guaranteed Debt. The Borrower shall not (and shall not suffer or
permit any of its Domestic Subsidiaries to) incur any Guaranteed Debt except:

(a) by endorsement of instruments or items of payment for deposit to the general
account of such Person;

(b) for performance bonds or indemnities entered into in the ordinary course of
business consistent with past practices;

(c) unsecured Guaranteed Debt in respect of Debt permitted under Section 6.3(c),
(d) or (f);

(d) existing secured Guaranteed Debt set forth on Part A of Schedule 6.6, not to
exceed for any such Guaranteed Debt the respective amount set forth on such
schedule for such Guaranteed Debt;

(e) the Synnex Mexico Guarantee in an aggregate amount not to exceed $80,000,000
(or the equivalent amount of Pesos, based on a conversion rate determined
immediately prior to the closing of the Synnex Mexico Loan Documents) (the
maximum liability under the Synnex Mexico Guaranty at any time, the “Maximum Mex
Guarantee”); provided that if, and for so long as, the commitments under the
Synnex Mexico Loan Documents are less than $75,000,000, and the Maximum Mex
Guarantee is less than $80,000,000, then Borrower may incur and maintain
additional unsecured Guaranteed Debt guaranteeing Debt of Synnex Mexico in an
aggregate amount not to exceed $80,000,000 less the then Maximum Mex Guarantee;
provided that all provisions of this Agreement otherwise applicable to the
Synnex Mexico Guarantee shall apply, mutatis mutandis, to such other unsecured
Guarantee;

 

49



--------------------------------------------------------------------------------

(f) other unsecured Guaranteed Debt set forth on Part B of Schedule 6.6 not to
exceed for any such Guaranteed Debt the respective amount set forth on such
schedule for such Guaranteed Debt;

(g) unsecured Guaranteed Debt in an amount not to exceed $20,000,000 with
respect to Debt under an inventory line of credit provided by the Bank of
Montreal to the Canadian Subsidiary; and

(h) the Canadian Subsidiary Securitization Guaranty.

SECTION 6.7. Liens. The Borrower shall not (and shall not suffer or permit any
of its Domestic Subsidiaries to) create or permit to exist any Lien on any of
its properties or assets except for:

(a) presently existing or hereafter created Liens in favor of the Agent or the
Lenders to secure the Obligations;

(b) [Reserved];

(c) Permitted Encumbrances;

(d) purchase money mortgages or other purchase money Liens and Capital Leases
(including, without limitation, finance leases) granted after the date hereof
upon any fixed or capital assets hereafter acquired, so long as (i) any such
Lien does not extend to or cover any other asset of the Borrower or any of its
Subsidiaries, (ii) such Lien secures the obligation to pay the purchase price of
such asset (or the obligation under such capital or finance lease) only,
(iii) the principal amount secured by each such Lien does not exceed the unpaid
purchase price for such asset, and (iv) the aggregate amount of Debt secured by
such purchase money Liens and Capital Leases shall not at any time exceed
(together with the Debt secured by any purchase money Liens and Capital Leases
permitted under clause (b) above and any Debt permitted below in this clause
(d) to refinance purchase money Debt) $15,000,000, and Liens to secure any
refinancing of the purchase money Debt permitted under this clause (d) and under
clause (b) above so long as (x) the Debt refinancing such purchase money Debt
does not exceed the outstanding principal amount of the Debt being refinanced,
and (y) the Lien securing such new Debt secures only such Debt and does not
extend to or cover any asset other than the asset securing the refinanced Debt;

(e) purchase money Liens on Inventory, so long as any such Lien held by any
creditor extends only to Inventory the acquisition of which was financed by such
creditor and not to any other property of the Borrower or any of its
Subsidiaries; and

(f) Liens created under or pursuant to the Receivables Funding Documents.

SECTION 6.8. Sale of Assets. The Borrower shall not (and shall not suffer or
permit any of its Domestic Subsidiaries to) sell, transfer, convey, assign or
otherwise dispose of any of its assets or properties, including any Collateral;
provided, that the foregoing shall not prohibit:

(a) the sale by the Borrower or any of its Domestic Subsidiaries of its Accounts
and General Intangibles to SFC pursuant to and in accordance with the
Receivables Sale Agreement; provided that no such sales shall be permitted from
and after (i) the occurrence of the “Commitment Termination Date” (as defined in
the Receivables Funding Documents), or (ii) notice of the occurrence of a Stop
Event shall have been given by the Agent or any Lender to GE Capital in its
capacity as “Administrative Agent” under the Receivables Funding Documents;

 

50



--------------------------------------------------------------------------------

(b) the sale of Inventory in the ordinary course of business;

(c) the sale or disposition of any Equipment which, in each instance, has become
no longer useful, obsolete or surplus to the business of the Borrower or any
Domestic Subsidiary thereof;

(d) the sale by the Borrower of any securities and other Investments held from
time to time in securities accounts maintained in connection with deferred
compensation arrangements pursuant to Section 6.2(d), provided that the proceeds
of such sale are maintained in such securities accounts and reinvested in
accordance with the terms of such deferred compensation arrangements; and

(e) any other sale of assets or property (other than Eligible Inventory,
Production Inventory, Eligible Receivables, any other Accounts or Inventory and
any other Collateral included in calculating the Borrowing Base) in an amount
not to exceed $10,000,000 in the aggregate, provided that the proceeds of any
such sale are applied to repay the Advances pursuant to Section 1.2(f).

SECTION 6.9. Material Contracts. The Borrower shall not (and shall not suffer or
permit any of its Subsidiaries to) cancel or terminate any Material Contract or
amend or otherwise modify any Material Contract, or waive any default or breach
under any Material Contract, unless (i) no Default or Event of Default exists at
the time or could reasonably be expected to occur as a result thereof, and
(ii) either (a) the Borrower determines that such action is in its best
interests and in accordance with prudent business practice, or (b) such action
could not reasonably be expected to have a Material Adverse Effect. The Borrower
shall not agree to any amendment or modification of clause (e) of the definition
of “Facility Termination Date” contained in the Receivables Funding Documents.

SECTION 6.10. ERISA. Neither the Borrower nor any Subsidiary thereof nor any
ERISA Affiliate shall acquire any new ERISA Affiliate that maintains or has an
obligation to contribute to a Pension Plan that has either an “accumulated
funding deficiency,” as defined in Section 302 of ERISA, or “unfunded vested
benefits,” as defined in Section 4006(a)(3)(E)(iii) of ERISA in the case of any
Pension Plan other than a Multi-employer Plan and in Section 4211 of ERISA in
the case of a Multi-employer Plan. Additionally, neither the Borrower nor any
Subsidiary thereof nor any ERISA Affiliate shall: (a) permit or suffer any
condition set forth in Schedule 3.14 to cease to be met and satisfied at any
time; (b) terminate any Pension Plan that is subject to Title IV of ERISA where
such termination could reasonably be anticipated to result in liability to the
Borrower or any of its Subsidiaries, (c) permit any accumulated funding
deficiency, as defined in Section 302(a)(2) of ERISA, to be incurred with
respect to any Pension

 

51



--------------------------------------------------------------------------------

Plan; (d) fail to make any contributions or fail to pay any amounts due and
owing as required by the terms of any Plan before such contributions or amounts
become delinquent; (e) make a complete or partial withdrawal (within the meaning
of Section 4201 of ERISA) from any Multi-employer Plan that would cause the
Borrower, Subsidiary or ERISA Affiliate to incur withdrawal liability; or (f) at
any time fail to provide the Agent and the Lenders with copies of any Plan
documents or governmental reports or filings, if reasonably requested by the
Agent or any Lender.

SECTION 6.11. Financial Covenants. The Borrower shall not breach or fail to
comply with any of the financial covenants set forth in Annex G, each of which
shall be calculated in accordance with GAAP consistently applied (and based upon
the financial statements delivered hereunder).

SECTION 6.12. Hazardous Materials. The Borrower shall not and shall not suffer
or permit any of its Subsidiaries or any other Person within the control of the
Borrower: (a) to cause or permit a Release of Hazardous Material on, under in or
about any Real Property; (b) to use, store, generate, treat or dispose of
Hazardous Materials; or (c) to transport any Hazardous Materials to or from any
Real Property; in each case in a manner or to an extent which could expose any
such Person to any actual or potential liability in excess of $1,000,000, or
could expose the Borrower and its Domestic Subsidiaries to actual or potential
liabilities in excess of $5,000,000 in the aggregate.

SECTION 6.13. Sale-Leasebacks. The Borrower shall not (and shall not suffer or
permit any of its Domestic Subsidiaries to) engage in any sale-leaseback or
similar transaction involving any of its property or assets.

SECTION 6.14. Cancellation of Debt. The Borrower shall not (and shall not suffer
or permit any of its Domestic Subsidiaries to) cancel any claim or Debt owing to
it, except for reasonable consideration and in the ordinary course of its
business, or voluntarily prepay any Debt (other than the Obligations); provided
that any Domestic Subsidiary may voluntarily prepay any Debt owed by such
Domestic Subsidiary to the Borrower or any other Domestic Subsidiary (other than
a Domestic Excluded Subsidiary).

SECTION 6.15. Restricted Payments. The Borrower shall not (and shall not suffer
or permit any of its Subsidiaries to) make any Restricted Payment to any Person,
except that:

(a) the Borrower and its Subsidiaries may declare and pay dividends on its Stock
solely in the same class of Stock of such Person;

(b) (i) any Domestic Subsidiary of the Borrower may declare and pay dividends or
return capital or make any other distribution on its Stock or make payments on
any Debt, in each instance, to the Borrower or any other direct or indirect
wholly-owned Domestic Subsidiary of the Borrower (other than a Domestic Excluded
Subsidiary), and (ii) any Foreign Subsidiary may declare and pay dividends or
return capital or make any other distribution on its Stock or make payments on
any Debt, in each instance, to the Borrower or any other Subsidiary of the
Borrower;

 

52



--------------------------------------------------------------------------------

(c) the Borrower may (i) repurchase shares of its common stock or options for
such shares or (ii) declare and pay dividends on its Stock in cash, provided, in
each case, that (1) the daily average of the Net Liquidity Availability for the
90-day period immediately preceding the date of such repurchase or dividend
shall be at least $30,000,000, (2) no Event of Default shall have occurred and
be continuing as of the date of such repurchase or dividend (both before and
after giving effect thereto), and (3) the aggregate amount of such repurchases
and dividends shall not exceed $7,500,000 in any twelve-month period; and

(d) SFC may make Restricted Payments to the Borrower to pay SFC’s obligations
under the Ancillary Services and Lease Agreement, and SFC may make Restricted
Payments to the Borrower pursuant to the Receivables Funding Documents;

provided, however, that the Restricted Payments described in clauses (a) and
(c) above shall not be permitted if either a Default or an Event of Default
shall have occurred and be continuing at the date of declaration or payment
thereof or would result therefrom.

SECTION 6.16. Real Property Leases. The Borrower shall not (and shall not suffer
or permit any of its Domestic Subsidiaries to) enter into or renew (by
amendment, modification or otherwise) any Lease other than renewals of existing
Leases upon market terms in effect at the time of renewal or upon more favorable
(to such Person) or substantially the same terms as are in effect on the
Effective Date, except that, so long as no Default or Event of Default exists at
the time or could reasonably be expected to occur as a result thereof, the
Borrower or any Domestic Subsidiary may enter into new Leases or renew existing
Leases having rentals not exceeding $30,000,000 in the aggregate for any Fiscal
Year covered by such new Leases or renewal periods of existing Leases during the
term of this Agreement.

SECTION 6.17. Bank Accounts. The Borrower shall not (and shall not suffer or
permit any of its Domestic Subsidiaries to) maintain any deposit, operating or
other bank accounts except for those accounts identified in Schedule 3.20;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, the Borrower may, after giving five (5) day’s prior written
notice to the Agent, establish and maintain additional accounts in accordance
with Annex B; provided, further, that in respect of any such additional account
(other than a payroll account), (a) the Agent shall have consented to the
opening of such account with the relevant bank, and (b) at the time of the
opening of such account, the Borrower and such bank shall have executed and
delivered to the Agent a Restricted Account Agreement, in form and substance
acceptable to the Agent.

SECTION 6.18. No Speculative Transactions. The Borrower shall not (and shall not
suffer or permit any of its Subsidiaries to) engage in any transaction involving
interest rate or commodity options or futures contracts, derivatives, currency
options or futures contracts or any similar transactions, unless such
transaction is entered into in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments or assets
of such Person, or reasonably anticipated by such Person, and not for purposes
of speculation.

 

53



--------------------------------------------------------------------------------

SECTION 6.19. Margin Regulations. The Borrower shall not use the proceeds of any
Revolving Credit Advance to purchase or carry any Margin Stock or any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934.

SECTION 6.20. Limitation on Negative Pledge Clauses, Etc. The Borrower shall not
(and shall not suffer or permit any of its Domestic Subsidiaries to), directly
or indirectly, enter into any agreement with any Person which prohibits or
limits the ability of any of the Borrower or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the agreements
with the Agent or the Lenders pursuant to a Loan Document and Lien restrictions
in a Capital Lease, other purchase money financing arrangements permitted
hereunder relating to the asset financed thereunder, the Receivables Funding
Documents, or other than restrictions (a) on Synnex Mexico from incurring Liens
pursuant to the Synnex Mexico Loan Documents, (b) on the Borrower from incurring
Liens (i) on Excluded Assets or (ii) otherwise imposed under Section 9(o) of the
Synnex Mexico Guarantee, (c) on the Borrower from incurring Liens pursuant to
the Canadian Collateralized Guaranty, so long as the beneficiary of the Canadian
Collateralized Guaranty is subject to the IBM Intercreditor Agreement, and
(d) on the Canadian Subsidiary from incurring Liens pursuant to financing
arrangements entered into by it from time to time. The Borrower shall not (and
shall not permit any of its Subsidiaries other than Synnex Mexico to) enter
into, after the date of this Agreement, any indenture, agreement, instrument or
other arrangement (other than the Receivables Funding Documents and the
financing arrangements entered into by the Canadian Subsidiary or EMJ America,
Inc. from time to time) that, directly or indirectly, prohibits or restrains, or
has the effect of prohibiting or restraining, or imposes materially adverse
conditions upon, (A) the incurrence or payment of Debt, except (x) as provided
in Section 9(b) of the Synnex Mexico Guarantee, or (y) any such restriction on
the payment of Debt owed by the Canadian Subsidiary to the Borrower or any other
Subsidiary thereof pursuant to agreements (including without limitation any
guaranty or subrogation agreement) entered into by the Borrower in accordance
with the terms of this Agreement to provide credit support to the Canadian
Subsidiary in connection with financing arrangements entered into by the
Canadian Subsidiary from time to time, (B) the granting of Liens (other than
(x) pursuant to the terms of any purchase money Debt or Capital Lease permitted
hereunder relating to the asset in question, (y) as provided in clause (b) or
clause (c) above, or (z) as provided in the Conditional Sale Agreement in effect
on the date hereof between Concentrix Corporation and De Lage Landen Financial
Services, Inc.), (C) the declaration or payment of dividends or other Restricted
Payments, except (x) as provided in Section 9(j) of the Synnex Mexico Guarantee,
and (y) as permitted by the proviso in the next sentence of this Section 6.20,
(D) the making of loans, advances or Investments or (E) the sale, assignment,
transfer or other disposition of any property or assets (other than (v) as
provided in Section 9(a) of the Synnex Mexico Guarantee, (w) pursuant to the
terms of any purchase money Debt or Capital Lease permitted hereunder relating
to the asset in question, (x) as provided in the Canadian Collateralized
Guaranty, so long as the beneficiary of the Canadian Collateralized Guaranty is
subject to the IBM Intercreditor Agreement, (y) as provided in the Conditional
Sale Agreement in effect on the date hereof between Concentrix Corporation and
De Lage Landen Financial Services, Inc. or (z) restrictions in contracts of the
Borrower or any such Subsidiary on the assignment of the rights and duties under
such contracts). Borrower shall not, nor shall permit

 

54



--------------------------------------------------------------------------------

any Subsidiary to, directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than (w) the
Receivables Funding Documents, (x) this Agreement and the other Loan Documents,
(y) the Synnex Mexico Loan Documents, and (z) agreements entered into by the
Canadian Subsidiary or EMJ America, Inc. pursuant to financing arrangements
entered into by the Canadian Subsidiary or EMJ America, Inc. from time to time)
that could directly or indirectly restrict, prohibit or require the consent of
any Person with respect to the payment of dividends, distributions or Restricted
Payments or the repayment of intercompany loans by a Subsidiary of Borrower to
Borrower, provided that the Borrower may enter into agreements (including
without limitation any guaranty or subrogation agreement) restricting any such
payments or repayments by the Canadian Subsidiary to the Borrower so long as
such agreements are otherwise permitted under this Agreement and delivered in
order to provide credit support to the Canadian Subsidiary in connection with
financing arrangements entered into by the Canadian Subsidiary from time to
time. References to the provisions of the Synnex Mexico Guarantee in this
Section 6.20 shall be to such provisions on February 12, 2007.

SECTION 6.21. Accounting Changes. The Borrower shall not (and shall not suffer
or permit any of its Subsidiaries to) make any significant change in accounting
treatment and reporting practices except for changes concurred in by such
Person’s Independent Accounting Firm.

SECTION 6.22. Amendments and Modifications to Debt Documents. The Borrower shall
not (and shall not suffer or permit any of its Domestic Subsidiaries to)
directly or indirectly, amend, modify, supplement, waive compliance with, grant
a waiver under, or assent to noncompliance with any instrument, document or
agreement evidencing, creating, guaranteeing or governing Debt or Guaranteed
Debt in excess of $5,000,000 permitted under Section 6.3 or 6.6 or entered into
in connection therewith (other than (a) instruments, documents or agreements
evidencing, creating, guaranteeing or governing Debt permitted under
Section 6.3(c) so long as such action shall not violate or cause a violation of
any provision of any Loan Document and (b) in connection with the refinancing or
refunding of such Debt as permitted by Section 6.3(h)). The Borrower shall not
(and shall not suffer or permit SFC to) agree to amend, supplement or otherwise
modify any of the following defined terms set forth in the Receivables Funding
Documents (or any other defined term referenced directly or indirectly in the
definition of any such defined term), in each case as such defined term is
defined in Annex X to the Receivables Funding Documents as in effect on the date
hereof, a copy of which is attached as Annex K hereto: “Dilution Reserve Ratio”,
“Dynamic Advance Rate”, “Eligible Receivables”, “Excess Concentration Amount”,
“Funding Availability”, “Net Receivables Balance”, “Obligor”, “Originator”,
“Outstanding Balance” and “Borrower Account”.

SECTION 6.23. Change of Corporate Name or Location; Change of Fiscal Year. No
Credit Party shall (a) change its name as it appears in official filings in the
state of its incorporation or other organization, (b) change its chief executive
office, principal place of business, corporate offices, or the location of its
records concerning the Collateral, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) change its state of incorporation
or organization, in each case without at least 30 days’ prior written notice to
Agent and after

 

55



--------------------------------------------------------------------------------

Agent’s written acknowledgment that any reasonable action requested by Agent in
connection therewith, including to continue the perfection of any Liens in favor
of Agent, on behalf of Lenders, in any Collateral, has been completed or taken,
and provided that any such new location shall be in the continental United
States. No Credit Party shall change its Fiscal Year.

SECTION 6.24. Changes to Synnex Mexico Loan Documents. The Borrower shall not,
and shall not suffer or permit Synnex Mexico to, change or amend the terms of
any Synnex Mexico Loan Documents if the effect of such amendment is to:
(a) increase the maximum principal amount of Debt extended thereunder in excess
of $75,000,000, (b) increase the maximum amount of “Guaranteed Obligations” and
other obligations of Borrower under the Synnex Mexico Guarantee in excess of
$80,000,000 (or the equivalent amount of Pesos, based on a conversion rate
determined prior to the closing of the Synnex Mexico Loan Documents), (c) grant
Liens on any property or assets of Borrower or any of its Subsidiaries other
than (i) Liens on the assets of Synnex Mexico or (ii) Liens on the Excluded
Assets, provided that the Mex Agent and the Agent shall have entered into a
written agreement in form and substance reasonably acceptable to the Agent which
provides that such Lien on the Excluded Assets does not include (and shall be
released with respect to) any proceeds of such Excluded Assets or the Excluded
Assets described in clause (f) of the definition thereof to the extent the
Borrower has any right in or title to such proceeds and such proceeds are not on
deposit in the Mex Bank of America Account except to the extent (x) such
proceeds have been applied to pay the Debt of Synnex Mexico or the Borrower
under the Synnex Mexico Loan Documents or (y) the Mex Agent and Mex Lenders have
taken control or possession of, or otherwise transferred, acquired or disposed
of, such proceeds from the Mex Bank of America Account in conjunction with the
exercise of their remedies under the Synnex Mexico Loan Documents after the
occurrence and during the continuation of an Event of Default, or (d) violate
Section 6.20.

SECTION 6.25. Mex Bank of America Account. Borrower shall not deposit any
amounts into the Mex Bank of America Account other than the Excluded Assets or
proceeds thereof.

SECTION 6.26. SFC Accounts. Borrower shall not permit SFC to maintain more than
$100,000 in the aggregate for more than two (2) Business Days in Deposit
Accounts of SFC that are not subject to Control Agreements that provide for a
daily sweep of funds (for the avoidance of doubt, as an example, SFC may
maintain $1,000,000 in such Deposit Accounts for two (2) consecutive Business
Days so long as such amount is reduced to $100,000 or less prior to the third
succeeding Business Day). If at any time the sum of (i) Net Liquidity
Availability, plus (ii) if the Borrowing Base exceeds the Maximum Amount at such
time, the amount of such excess, is less than or equal to $25,000,000, Borrower
shall promptly (and in any event no later than one Business Day thereafter)
cause SFC to sweep on a daily basis all amounts received in the “Borrower
Account” (as defined in the Receivables Funding Documents) to the Blocked
Account.

 

56



--------------------------------------------------------------------------------

ARTICLE 7

TERM

SECTION 7.1. Duration. The financing arrangements contemplated hereby shall be
in effect until the Commitment Termination Date. On the Commitment Termination
Date, the Revolving Credit Commitments shall terminate and the Revolving Credit
Loan and all other Obligations shall immediately become due and payable in full,
in immediately available funds in Dollars.

SECTION 7.2. Survival of Obligations. Except as otherwise expressly provided for
in the Loan Documents, no termination or cancellation (regardless of cause or
procedure) of any financing arrangement under this Agreement shall in any way
affect or impair the Obligations, duties, indemnities, and liabilities of the
Borrower, or the rights of the Agent or any Lender and the Lenders relating to
any Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is not required until after the Commitment
Termination Date. Except as otherwise expressly provided herein or in any other
Loan Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Borrower, and all rights of the Agent and
each Lender, all as contained in the Loan Documents shall not terminate or
expire, but rather shall survive such termination or cancellation and shall
continue in full force and effect until such time as all of the Obligations have
been indefeasibly paid in full in immediately available funds in Dollars in
accordance with the terms of the agreements creating such Obligations.

ARTICLE 8

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

SECTION 8.1. Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:

(a) The Borrower shall fail to make any payment in respect of any Obligations
hereunder or under any of the other Loan Documents when due and payable or
declared due and payable, including any payment of principal of, or interest on,
or Fees in respect of, the Revolving Credit Loan or the Swing Line Loan, and,
with respect to the failure to make any payment of any Obligations hereunder
(other than principal on the Revolving Credit Loan or the Swing Line Loan, which
shall have no grace period), such failure shall continue unremedied for one
(1) Business Day.

(b) The Borrower shall fail or neglect to perform, keep or observe any of the
provisions of Section 1.7 or Article 6 (other than Section 6.2, 6.4, 6.13 or
6.16, in each instance, to the extent such failure or neglect can be remedied),
including any of the provisions set forth in Annex B or Annex G.

(c) The Borrower or any other Subsidiary of the Borrower shall fail or neglect
to perform, keep or observe any term or provision of this Agreement or of any of
the other Loan Documents (other than any such term or provision referred to in
paragraph (a) or (b) above), and the same shall remain unremedied (if capable of
being remedied) for a period ending on the first to occur of twenty (20) days
after the Borrower shall receive written notice of any such failure or neglect
from the Agent or any Lender or twenty (20) days after the Borrower shall become
aware thereof.

 

57



--------------------------------------------------------------------------------

(d) (x) A default shall occur and be continuing under any other agreement,
document or instrument to which the Borrower or any of its Subsidiaries is a
party or by which any such Person or its property is bound, and such default
(i) involves the failure to make any payment (whether of principal, interest or
otherwise) due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Debt of such Person in an
aggregate amount exceeding $10,000,000 or (ii) permits any holder of such Debt
or a trustee to cause such Debt, or a portion thereof, in an aggregate amount
exceeding $10,000,000, to become due prior to its stated maturity or prior to
its regularly scheduled dates of payment; or (y) any such default under clause
(x) above (whether or not continuing) causes or results in such Debt, or a
portion thereof, in an aggregate amount exceeding $10,000,000, to become due
prior to its stated maturity or prior to its regularly scheduled dates of
payment; or (z) a default or termination event shall occur under the Canadian
Subsidiary Loan Agreement or the Canadian Subsidiary Securitization Agreement,
and as a result of such default the holder or holders of the Debt or other
obligations thereunder (or an agent on behalf of such holders) make a rightful
written demand for payment in an amount greater than $10,000,000 (Canadian
dollars) under one or more of the Canadian Subsidiary Guaranties.

(e) Any representation or warranty herein or in any Loan Document or in any
written statement pursuant thereto or hereto, any report, financial statement or
certificate made or delivered to the Agent or any Lender by the Borrower or
Subsidiary of the Borrower shall be untrue or incorrect in any respect as of the
date when made or deemed made (including those made or deemed made pursuant to
Section 2.2).

(f) (i) The fair market value of the liabilities of the Borrower or any Material
Subsidiary of the Borrower shall exceed the fair market value of its assets, or
(ii) the Borrower or any Material Subsidiary of the Borrower shall generally not
pay any of its Debts as such Debts become due, or shall admit in writing its
inability to pay its Debts generally, or shall make a general assignment for the
benefit of creditors, or any proceeding shall be instituted by or against the
Borrower or any Material Subsidiary of the Borrower seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or any of its
Debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur, or
the Borrower or any Material Subsidiary of the Borrower shall take any corporate
action to authorize any of the actions set forth in this Section 8.1(f)(ii).

(g) Judgments or orders for the payment of money (other than such judgments or
orders in respect of which adequate insurance is maintained for the payment
thereof) in excess of $5,000,000 in the aggregate are rendered against the
Borrower and/or any Domestic Subsidiary of the Borrower, and either
(i) enforcement proceedings shall have been commenced upon any such judgment, or
(ii) such judgments shall remain undischarged, unvacated, unstayed on appeal,
unbonded or undismissed for a period of thirty (30) days or more.

 

58



--------------------------------------------------------------------------------

(h) There shall occur any Material Adverse Effect which shall not have been
cured (or waived by the Requisite Lenders) within twenty (20) days of notice
thereof from the Agent to the Borrower.

(i) Any provision of any Loan Document shall for any reason cease to be valid,
binding and enforceable in accordance with its terms or the Borrower or other
party thereto shall so state in writing; or any Lien created under any
Collateral Document shall cease to be a valid and perfected Lien having the
first priority in Collateral purported to be covered thereby (subject to Liens
permitted hereby) as a result of any action or failure to take action on the
part of the Borrower or any Subsidiary of the Borrower.

(j) A Change of Control shall occur.

(k) Without limiting the effect of Section 1.2(d) above, (i) there shall occur
any “Termination Event” or (ii) the “Commitment Termination Date” shall have
occurred, in each case, under and as defined in the Receivables Funding
Agreement.

SECTION 8.2. Remedies. If any Event of Default shall have occurred and be
continuing, the Letter of Credit Fee and the rate of interest applicable to the
Revolving Credit Loan and the Swing Line Loan and interest and other Obligations
shall be increased to or charged at, as appropriate, effective as of the date of
the occurrence of the Default giving rise to such Event of Default, the Default
Rate as provided in Section 1.4(c) or Annex D, as appropriate, unless such
increase or charge is waived in writing by the Requisite Lenders. If any Event
of Default shall have occurred and be continuing, the Agent may, or if requested
by the Requisite Lenders, shall without notice, take any one or more of the
following actions: (a) terminate the Revolving Credit Commitments, whereupon the
Lenders’ obligation to make further Advances, to incur Letter of Credit
Obligations and to request or cause Letters of Credit to be issued hereunder,
shall terminate; (b) declare all or any portion of the Obligations to be
forthwith due and payable, including the Revolving Credit Loan and the Swing
Line Loan, whereupon such Obligations shall become and be due and payable, and
require that the Letter of Credit Obligations be cash collateralized in the
manner set forth in Annex J, all without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by Borrower and each of
its Subsidiaries; or (c) exercise any rights and remedies provided to the Agent
and the Lenders under the Loan Documents and/or at law or equity, including all
remedies provided under the Code; provided that upon the occurrence of an Event
of Default specified in Section 8.1(f) with respect to any Credit Party, the
Revolving Credit Commitments of the Lenders shall immediately terminate and the
Obligations shall become immediately due and payable, in each case, without
declaration, notice or demand by or to any Person.

 

59



--------------------------------------------------------------------------------

SECTION 8.3. Waivers by Borrower. Except as otherwise provided for in this
Agreement and applicable law, to the full extent permitted by applicable law,
the Borrower waives (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all Loan Documents, notes, commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Agent or any Lender on which the Borrower may in any way
be liable, and the Borrower hereby ratifies and confirms whatever the Agent or
any Lender may do in this regard, (b) all rights to notice and a hearing prior
to the Agent’s or the Lenders’ taking possession or control of, or to the
Agent’s or the Lenders’ replevy, attachment or levy upon, the Collateral or any
bond or security which might be required by any court prior to allowing the
Agent or any Lender to exercise any of its remedies, and (c) the benefit of any
right of redemption and all valuation, appraisal and exemption laws. The
Borrower acknowledges that it has been advised by counsel of its choice with
respect to this Agreement, the other Loan Documents and the transactions
contemplated by this Agreement and the other Loan Documents.

SECTION 8.4. Application of Proceeds. After the occurrence of an Event of
Default or the acceleration of the Obligations, subject to the GECDFC
Intercreditor Agreement, the proceeds of the Collateral and of property of
Persons other than the Borrower securing the Obligations shall be applied by the
Agent to payment of the Obligations in the following order, unless all Holders
otherwise agree in writing or a court of competent jurisdiction shall otherwise
direct:

(i) FIRST, to payment of all costs and expenses of the Agent and the Lenders
incurred in connection with the preservation, collection and enforcement of the
Obligations, or of any of the Liens granted to the Agent or the Lenders pursuant
to the Collateral Documents or otherwise, including, without limitation, any
amounts advanced by the Agent to protect or preserve the Collateral;

(ii) SECOND, to payment of accrued and unpaid interest on the Swing Line Loan;

(iii) THIRD, to payment of the principal of the Swing Line Loan;

(iv) FOURTH, to payment of that portion of the Obligations (excluding the Swing
Line Loan, Swap Related Reimbursement Obligations, Cash Management Obligations
and GECDFC Obligations) constituting accrued and unpaid interest and fees and
indemnities payable under Article 1 hereof and Annex D hereof ratably among the
Agent, the Lenders and GE Capital in accordance with the proportion which the
accrued interest and fees and indemnities payable under such Article 1 and Annex
D constituting such Obligations owing to the Agent, each such Lender and GE
Capital at such time bears to the aggregate amount of accrued interest and fees
and indemnities payable under such Article 1 and Annex D constituting such
Obligations owing to the Agent, all Lenders and GE Capital at such time until
such interest, fees and indemnities shall be paid in full;

(v) FIFTH, to payment of the principal of the Obligations (excluding the Swing
Line Loan, Swap Related Reimbursement Obligations, Cash Management Obligations
and GECDFC Obligations), ratably among the Agent, the Lenders and GE Capital in
accordance with the proportion which the principal amount of such Obligations
owing to the Agent, each such Lender or GE Capital, as applicable, bears to the
aggregate principal amount of such Obligations owing to the Agent, all Lenders
and GE Capital until such principal of such Obligations shall be paid in full,
with that portion of the Obligations constituting Letter of Credit Obligations
instead being cash collateralized in accordance with Annex J hereof;

 

60



--------------------------------------------------------------------------------

(vi) SIXTH, to the payment of all Swap Related Reimbursement Obligations;

(vii) SEVENTH, to the payment of all GECDFC Obligations;

(viii) EIGHTH, to the payment of all Cash Management Obligations, ratably among
the Lenders in accordance with the proportion which the amount of such Cash
Management Obligations owing to each such Lender bears to the aggregate
principal amount of such Cash Management Obligations owing to all Lenders until
such Cash Management Obligations shall be paid in full; and

(ix) NINTH, to the payment of all other Obligations, ratably among the Lenders
in accordance with the proportion which the amount of such other Obligations
owing to each such Lender bears to the aggregate principal amount of such other
Obligations owing to all Lenders until such other Obligations shall be paid in
full; and

(x) TENTH, the balance, if any, after all of the Obligations has been
indefeasibly satisfied, shall, except as otherwise provided in any Loan
Document, be deposited by the Agent in an operating account or accounts of the
Borrower with the Agent designated by the Borrower or paid over to such other
Person or Persons as may be required by law.

The Borrower acknowledges and agrees that they shall remain severally liable to
the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the sums referred to in the first through
eighth clauses above in respect of its Obligations.

ARTICLE 9

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

SECTION 9.1. Assignment and Participations. (a) The Borrower consents to any
Lender’s assignment of, and/or sale of participations in, at any time or times,
the Loan Documents, Advances and any Revolving Credit Commitment, Letter of
Credit Obligations, or of any portion thereof or interest therein, including any
Lender’s rights, title, interests, remedies, powers or duties thereunder,
whether evidenced by a writing or not. Any assignment by a Lender shall
(i) require the consent of the Agent (which shall not be unreasonably withheld
or delayed) and the execution of an assignment agreement (an “Assignment
Agreement”) substantially in the form attached hereto as Exhibit 9.1(a) and
otherwise in form and substance satisfactory to, and acknowledged by, the Agent;
(ii) be conditioned on such assignee Lender representing to the assigning Lender
and the Agent that it is purchasing the applicable Revolving Credit Advances or
Letter of Credit Obligations to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) if a
partial assignment, be in an amount at least equal to $5,000,000 and, after
giving effect to any such partial assignment, the assigning Lender shall have
retained a Revolving Credit Commitment in an

 

61



--------------------------------------------------------------------------------

amount at least equal to $5,000,000; and (iv) include a payment to the Agent of
an assignment fee of $3,500. In the case of an assignment by a Lender under this
Section 9.1, the assignee shall have, to the extent of such assignment, the same
rights, benefits and obligations as it would if it were a Lender hereunder. The
assigning Lender shall be relieved of its obligations hereunder with respect to
its Revolving Credit Commitment or assigned portion thereof from and after the
date of such assignment. The Borrower hereby acknowledges and agrees that any
assignment will give rise to a direct obligation of the Borrower to the assignee
and that the assignee shall be considered to be a “Lender”. In all instances,
each Lender’s liability to make Advances hereunder shall be several and not
joint and shall be limited to such Lender’s Revolving Credit Commitment. In the
event the Agent or any Lender assigns or otherwise transfers all or any part of
a Note, the Agent or any such Lender shall so notify the Borrower and the
Borrower shall, upon the request of the Agent or such Lender, execute new Notes
in exchange for the Notes being assigned. Notwithstanding the foregoing
provisions of this Section 9.1(a), any Lender may at any time pledge or assign
all or any portion of such Lender’s rights under this Agreement and the other
Loan Documents to a Federal Reserve Bank (provided, however, that no such pledge
or assignment shall release such Lender from such Lender’s obligations hereunder
or under any other Loan Document), and any lender that is an investment fund may
assign the Obligations held by it and such Lender’s rights under this Agreement
and the other Loan Documents to another investment fund managed by the same
investment advisor.

(b) Any participation by a Lender of all or any part of its Revolving Credit
Commitment shall be in an amount at least equal to $5,000,000, and with the
understanding that all amounts payable by the Borrower hereunder shall be
determined as if that Lender had not sold such participation, and that the
holder of any such participation, unless such holder is an Affiliate of such
Lender, shall not be entitled to require such Lender to take or omit to take any
action hereunder except actions directly affecting (i) any reduction in the
principal amount of, or interest rate or Fees payable with respect to, any
Advance in which such holder participates, (ii) any extension of the scheduled
amortization of the principal amount of any Advance in which such holder
participates or the final maturity date thereof, and (iii) any release of all or
substantially all of the Collateral (other than in accordance with the terms of
this Agreement, the Collateral Documents or the other Loan Documents). Solely
for purposes of Sections 1.12, 1.14, 1.15 and 9.8, the Borrower acknowledges and
agrees that a participation shall give rise to a direct obligation of the
Borrower to the participant and the participant shall be considered to be a
“Lender”. Except as set forth in the preceding sentence the Borrower shall not
have any obligation or duty to any participant. Neither the Agent nor any Lender
(other than the Lender selling a participation) shall have any duty to any
participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between the Borrower and that Lender, or the Agent and that Lender, be relieved
of any of its obligations hereunder as a result of any sale, assignment,
transfer or negotiation of, or granting of participation in, all or any part of
the Advances, the Notes or other Obligations owed to such Lender.

 

62



--------------------------------------------------------------------------------

(d) The Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 9.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the preparation
of informational materials for, and the participation of management in meetings
with, potential assignees or participants. The Borrower shall certify the
correctness, completeness and accuracy of all descriptions of the Borrower and
its affairs contained in any selling materials provided by it and all other
information provided by it and included in such materials, except that any
Projections delivered by the Borrower shall only be certified by the Borrower as
having been prepared by the Borrower in compliance with the representations
contained in Section 3.4.

(e) A Lender may furnish any information concerning the Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from assignees or participants confidentiality covenants substantially
equivalent to those contained in Section 10.13.

(f) So long as no Event of Default shall have occurred and be continuing, no
Lender shall assign or sell participations in any portion of its Advances or
Revolving Credit Commitment to a potential Lender or participant, if, as of the
date of the proposed assignment or sale, the assignee Lender or participant
would be subject to capital adequacy or similar requirements under
Section 1.15(a), increased costs under Section 1.15(b), an inability to fund
LIBOR Loans under Section 1.15(c), or withholding taxes in accordance with
Section 1.15(d).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to the Agent and the
Borrower, the option to provide to the Borrower all or any part of any Advances
that such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Advance; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such
Advance, the Granting Lender shall be obligated to make such Advance pursuant to
the terms hereof. The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if such Advance
were made by such Granting Lender. No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). Any SPC may (i) with notice to, but without
the prior written consent of, the Borrower and the Agent assign all or a portion
of its interests in any Advances to the Granting Lender or to any financial
institutions (consented to by the Borrower and the Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Advances and (ii) disclose on a confidential basis any
non-public information relating to its Advances to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 9.1(g) may not be amended without the
prior written consent of each Granting Lender, all or any of whose Advances are
being funded by an SPC at the time of such amendment. For the avoidance of
doubt, the Granting Lender shall for all purposes, including without limitation,
the approval of

 

63



--------------------------------------------------------------------------------

any amendment or waiver of any provision of any Loan Document or the obligation
to pay any amount otherwise payable by the Granting Lender under the Loan
Documents, continue to be the Lender of record hereunder.

(h) Nothing contained in this Section 9.1 shall require the consent of any party
for GE Capital to assign any of its rights in respect of any Swap Related
Reimbursement Obligation.

SECTION 9.2. Appointment of Agent. GE Capital is hereby appointed to act on
behalf of all Holders as the Agent under this Agreement and the other Loan
Documents. The provisions of this Section 9.2 are solely for the benefit of the
Agent and the Holders and neither the Borrower nor any other Person shall have
any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement and the other Loan
Documents, the Agent shall act solely as an agent of the Holders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower or any other Person.
The Agent shall have no duties or responsibilities except for those expressly
set forth in this Agreement and the other Loan Documents. The duties of the
Agent shall be mechanical and administrative in nature and the Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any Lender. Neither the
Agent nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Holder for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages solely
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.

If the Agent shall request instructions from the Requisite Lenders,
Supermajority Lenders or all Lenders, as applicable, with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, then the Agent shall be entitled to refrain from such act or
taking such action unless and until the Agent shall have received instructions
from the Requisite Lenders, Supermajority Lenders or all Lenders, as applicable,
and the Agent shall not incur liability to any Person by reason of so
refraining. The Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of the Agent, be contrary to law or the terms of this Agreement
or any other Loan Document, (b) if such action would, in the opinion of the
Agent, expose the Agent to Environmental Liabilities or (c) if the Agent shall
not first be indemnified to its satisfaction against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limiting the foregoing, no Holder shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Requisite Lenders, Supermajority Lenders or all
Lenders, as applicable. The Lenders hereby authorize and direct the Agent to
execute and deliver the Intercreditor Agreements. Furthermore, the Lenders
hereby acknowledge that they have been provided with a copy of that certain
letter agreement dated as of the date hereof between the Agent and the Borrower,
which letter sets forth the Borrower’s obligation with respect to certain
post-closing deliveries (the “Post-Closing Letter”), and hereby authorize and
direct the Agent to execute and deliver the Post-Closing Letter.

 

64



--------------------------------------------------------------------------------

SECTION 9.3. The Agent’s Reliance, Etc. Neither the Agent nor any of its
Affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for
damages solely caused by its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Without limitation
of the generality of the foregoing, the Agent: (a) may treat the payee of any
Note as the holder thereof until the Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Agent; (b) may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Holder and shall not be responsible to any Holder for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of the Borrower to inspect the
Collateral (including the books and records) of the Borrower; (e) shall not be
responsible to any Holder for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 9.4. GE Capital and Affiliates. With respect to its Revolving Credit
Commitment hereunder, GE Capital shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not the Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include GE Capital in its
individual capacity. GE Capital and its Affiliates may lend money to, invest in,
and generally engage in any kind of business with, the Borrower, any of its
Affiliates and any Person who may do business with or own securities of the
Borrower or any such Affiliate, all as if GE Capital were not the Agent and
without any duty to account therefor to the Holders. GE Capital and its
Affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Holders. Each Lender acknowledges the potential
conflict of interest between GE Capital as a Lender and as the Agent hereunder
and GE Capital as administrative agent under the Receivables Funding Documents.

 

65



--------------------------------------------------------------------------------

SECTION 9.5. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Holder and based
on the Financial Statements referred to in Section 3.4 and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Borrower and its own decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Holder and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

SECTION 9.6. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower and without limiting the obligations of
the Borrower hereunder), ratably according to their respective Pro Rata Shares,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Agent in connection
therewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from the Agent’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction; and provided, further, that Lenders shall not be required to
indemnify the Agent for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements asserted
against the Agent by GECDFC or any other Holder that is a third party
beneficiary of this Agreement (it being understood that no Lender shall be
deemed to be a third party beneficiary of this Agreement for purposes of this
proviso). Without limiting the foregoing, each Lender agrees to reimburse the
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that the Agent is not reimbursed for
such expenses by the Borrower.

SECTION 9.7. Successor Agent. The Agent may resign at any time by giving not
less than thirty (30) days prior written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Agent. If no successor Agent shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the resigning Agent’s giving notice of resignation, then the resigning
Agent may, on behalf of the Holders, appoint a successor Agent, which shall be a
Lender, if a Lender is willing to accept such appointment, or otherwise shall be
a commercial bank or financial institution or a subsidiary of a commercial bank
or financial institution if such commercial bank or financial institution is
organized under the laws of the United States of America or of any State thereof
and has a combined capital and surplus of at least $300,000,000. If no successor
Agent has been appointed pursuant to the foregoing, by the 30th day after the
date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of the Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of the Borrower, such approval not to be unreasonably withheld or delayed;
provided that such approval shall not be required if a Default or an Event of
Default shall have occurred and be continuing. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges

 

66



--------------------------------------------------------------------------------

and duties of the resigning Agent. Upon the earlier of the acceptance of any
appointment as Agent hereunder by a successor Agent or the effective date of the
resigning Agent’s resignation, the resigning Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents, except
that any indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Agent under this Agreement and the other Loan
Documents. The Agent may be removed at the written direction of the holders
(other than the Agent) of two-thirds or more of the Revolving Credit Commitments
(excluding the Agent’s Revolving Credit Commitment); provided that in so doing,
such Lenders shall be deemed to have waived and released any and all claims they
may have against the Agent.

SECTION 9.8. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each Lender and each holder of any Note is hereby authorized at any time or from
time to time, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all balances held by it at any of its offices for the account of the
Borrower (regardless of whether such balances are then due to the Borrower) and
any other properties or assets any time held or owing by that Lender or that
holder to or for the credit or for the account of the Borrower against and on
account of any of the Obligations which are not paid when due. Except to the
extent otherwise provided herein, any Lender or holder of any Revolving Credit
Note exercising a right to set off or otherwise receiving any payment on account
of the Obligations in excess of its Pro Rata Share thereof shall purchase for
cash (and the other Lenders or holders shall sell) such participations in each
such other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so set off or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares. Each Lender’s obligation under this Section 9.8 shall be in
addition to and not limitation of its obligations to purchase a participation in
an amount equal to its Pro Rata Share of the Swing Line Loan under
Section 1.1(b)(iv). The Borrower agrees, to the fullest extent permitted by law,
that (a) any Lender or holder may exercise its right to set off with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amount so set off to other Lenders and holders and
(b) any Lender or holders so purchasing a participation in the Advances made or
other Obligations held by other Lenders or holders may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Advances and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the set-off amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of set-off, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

 

67



--------------------------------------------------------------------------------

SECTION 9.9. Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.

(a) Advances; Payments. (i) The Lenders shall refund or participate in the Swing
Line Loan in accordance with clauses (iii) and (iv) of Section 1.1(b). The Agent
shall notify the Lenders, promptly after receipt of a Notice of Revolving Credit
Advance and in any event prior to 1:00 p.m. (New York time) on the date such
Notice of Revolving Credit Advance is received, by telecopy, telephone or other
similar form of transmission. Each Lender shall make the amount of such Lender’s
Pro Rata Share of each Revolving Credit Advance available to the Agent in same
day funds by wire transfer to the Agent’s account as set forth in Annex H not
later than 3:00 p.m. (New York time) on the requested funding date, in the case
of an Index Rate Loan and not later than 1:00 p.m. (New York time) on the
requested funding date in the case of a LIBOR Loan. After receipt of such wire
transfers (or, in the Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, the Agent shall make the requested
Revolving Credit Advance to the Borrower. All payments by each Lender shall be
made without setoff, counterclaim or deduction of any kind.

(ii) The Agent will advise each Lender by telephone or telecopy of the amount of
such Lender’s Pro Rata Share of principal, interest and Fees paid for the
benefit of Lenders with respect to each applicable Revolving Credit Advance.
Provided that such Lender has made all payments required to be made by it and
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of the date of any such payment, the Agent will
pay to each Lender such Lender’s Pro Rata Share of principal, interest and Fees
paid by the Borrower for the benefit of that Lender on the Revolving Credit
Advances held by it. Such payments shall be made by wire transfer to such
Lender’s account (as specified by such Lender in Annex H or the applicable
Assignment Agreement) not later than 5:00 p.m. (New York time) on the date of
such payment.

(b) Availability of Lender’s Pro Rata Share. The Agent may assume that each
Lender will make its Pro Rata Share of each Revolving Credit Advance available
to the Agent on each funding date. If such Pro Rata Share is not, in fact, paid
to the Agent by such Lender when due, the Agent will be entitled to recover such
amount on demand from such Lender without set-off, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon the Agent’s demand, the Agent shall promptly notify the Borrower and the
Borrower shall immediately repay such amount to the Agent. Nothing in this
Section 9.9(b) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require the Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder. To the
extent that the Agent advances funds to the Borrower on behalf of any Lender and
is not reimbursed therefor on the same Business Day as such advance is made, the
Agent shall be entitled to retain for its account all interest accrued on such
advance until reimbursed by the applicable Lender.

(c) Return of Payments. (i) If the Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by

 

68



--------------------------------------------------------------------------------

the Agent from the Borrower and such related payment is not received by the
Agent, then the Agent will be entitled to recover such amount from such Lender
on demand without set-off, counterclaim or deduction of any kind.

(ii) If the Agent determines at any time that any amount received by the Agent
under this Agreement must be returned to the Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, the Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to the Agent on demand any portion of such
amount that the Agent has distributed to such Lender, together with interest at
such rate, if any, as the Agent is required to pay to the Borrower or such other
Person, without set-off, counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Lender (such Lender, a “Non-Funding
Lender”) to make any Revolving Credit Advance, to purchase any participation in
the Swing Line Loan to be made or purchased by it on the date specified therefor
or to incur or purchase any participation in Letter of Credit Obligations shall
not relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make such Advance or purchase such participation on such date,
but neither any Other Lender nor the Agent shall be responsible for the failure
of any Non-Funding Lender to make a Revolving Credit Advance to be made, or to
purchase a participation to be purchased, by such Non-Funding Lender, and no
Non-Funding Lender shall have any obligation to the Agent or any Other Lender
for the failure by such Non-Funding Lender. Notwithstanding anything set forth
herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be included in the calculation of “Requisite Lenders” hereunder)
for any voting or consent rights under or with respect to any Loan Document.

(e) Dissemination of Information. The Agent will use reasonable efforts to
provide the Lenders with any notice of Default or Event of Default received by
the Agent from, or delivered by the Agent to, the Borrower, with notice of any
Event of Default of which the Agent has actually become aware and with notice of
any action taken by the Agent following any Event of Default; provided, however,
that the Agent shall not be liable to any Lender for any failure to do so,
except to the extent that such failure is attributable solely to the Agent’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. The Lenders acknowledge that the Borrower is required to
provide Financial Statements and Collateral Reports to the Lenders in accordance
with Annex E hereto and agree that the Agent shall have no duty to provide the
same to the Lenders.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of set-off) without
first obtaining the prior written consent of the Agent or Requisite Lenders, it
being the intent of the Lenders that any such action to protect or enforce
rights under this Agreement and the Notes shall be taken in concert.

 

69



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

SECTION 10.1. Complete Agreement; Amendments and Waivers. (a) This Agreement and
the other Loan Documents constitute the complete agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, commitments, understandings or inducements (oral or written,
expressed or implied).

(b) Except for actions expressly permitted to be taken by the Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Documents, or any consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Agent and the Borrower, and by the Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable. Except as set
forth in clauses (c) and (d) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.

(c) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement which increases the percentage advance rates
set forth in the definition of the Borrowing Base, or which makes less
restrictive the nondiscretionary criteria for exclusion from Eligible Inventory
set forth in Section 1.5, shall be effective unless the same shall be in writing
and signed by the Agent, the Supermajority Lenders and the Borrower. No
amendment, modification, termination or waiver of or consent with respect to any
provision of this Agreement which (i) waives compliance with the conditions
precedent set forth in Section 2.2 to the making of any Advance or the
incurrence of any Letter of Credit Obligations, or (ii) changes the methodology
used in computing any Reserve included in the most recent Borrowing Base
Certificate as of the Effective Date, which change directly results in a
reduction in the amount of such Reserve, shall be effective unless the same
shall be in writing and signed by the Agent, the Requisite Lenders and the
Borrower. Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default (if in connection therewith the
Agent or the Requisite Lenders, as the case may be, have exercised its or their
right to suspend the making of further Advances pursuant to Section 8.2(a)) or
any Event of Default shall be effective for purposes of the conditions precedent
to the making of Advances or the incurrence of Letter of Credit Obligations set
forth in Section 2.2 unless the same shall be in writing and signed by the
Agent, the Requisite Lenders and the Borrower.

(d) No amendment, modification, termination or waiver shall, unless in writing
and signed by the Agent and each Lender directly affected thereby, do any of the
following: (i) increase the principal amount of any Lender’s Revolving Credit
Commitment (which action shall be deemed to directly affect all Lenders);
(ii) reduce the principal of, rate of interest on or Fees payable with respect
to any Advances or the incurrence of any Letter of Credit Obligations of any
affected Lender; (iii) extend any scheduled payment date or final maturity date
of the principal amount of any Advance of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender;

 

70



--------------------------------------------------------------------------------

(v) release any Guaranty or, except as otherwise permitted herein or in the
other Loan Documents, permit the Borrower or any of its Subsidiaries to sell or
otherwise dispose of any Collateral with a value exceeding $2,000,000 in the
aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Revolving Credit Commitments or of the
aggregate unpaid principal amount of the Advances which shall be required for
the Lenders or any of them to take any action hereunder; (vii) amend or waive
this Section 10.1 or the definitions of the terms “Requisite Lenders,” or
“Supermajority Lenders” insofar as such definitions affect the substance of this
Section 10.1; or (viii) amend or waive Section 1.1(a)(v) insofar as such
amendment would increase the amount of Overadvances permitted to be made or
outstanding under this Agreement; or (ix) amend or waive Section 6.8(a) or the
definition of the term “Stop Event” insofar as such definition affects the
substance of Section 6.8(a). No amendment, modification, termination or waiver
shall, unless in writing and signed by GECDFC, do any of the following:
(i) amend the definition of the term “GECDFC Obligations”, (ii) amend the
definition of the term “Holders” in a manner that would adversely affect GECDFC,
in its capacity as a Holder, (iii) amend Section 8.4 in a manner that would
adversely affect GECDFC, in its capacity as a Holder, (iv) deprive GECDFC of its
status as a third-party beneficiary under Section 10.23, or (v) amend any
provision of any Loan Document in a manner that would deprive GECDFC, in its
capacity as a Holder, of the benefits of the Liens from time to time securing
the Obligations, provided that this clause (v) shall not be construed to require
the consent of GECDFC to the release by the Agent and the Lenders of any Liens
securing the Obligations on the terms and conditions set forth in this
Agreement, and, provided, further, that the consent of GECDFC or any other
Holder that is a third party beneficiary of this Agreement shall not be required
for any amendment, modification, termination or waiver except those provided in
clauses (i) through (v) of this sentence (it being understood that no Lender
shall be deemed to be a third party beneficiary of this Agreement for purposes
of this proviso). Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Agent or L/C Issuer, or of GE Capital in
respect of any Swap Related Reimbursement Obligations, under this Agreement or
any other Loan Document, including any increase in the L/C Sublimit or any
release of any Guaranty or Collateral requiring a writing signed by all Lenders,
shall be effective unless in writing and signed by Agent or L/C Issuer or GE
Capital, as the case may be, in addition to Lenders required hereinabove to take
such action. Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment, modification, termination or waiver shall be
required for the Agent to take additional Collateral pursuant to any Loan
Document. No amendment, modification, termination or waiver of any provision of
any Note shall be effective without the written concurrence of the holder of
that Note. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.1 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

(e) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clauses (ii), (iii) and (iv) below being referred to as
“Non Consenting Lender”);

 

71



--------------------------------------------------------------------------------

(ii) requiring the consent of Supermajority Lenders, the consent of Requisite
Lenders is obtained, but the consent of Supermajority Lenders is not obtained;

then, so long as Agent is not a Non Consenting Lender, at Borrower’s request
made within 60 days following the proposal of the Proposed Change, Agent, or a
Person reasonably acceptable to Agent, shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
such Non Consenting Lenders, and such Non Consenting Lenders agree that they
shall, upon Agent’s request, sell and assign to Agent or such Person, all of the
Revolving Credit Commitments of such Non Consenting Lenders for an amount equal
to the principal balance of the Revolving Credit Loan held by the Non Consenting
Lenders and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated within 60 days after
Borrower’s request pursuant to an executed Assignment Agreement.

(f) Upon indefeasible payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations under Section 1.12),
termination of the Revolving Credit Commitments and a release of all claims
against the Agent and the Lenders, and so long as no suits, actions proceedings,
or claims are pending or threatened against any Indemnified Person asserting any
Claim, the Agent shall deliver to the Borrower termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

SECTION 10.2. Fees and Expenses. Except as otherwise provided in Section 5.10,
Borrower shall reimburse (i) Agent for all fees, costs and expenses (including
the reasonable fees and expenses of all of its counsel, advisors, consultants
and auditors) and (ii) Agent (and, with respect to clauses (a) through
(f) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers) incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:

(a) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
syndication and administration of the Advances and Letters of Credit made
pursuant hereto or its rights hereunder or thereunder;

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, the Borrower or any other Person and whether as
a party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in

 

72



--------------------------------------------------------------------------------

connection with a case commenced by or against the Borrower or any other Person
that may be obligated to Agent by virtue of the Loan Documents, including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Obligations during the
pendency of one or more Events of Default; provided, that no Person shall be
entitled to reimbursement under this clause (b) in respect of any litigation,
contest, dispute, suit, proceeding or action to the extent any of the foregoing
results from such Person’s gross negligence or willful misconduct;

(c) any attempt to enforce any remedies of Agent or any Lender against the
Borrower or any other Person that may be obligated to Agent or any Lender by
virtue of any of the Loan Documents, including any such attempt to enforce any
such remedies in the course of any work-out or restructuring of the Obligations
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders;

(d) any workout or restructuring of the Obligations during the pendency of one
or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders; and

(e) efforts to (i) monitor the Advances, Letters of Credit or any of the other
Obligations, (ii) evaluate, observe or assess the Borrower or its affairs, and
(iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral;

(f) including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 10.2, all of
which shall be payable, on demand, by Borrower to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

SECTION 10.3. No Waiver. No failure on the part of the Agent or the Lenders, at
any time or times, to require strict performance by the Borrower, of any
provision of this Agreement and any of the other Loan Documents shall waive,
affect or diminish any right of the Agent or the Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver of a
Default shall not suspend, waive or affect any other Default whether the same is
prior or subsequent thereto and whether of the same or of a different type. None
of the undertakings, agreements, warranties, covenants and representations of
the Borrower contained

 

73



--------------------------------------------------------------------------------

in this Agreement or any of the other Loan Documents and no Default by the
Borrower shall be deemed to have been suspended or waived by the Lenders, unless
such waiver or suspension is by an instrument in writing signed by an officer of
or other authorized employee of the Agent and the Requisite Lenders if required
hereunder and directed to the Borrower specifying such suspension or waiver.

SECTION 10.4. Remedies. The rights and remedies of the Agent and the Lenders
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies which the Agent or any Lender may have under any other agreement,
including the Loan Documents, by operation of law or otherwise. Recourse to the
Collateral shall not be required.

SECTION 10.5. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

SECTION 10.6. Conflict of Terms. Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, or as otherwise provided in the Post-Closing
Letter, if any provision contained in this Agreement is in conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provisions contained in this Agreement shall govern and control.

SECTION 10.7. Right of Set-off. In addition to each Lender’s rights under
Section 1.10, upon the occurrence and during the continuance of any Event of
Default, each Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the such Lender to or for the credit or
the account of the Borrower against any and all of the Obligations now or
hereafter existing irrespective of whether or not the Agent or such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such Obligations may be unmatured. Each Lender agrees to use reasonable
efforts to promptly notify the Agent and the Borrower after any such setoff and
application made by the such Lender; provided, that the failure to give such
notice (or to timely do so) shall not affect the validity of such setoff and
application. The rights of each Lenders under this Section are in addition to
the other rights and remedies (including other rights of setoff) which such
Lenders may have.

SECTION 10.8. Authorized Signature. Until the Agent shall be notified by the
Borrower to the contrary, the signature upon any document or instrument
delivered by the Borrower pursuant hereto and believed by the Agent or any of
the Agent’s officers, agents, or employees to be that of an officer or duly
authorized representative of the Borrower listed in Schedule 10.8 shall bind the
Borrower and be deemed to be the act of the Borrower affixed pursuant to and in
accordance with resolutions duly adopted by the Borrower’s Board of Directors,
and the Agent and each Lender shall be entitled to assume the authority of each
signature and authority of the Person whose signature it is or appears to be
unless the Person acting in reliance on such signature shall have actual
knowledge of the fact that such signature is false or the Person whose signature
or purported signature is presented is without authority.

 

74



--------------------------------------------------------------------------------

SECTION 10.9. Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of the Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Agent prior to such posting,
(iii) posted to any other E-System set up by or at the direction of Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of Borrower, Agent and Swingline Lender, to
the other parties hereto and (B) in the case of all other parties, to Borrower
and Agent. Transmission by electronic mail (including E-Fax, even if transmitted
to the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, three days after being placed in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower or Agent) designated in Annex I
to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.

 

75



--------------------------------------------------------------------------------

SECTION 10.10. Section Titles. The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of this Agreement.

SECTION 10.11. Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall, collectively and separately,
constitute one agreement.

SECTION 10.12. Time of the Essence. Time is of the essence of this Agreement and
each of the other Loan Documents.

SECTION 10.13. Confidentiality.

(a) The Borrower agrees that it shall not (and shall not permit any of its
Subsidiaries to) issue any news release or make any public announcement
pertaining to the transactions contemplated by the Loan Documents without the
prior written consent of the Agent (which consent shall not be unreasonably
withheld) unless such news release or public announcement is required by law, in
which case the Borrower shall consult with the Agent prior to the issuance of
any such news release or public announcement. The Borrower may, however,
disclose the general terms of this Agreement and the Receivables Funding
Documents to trade creditors, suppliers and other similarly situated Persons so
long as such disclosure is not in the form of a news release or public
announcement.

(b) The Borrower has furnished and will furnish to the Agent and the Lenders
certain information concerning the Borrower and its Subsidiaries which the
Borrower has advised is non-public, proprietary or confidential in nature
(“Confidential Information”). The Agent and each Lender confirms to the
Borrower, for itself, that it is the policy and practice of the Agent and such
Lender to maintain in confidence all Confidential Information which is provided
to it under agreements providing for the extension of credit and which is
identified to it as such, and that it will protect the confidentiality of
Confidential Information submitted to it with respect to the Borrower and any of
its Subsidiaries under this Agreement, commensurate with its efforts to maintain
the confidentiality of its own Confidential Information, provided, however, that
(i) nothing contained herein shall prevent the Agent or any Lender from
disclosing Confidential Information (A) to its Affiliates, to its directors,
officers and employees and to any legal counsel, auditors, appraisers,
consultants or other persons retained by it or its Affiliates as professional
advisors, on the condition that such information not be further disclosed except
in compliance with this Section 10.13(b); (B) under color of legal authority,
including, without limitation, to any regulatory authority having jurisdiction
over it or its operations or to or under the authority of any court deemed by it
to be of competent jurisdiction; (C) to any actual or potential assignee of or
participant in any Lender’s rights and obligations under this Agreement pursuant
to Section 9.2 hereof to the extent such actual or potential assignee or
participant has agreed to maintain such information in confidence on the basis
set forth in this Section 10.13(b); (D) as necessary in connection with the
exercise of its rights and remedies under this Agreement or any of the other
Loan Documents, or otherwise in connection with the transactions contemplated by
this Agreement and the other Loan Documents; (E) to any rating agency; and
(F) to any provider or potential provider of liquidity or credit support to any
Lender in connection herewith or in connection with the Receivables Funding
Documents, and any assignee, participant, or potential assignee or participant
of any thereof to the extent such actual or potential provider of liquidity or
credit support has agreed to maintain such information in confidence on the
basis set forth in this Section 10.13(b); (ii) the terms of this
Section 10.13(b)

 

76



--------------------------------------------------------------------------------

shall be inapplicable to any information furnished to it which is in its
possession prior to the delivery to it of such information by the Borrower or
any of its Subsidiaries, or otherwise has been obtained by it on a
non-confidential basis, or which was or becomes available to the public or
otherwise part of the public domain (other than as a result of the Agent’s or
such Lender’s failure or any prospective participant’s or assignee’s failure to
abide hereby), or which was not non-public, proprietary or confidential when the
Borrower or any of its Subsidiaries delivered it to the Agent or any Lender; and
(iii) the determination by the Agent or any Lender as to the application of any
of the circumstances described in the foregoing clauses (i) and (ii) will be
conclusive and binding if made in good faith. Notwithstanding anything herein to
the contrary, the Borrower, Agent and any Lender (and each of their employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Borrower, Agent or Lender relating to such tax treatment and tax structure.

(c) Notwithstanding paragraph (b) above, the Borrower consents to the Agent
publishing a tombstone or similar advertising material relating to the financing
transaction contemplated by this Agreement.

SECTION 10.14. Successors and Assigns. This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of the Borrower,
the Agent, the Lenders, and their respective successors and assigns, except as
otherwise provided herein or therein. The Borrower may not assign, delegate,
transfer, hypothecate or otherwise convey its rights, benefits, obligations or
duties hereunder or under any of the Loan Documents without the prior express
written consent of the Agent and all Lenders. Any such purported assignment,
transfer, hypothecation or other conveyance by the Borrower without such prior
express written consent shall be void. The terms and provisions of this
Agreement and the other Loan Documents are for the purpose of defining the
relative rights and obligations of the Borrower, the Agent, and the Lenders with
respect to the transactions contemplated hereby and there shall be no third
party beneficiaries of any of the terms and provisions of this Agreement or any
of the other Loan Documents.

SECTION 10.15. Amendment and Restatement.

(a) This Agreement amends and restates in its entirety the First Amended Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the First Amended Credit Agreement shall, subject to
Section 10.15(c), be superseded hereby.

(b) Notwithstanding the amendment and restatement of the First Amended Credit
Agreement by this Agreement, all of the Obligations owing to the Lenders under
the First Amended Credit Agreement which remain outstanding as of the date
hereof, shall constitute Obligations owing hereunder. This Agreement is given in
substitution for the First Amended Credit Agreement, and not as payment of the
Obligations of the Borrower thereunder, and is in no way intended to constitute
a novation of the First Amended Credit Agreement.

 

77



--------------------------------------------------------------------------------

(c) Upon the effectiveness of this Agreement, unless the context otherwise
requires, each reference to the First Amended Credit Agreement in any of the
Loan Documents and in each document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be a reference to this
Agreement. Except as expressly modified as of the Effective Date, all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

SECTION 10.16. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THE BORROWER, THE
AGENT, AND THE LENDERS HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES PERTAINING TO THIS AGREEMENT, THE REVOLVING
CREDIT NOTES OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE REVOLVING CREDIT NOTES OR ANY OF THE OTHER
LOAN DOCUMENTS; PROVIDED, THAT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE SUCH
JURISDICTION. EACH OF THE BORROWER, THE AGENT, AND THE LENDERS EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY
WAIVES ANY OBJECTION WHICH SUCH PERSON MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PERSON AT THE ADDRESS
SET FORTH IN SECTION 10.9 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH PERSON’S ACTUAL RECEIPT THEREOF OR
FIVE (5) DAYS AFTER DEPOSIT IN THE U.S. MAILS PROPER POSTAGE PREPAID.

 

78



--------------------------------------------------------------------------------

SECTION 10.17. WAIVER OF TRIAL JURY. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER IN CONTRACT, TORT,
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO, THIS
AGREEMENT, THE REVOLVING CREDIT NOTES OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 10.18. Press Releases and Related Matters. The Borrower agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of GE Capital or its Affiliates or
referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to GE Capital and without the prior written
consent of GE Capital unless (and only to the extent that) the Borrower or such
Affiliate is required to do so under law and then, in any event, the Borrower or
such Affiliate will consult with GE Capital before issuing such press release or
other public disclosure. Each of Agent and Lenders agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of the Borrower or its Subsidiaries or referring to
this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to the Borrower and without the prior written consent of the
Borrower unless (and only to the extent that) GE Capital, such Lender or such
Affiliate is required to do so under law and then, in any event, GE Capital,
such Lender or such Affiliate will consult with the Borrower before issuing such
press release or other public disclosure. The Borrower consents to the
publication by Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using the Borrower’s name,
product photographs, logo or trademark. Agent or such Lender shall provide a
draft of any advertising material to the Borrower for review and comment prior
to the publication thereof. Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

SECTION 10.19. Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
the Borrower for liquidation or reorganization, should the Borrower become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of the
Borrower’s assets, and shall continue to be effective or to be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored

 

79



--------------------------------------------------------------------------------

or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 10.20. Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 10.16 and 10.17, with its counsel.

SECTION 10.21. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

SECTION 10.22. Third-Party Beneficiaries; Deliveries to GECDFC; Intercreditor
Agreement. GECDFC and the Holders not parties hereto, if any, are third-party
beneficiaries of this Agreement and the other Loan Documents and, in their
capacity as such, are entitled to the full benefits of this Agreement and the
other Loan Documents to the extent and in the manner expressly set forth herein
and in the other Loan Documents; provided, that no Lender shall be deemed to
have any fiduciary or other obligations to GECDFC or any such Holder. The Agent
shall provide to GECDFC all reports and other deliveries required to be
delivered to the Lenders under this Agreement and the other Loan Documents.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, this Agreement is subject the terms and conditions of the GECDFC
Intercreditor Agreement.

[Signature Page Follows]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

SYNNEX CORPORATION

By:

 

/s/ Dennis Polk

Name:

  Dennis Polk

Title:

  Chief Operating Officer and Chief Financial Officer  



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent, Lender and Swing Line Lender

By:

 

/s/    Eugene Seip

Name:

  Eugene Seip

Title:

  Duly Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Lender

By:

 

/s/ Robert M. Dalton

Name:

  Robert M. Dalton

Title:

  Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

as Lender

By:

 

/s/ Tetsuro Imaeda

Name:

  Tetsuro Imaeda

Title:

  General Manager



--------------------------------------------------------------------------------

Acknowledged and Agreed:

  GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION   as a Holder   By:  

/s/ Kevin M. O’Hara

  Name:   Kevin M. O’Hara   Title:   VP, Director of Operations



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ANNEX A

TO CREDIT AGREEMENT

DEFINITIONS; RULES OF CONSTRUCTION

1. Definitions. Capitalized terms used in this Agreement and the other Loan
Documents shall have (unless otherwise provided elsewhere in this Agreement and
the other Loan Documents) the following respective meanings:

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Agent or any Lender for the
account of the Borrower pursuant to agreement or overdrafts.

“Account Debtor” means any Person who may become obligated to the Borrower or
any Subsidiary thereof under, with respect to, or on account of, an Account,
Chattel Paper or General Intangibles (including a payment intangible).

“Accounts” shall mean all “accounts,” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof and, in
any event, including (a) all accounts receivable, other receivables, book debts
and other forms of obligations (other than forms of obligations evidenced by
Chattel Paper, or Instruments), (including any such obligations that may be
characterized as an account or contract right under the Code), (b) all of the
Borrower’s or any of its Subsidiary’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of the Borrower’s or any of
its Subsidiary’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to the Borrower or any Subsidiary thereof for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered by the Borrower
or Subsidiary or in connection with any other transaction (whether or not yet
earned by performance on the part of the Borrower or Subsidiary), (e) all health
care insurance receivables and (f) all collateral security of any kind, given by
any Account Debtor or any other Person with respect to any of the foregoing.

“Additional Domestic Investment” shall have the meaning assigned to it in
Section 6.2(h).

“Advance” shall mean any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Advance Date” shall have the meaning assigned to it in Section 1.19.

 

ANNEX A - 1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person or any Affiliate of such Person, or (c) each of such Person’s officers,
directors, joint ventures and partners. For the purpose of this definition,
“control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that the term “Affiliate” shall specifically exclude the Agent and each
Lender.

“Agent” shall mean GE Capital in its capacity as Agent pursuant to Section 9.2
or its successor appointed pursuant to Section 9.7.

“Agreement” shall mean the Second Amended and Restated Credit Agreement to which
this Annex A is attached and of which it forms a part, including all Annexes,
Schedules, and Exhibits attached or otherwise identified thereto, all
restatements, modifications and supplements hereof or hereto, and any
appendices, attachments, exhibits or schedules to any of the foregoing, in each
case as amended, supplemented or otherwise modified from time to time; provided,
that any reference to the Schedules to this Agreement shall be deemed a
reference to the Schedules as in effect as of the Effective Date, unless
otherwise provided in a written amendment thereto or in a deemed amendment
pursuant to Section 5.8.

“Ancillary Services and Lease Agreement” shall mean that certain Ancillary
Services and Lease Agreement dated as of December 19, 1997 between SFC and
Synnex, as in effect on the Effective Date and without giving effect to any
modifications or amendments thereto, pursuant to which Synnex agrees to provide
office space and certain administrative and clerical services to SFC and to
advance to SFC subordinated loans from time to time in an aggregate not to
exceed $500,000 to satisfy SFC’s initial and ongoing administrative and
operating expenses.

“Applicable Margin” means the per annum interest rate margin from time to time
in effect and payable in addition to the Index Rate or the LIBOR Rate, as the
case may be, applicable to the Revolving Loan, as determined by reference to
Section 1.4(a).

“Application for Letter of Credit” has the meaning ascribed to it in Annex J.

“Assignment Agreement” shall have the meaning assigned to it in Section 9.1(a).

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower by the Agent or any Lender or any Affiliate
of the Agent or any Lender in reliance on an agreement by the Agent or any
Lender to indemnify such Affiliate: (a) credit cards; (b) ACH Transactions;
(c) cash management, including controlled disbursement services; (d) Hedge
Agreements; and (e) letters of credit and bankers acceptances.

“Blocked Account” shall have the meaning assigned to it in Annex B.

“Blocked Account Agreement” shall have the meaning assigned to it in Annex B.

 

ANNEX A - 2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Security Agreement” shall mean the Amended and Restated Security
Agreement, together with all amendments, modifications and supplements thereto
(including without limitation the Omnibus Amendment), a copy of which is
attached as Exhibit A hereto, executed by the Borrower in favor of the Agent for
the benefit of the Holders, as further amended, supplemented or otherwise
modified from time to time.

“Borrowing Availability” shall mean, as of any date of determination, the lesser
of (i) the Maximum Amount and (ii) the Borrowing Base, in each case less the
Swing Line Loan outstanding at such time.

“Borrowing Base” shall mean, as of any date of determination by the Agent, an
amount equal to the sum of:

(i) the lesser of (A) the product of (x) 85% (or such other percentage as the
Agent shall determine in its reasonable credit judgment) and (y) the net orderly
liquidation value of Eligible Inventory (other than Production Inventory) as of
such date based on the most recently conducted appraisal of the Borrower’s
inventory and (B) the product of (1) 50% (or such other percentage as the Agent
shall determine in its reasonable credit judgment) and (2) aggregate amount of
Eligible Inventory (other than Production Inventory) as of such date, valued at
the lower of cost or market value, determined on a first-in-first-out basis;
plus

(ii) the lesser of (A) the product of (x) 15%, and (y) the aggregate amount of
Production Inventory as of such date, valued at the lower of cost or market
value, determined on a first-in-first-out basis, and (B) $5,000,000 (provided,
however, that the sum of clauses (i) and (ii) of this definition shall in no
event exceed $50,000,000); plus

(iii) the product of (A) the Net Receivables Advance Rate and (B) the Net
Receivables Balance; plus

(iv) the product of (A) 70% and (B) the Special Obligor Aggregate Permitted
Concentration Amount;

in each case, less any Reserves established by Agent at such time.

“Borrowing Base Certificate” shall mean a certificate in the form attached
hereto as Exhibit 1.1(a)(iv).

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or
the State of California and in reference to LIBOR Loans shall mean any such day
that is also a LIBOR Business Day.

“Canadian Collateralized Guaranty” means the Collateralized Guaranty in effect
on the date hereof executed by IBM Canada Limited and the Borrower.

 

ANNEX A - 3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Canadian Subsidiary” means SYNNEX Canada Limited, an Ontario corporation.

“Canadian Subsidiary Guaranties” means, collectively, the Canadian Subsidiary
Loan Guaranty and the Canadian Subsidiary Securitization Guaranty.

“Canadian Subsidiary Loan Agreement” means the Loan Agreement dated December 15,
2006 between the Canadian Subsidiary and the Bank of Montreal in an aggregate
principal amount not to exceed $20,000,000 (Canadian dollars).

“Canadian Subsidiary Loan Guaranty” means the unsecured guaranty by the Borrower
of up to $20,000,000 (Canadian dollars) of the obligations of the Canadian
Subsidiary under the Canadian Subsidiary Loan Agreement.

“Canadian Subsidiary Securitization Agreement” means the Receivables Purchase
Agreement, dated as of November 30, 2005, between the Canadian Subsidiary, Royal
Bank of Canada and the Borrower, as amended by the First Amendment to
Receivables Purchase Agreement, dated as of January 31, 2006, the letter
agreement dated July 21, 2006 between Royal Bank of Canada, the Canadian
Subsidiary and the Borrower, the Third Amendment to Receivables Purchase
Agreement, dated as of November 17, 2006, and the Fourth Amendment to
Receivables Purchase Agreement, dated as of November 29, 2006.

“Canadian Subsidiary Securitization Guaranty” means the unsecured performance
guaranty by the Borrower of the obligations of the Canadian Subsidiary under the
Canadian Subsidiary Securitization Agreement, which guaranty is set forth in
Section 9 of the Canadian Subsidiary Securitization Agreement.

“Capital Lease” shall mean any lease of any property (whether real, personal or
mixed) by any Person as lessee that, in accordance with GAAP, either would be
required to be classified and accounted for as a capital lease on a balance
sheet of such Person or otherwise be disclosed as such in a note to such balance
sheet.

“Capital Lease Obligation” shall mean, as of any date, the amount of the
obligation of the lessee under a Capital Lease that, in accordance with GAAP,
would appear on a balance sheet of such lessee in respect of such Capital Lease
or otherwise be disclosed as such in a note to such balance sheet.

“Cash Collateral Account” has the meaning ascribed to it in Annex J.

“Cash Equivalents” shall mean: (a) securities with maturities of one year or
less from the date of acquisition, issued or fully guaranteed or insured by the
government of the United States of America or any agency thereof and backed by
the full faith and credit of the United States of America; (b) certificates of
deposit, Eurodollar time deposits, overnight bank deposits and bankers’
acceptances of any domestic commercial bank having capital and surplus in excess
of $500,000,000, having maturities of one year or less from the date of
acquisition; (c) commercial paper of an issuer rated at least A-1 by Standard &
Poor’s Ratings Group or P-1 by Moody’s Investors Services, Inc., or carrying an
equivalent rating by a nationally recognized rating agency if both of the two
named rating agencies cease publishing ratings of investments, in each case with
maturities of not more than sixty (60) days from the date acquired; and

 

ANNEX A - 4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d) shares of money market mutual funds having net assets in excess of
$500,000,000 the investments of which are limited to one or more of the types of
investments described in clauses (a), (b) and (c) above, provided that such
mutual funds have maturities which occur or redemption or withdrawal rights
which are exercisable no later than one year from the date of investment.

“Cash Management Obligations” shall have the meaning assigned to it in the
definition of “Obligations”.

“Change of Control” shall mean any event, transaction or occurrence after the
Effective Date as a result of which: (a) any person or group of persons (within
the meaning of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of a greater percentage of the issued and outstanding shares
of Stock of the Borrower having the right to vote for the election of directors
of the Borrower under ordinary circumstances than owned by the Mitac Group;
(b) during any period of twelve (12) consecutive calendar months ending after
the Effective Date, individuals who at the beginning of such twelve-month period
constituted the board of directors of the Borrower (together with any new
directors whose election by the board of directors of the Borrower or whose
nomination for election by the Stockholders of the Borrower was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office; (c) the
Borrower ceases to own and control, directly or indirectly, all of the economic
and voting rights associated with all of the outstanding capital Stock of any of
its Domestic Subsidiaries, or (d) the Borrower or any Domestic Subsidiary
thereof shall have sold, transferred, conveyed, assigned or otherwise disposed
of all or substantially all of its assets.

“Charges” shall mean all Federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, assessments, charges or Liens upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of the Borrower or any Subsidiary thereof, (d) the ownership or use by
the Borrower or any Subsidiary thereof of any of its assets, or (e) any other
aspect of the Borrower’s or any of its Subsidiaries’ business.

“Chattel Paper” shall mean any “chattel paper,” as such term is defined in the
Code, including electronic chattel paper, now owned or hereafter acquired by the
Borrower or any Subsidiary thereof.

“Claim” shall have the meaning assigned to it in Section 1.12.

“Closing Date” shall mean December 19, 1997, the date on which the initial
advances were made under the Original Credit Agreement.

“Code” shall mean the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code

 

ANNEX A - 5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

is used to define any term herein or in any Loan Document and such term is
defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Collateral” shall mean the property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Agent, on behalf of the Holders, to secure any or all of the Obligations.

“Collateral Documents” shall mean the Security Agreements, the Stock Pledge
Agreements, the Trademark Security Agreement, the Control Agreements and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations.

“Collection Account” shall mean that certain account of the Agent, account
number 502-328-54 in the name of the Agent at Deutsche Bank Trust Company
Americas, 1 Bankers Trust Plaza, New York, New York 10006, ABA number
021-001-033, or such other account as may be designated by the Agent.

“Commitment Termination Date” shall mean the earliest of (a) February 11, 2011,
(b) the date of termination of the Revolving Credit Commitments pursuant to
Section 8.2, (c) the date of termination of the Revolving Credit Commitments in
accordance with the provisions of Section 1.2, and (d) the “Commitment
Termination Date” under the Receivables Funding Documents.

“Commitments” shall mean as to all of the Lenders, the aggregate of all of the
Lenders’ Revolving Credit Commitments, which aggregate commitment shall be
$50,000,000, as such amount may be increased to up to $100,000,000 pursuant to
Section 1.2(e), or otherwise adjusted, if at all, from time to time in
accordance with the Agreement.

“ComputerLand” shall mean ComputerLand Corporation, a California corporation, a
wholly-owned Subsidiary of the Borrower.

“Confidential Information” shall have the meaning assigned to it in
Section 10.13(b).

“Contracts” shall mean all the contracts, under-takings, or agreements (other
than rights evidenced by Chattel Paper, Documents or Instruments) in or under
which the Borrower or any Subsidiary thereof may now or hereafter have any
right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any Account.

“Control Agreements” shall mean a control agreement, in form and substance
satisfactory to the Agent, executed and delivered by the Borrower or the
applicable Domestic

 

ANNEX A - 6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Subsidiary thereof, the Agent, and the applicable securities intermediary (with
respect to a securities account of Borrower or such Domestic Subsidiary) or bank
(with respect to a deposit account of Borrower or such Domestic Subsidiary).

“Copyrights” shall mean any copyright to which the Borrower or any Subsidiary
thereof now or hereafter has title, as well as any application for a copyright
hereafter made by the Borrower or any Subsidiary thereof.

“Credit Facility Concentration Percentage” shall mean, with respect to any
Special Obligor, that percentage, if any, set forth in Schedule II to this
Agreement with respect to such Special Obligor, or such other percentage as the
Agent (with the consent of the Requisite Lenders) may at any time and from time
to time designate in its sole discretion with respect to such Special Obligor in
a written notification to the Borrower.

“Credit Party” shall mean the Borrower and each Guarantor.

“Debt” of any Person shall mean (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (including
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured, but not including
non-delinquent obligations to trade creditors incurred in the ordinary course of
business), (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all indebtedness created or arising under any conditional sale
or other title retention agreements with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all Capital Lease Obligations, (e) all Guaranteed Debt, (f) all
Debt referred to in clause (a), (b), (c), (d) or (e) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt, (g) the Obligations, (h) all liabilities
under Title IV of ERISA and (i) all liabilities under or with respect to
interest rate protection or currency exchange agreements.

“Default” shall mean any event which, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.

“Default Rate” shall mean (a) with respect to principal owing on Revolving
Credit Advances or Swing Line Advances, a rate per annum equal to two percent
(2%) over the rate or rates of interest otherwise in effect hereunder from time
to time therefor, (b) with respect to the Letter of Credit Fee, a rate per annum
equal to two percent (2%) over the Letter of Credit Fee otherwise in effect
hereunder from time to time therefor, and (c) with respect to interest or other
Obligations (excluding principal on the Revolving Credit Advances and Swing Line
Advances and the fee payable on Letter of Credit Obligations), a rate per annum
equal to the Index Rate in effect from time to time plus three percent (3.0%).

“Deferred Taxes” shall mean, with respect to any Person at any date, the amount
of deferred taxes of such Person as shown on the balance sheet of such Person as
of such date prepared in accordance with GAAP.

 

ANNEX A - 7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of the Borrower or any Subsidiary
thereof.

“Disbursement Accounts” shall have the meaning assigned to it in Annex B.

“Documents” shall mean all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof, wherever
located.

“DOL” shall mean the United States Department of Labor or any successor thereto.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Domestic Excluded Subsidiary” shall mean any Domestic Subsidiary, if (i) such
Domestic Subsidiary has not executed and delivered to the Agent, for the benefit
of the Holders, a Guaranty or Security Agreement, or such Guaranty or Security
Agreement is not then in effect, or (ii) a Stock Pledge Agreement in respect of
all of the then outstanding Stock of such Domestic Subsidiary has not been
executed and delivered to the Agent, for the benefit of the Holders, or is not
then in effect.

“Domestic Person” shall mean any Person organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“Domestic Subsidiary” shall mean a Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia, other
than EMJ America, Inc., a North Carolina corporation.

“Domestic Target” shall have the meaning assigned to it in Section 6.1(b).

“Effective Date” shall mean the date on which this Agreement becomes effective
in accordance with Section 2.1.

“Eligible Inventory” shall have the meaning assigned to it in Section 1.5 of the
Agreement.

“Eligible Receivables” shall have the meaning assigned to it in the Receivables
Funding Documents.

“Environmental Laws” shall mean all Federal, state and local and foreign laws,
statutes, ordinances, orders and regulations, now or hereafter in effect, and in
each case as amended or supplemented from time to time, and any applicable
judicial or administrative interpretation thereof relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et
seq.) (“CERCLA”); the Hazardous Material Transportation Act, as amended (49
U.S.C. Sections 1801 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. Sections 136 et seq.);

 

ANNEX A - 8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901
et seq.) (“RCRA”); the Toxic Substance Control Act, as amended (15 U.S.C.
Sections 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. Sections 740 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. Sections
1251 et seq.); the Occupational Safety and Health Act, as amended (29 U.S.C.
Sections 651 et seq.) (“OSHA”); and the Safe Drinking Water Act, as amended (42
U.S.C. Sections 300(f) et seq.), and any and all regulations promulgated
thereunder, and all analogous state and local and foreign counterparts or
equivalents and any transfer of ownership notification or approval statutes.

“Environmental Liabilities and Costs” shall mean all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including
all reasonable fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim, suit,
action or demand by any person or entity, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (including any thereof arising under any Environmental Law, permit,
order or agreement with any Governmental Authority) and which relate to any
health or safety condition regulated under any Environmental Law or in
connection with any other environmental matter or Release, threatened Release,
or the presence of a Hazardous Material.

“Equipment” shall mean all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof, wherever
located and, in any event, including all of the Borrower’s or any of its
Subsidiaries’ machinery and equipment, including processing equipment,
conveyors, machine tools, data processing and computer equipment, including
embedded software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary thereof and which,
together with the Borrower or such Subsidiary, is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the IRC.

“ERISA Event” shall mean, with respect to the Borrower, any Subsidiary thereof
or any ERISA Affiliate, (a) a Reportable Event with respect to a Title IV Plan
or a Multi-employer Plan; (b) the withdrawal of the Borrower, any Subsidiary
thereof or any ERISA

 

ANNEX A - 9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)
(2) of ERISA; (c) the complete or partial withdrawal of the Borrower, any
Subsidiary thereof or any ERISA Affiliate from any Multi-employer Plan; (d) the
filing of a notice of intent to terminate a Title IV Plan or the treatment of a
plan amendment as a termination under Section 4041(c) of ERISA; (e) the
institution of proceedings to terminate a Title IV Plan or Multi-employer Plan
by the PBGC; (f) the failure to make required contributions to a Qualified Plan;
or (g) any other event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multi-employer Plan
or the imposition of any material liability under Title IV of ERISA, other than
PBGC premiums due but not delinquent under Section 4007 of ERISA.

“Event of Default” shall have the meaning assigned to it in Section 8.1.

“Excluded Assets” means any rights or interest of Borrower arising in connection
with (a) the Accounts Receivable Assignment Agreement dated as of February 28,
2006, among Corporativo Lanix, S.A. de C.V., Alef Soluciones Integrales, S.A. de
C.V. and Accesorios y Suministros Informáticos, S.A. de C.V. (collectively, the
“Lanix Consortium”), as assignors, Synnex Mexico and Borrower, as assignee, as
the same may be amended, extended, replaced, restated, supplemented or otherwise
modified from time to time, (b) the Accounts Receivable Assignment Agreement
dated as of December 5, 2005, among the Lanix Consortium, as assignors, Synnex
Mexico and Borrower, as assignee, as the same may be amended, extended,
replaced, restated supplemented or otherwise modified from time to time, (c) the
Multiannual Services Agreement (Contrato Multianual de Prestación de Servicios)
number 62.PE.2005-2010, dated October 31, 2005, between the Lanix Consortium, as
services providers, and the Ministry of Education (Secretaría de Educación
Pública), a Ministry of the Federal Public Administration of México (the “SEP”),
as the same may be amended, extended, replaced, restated, supplemented or
otherwise modified from time to time, (d) the Multiannual Services Agreement
(Contrato Multianual de Prestación de Servicios) number 67.PE.2005-2010, dated
October 31, 2005, between the Lanix Consortium, as services providers, and SEP,
as the same may be amended, extended, replaced, restated, supplemented or
otherwise modified from time to time, (e) any payments, accounts (as such term
is defined in the Code) or other amounts payable with respect to any of the
foregoing rights or interests, (f) any proceeds thereof, or (g) that certain
deposit account number 945912430012 maintained with Bank of America (the “Mex
Bank of America Account”), except that any amounts deposited in the Mex Bank of
America Account not described above shall not constitute “Excluded Assets”.

“Federal Funds Rate” shall mean, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by the Agent in its sole
discretion, which determination shall be final, binding and conclusive (absent
manifest error).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

 

ANNEX A - 10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Fee Letter” shall mean that certain amended and restated letter agreement dated
the Effective Date between the Borrower and the Agent, amending and restating
that certain letter agreement dated the Closing Date between the Borrower and
Agent.

“Fees” shall mean any and all fees payable to the Agent or any Lender pursuant
to the Agreement or any of the other Loan Documents.

“Financials” shall mean the financial statements referred to in paragraph 1 of
Schedule 3.4.

“First Amended Credit Agreement” shall have the meaning assigned to it in the
Recitals of the Agreement.

“Fiscal Month” shall mean, for the Borrower and its Subsidiaries, each calendar
month.

“Fiscal Quarter” shall mean, for the Borrower and its Subsidiaries, each
three-month period ending on February 28 (or 29), May 31, August 31, and
November 30 in each year.

“Fiscal Year” shall mean, for the Borrower and its Subsidiaries, the
twelve-month period ending on November 30 in each year. Subsequent changes of
the fiscal year of the Borrower or any of its Subsidiaries shall not change the
term “Fiscal Year,” unless the Requisite Lenders shall consent in writing to
such change.

“Fixtures” shall mean all “fixtures” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof.

“Foreign Person” shall mean any Person other than a Domestic Person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Foreign Target” shall have the meaning assigned to it in Section 6.1(b).

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied, as such term is
further defined in Annex G to the Agreement.

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation, and its successors.

“GECDFC” means GE Commercial Distribution Finance Corporation.

“GECDFC Documents” means any document or agreement evidencing the GECDFC
Obligations from time to time, in each case as amended, modified, restated or
replaced from time to time.

 

ANNEX A - 11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“GECDFC Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among the Borrower, SFC,
GECDFC and GE Capital in various capacities, and the Subsidiaries of the
Borrower from time to time party thereto.

“GECDFC Obligations” shall have the meaning assigned to it in the definition of
“Obligations”.

“General Intangibles” shall mean all “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by the Borrower or any
Subsidiary thereof, including all right, title and interest which the Borrower
or any Subsidiary thereof may now or hereafter have in or under any Contract,
all payment intangibles, customer lists, Licenses, Copyrights, Trademarks,
Patents, and all applications therefor and reissues, extensions or renewals
thereof, rights in Intellectual Property, interests in partnerships, joint
ventures and other business associations, licenses, permits, copyrights, trade
secrets, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark or Trademark License), all rights and claims in or
under insurance policies (including insurance for fire, damage, loss and
casualty, whether covering personal property, real property, tangible rights or
intangible rights, all liability, life, key man and business interruption
insurance, and all unearned premiums), uncertificated securities, choses in
action, deposit, checking and other bank accounts, rights to receive tax refunds
and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for pledged Stock
and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of the Borrower or any Subsidiary thereof or any
computer bureau or service company from time to time acting for the Borrower or
any of its Subsidiaries.

“Goods” shall mean all “goods” as defined in the Code, now owned or hereafter
acquired by the Borrower or any Subsidiary thereof, wherever located, including
embedded software to the extent included in “goods” as defined in the Code,
manufactured homes, standing timber that is cut and removed for sale and unborn
young of animals.

“Governmental Authority” shall mean the United States of America, any state,
local or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions thereof
or pertaining thereto.

“Guaranteed Debt” shall mean, as to any Person, any obligation of such Person
guaranteeing any indebtedness, lease, dividend, or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner
including any obligation or arrangement of such Person (a) to purchase or
repurchase any such primary obligation, (b) to advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary

 

ANNEX A - 12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) to indemnify the owner of such primary obligation against
loss in respect thereof. The amount of any Guaranteed Debt at any time shall be
deemed to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Debt is made and (y) the maximum amount for which such Person may be
liable pursuant to the terms of the instrument embodying such Guaranteed Debt;
or, if not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof.

“Guaranties” shall mean, collectively, the Subsidiary Guaranty and each other
guaranty, in substantially the form attached as Exhibit F-4 hereto and in
substance reasonably satisfactory to the Agent, executed by any Guarantor in
favor of the Agent, on behalf of the Holders, in respect of the Obligations.

“Guarantors” shall mean, collectively, ComputerLand Corporation, MiTAC
Industrial Corp. and each other Person, if any, which is requested to execute a
guaranty or other similar agreement under this Agreement in favor of the Agent,
on behalf of the Holders, in respect of the Obligations.

“Hazardous Material” shall mean a Hazardous Substance and/or a Hazardous Waste.

“Hazardous Substance” shall mean any element, material, compound, mixture,
solution, chemical, substance, or pollutant within the definition of “hazardous
substance” under Section 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601(14); petroleum or any
fraction, by-product or distillation product thereof; asbestos, polychlorinated
biphenyls, or any radioactive substances; and any material regulated as a
hazardous substance by any jurisdiction in which the Borrower or any Subsidiary
thereof owns or operates or has owned or operated a facility.

“Hazardous Waste” shall mean any element, pollutant, contaminate or discarded
material (including any radioactive material) within the definition of
Section 103(6) of the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6903(6); and any material regulated as a hazardous waste by any
jurisdiction in which the Borrower or any Subsidiary thereof owns or operates or
has owned or operated a facility, or to which the Borrower or any Subsidiary
thereof sends material for treatment, storage or disposal as waste.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

“Holders” means the Agent, the Lenders, the L/C Issuer and GECDFC.

 

ANNEX A - 13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“IBM Intercreditor Agreement” means the Second Amended and Restated
Intercreditor Agreement dated as of the date hereof, among the Borrower, SFC,
the Subsidiaries of the Borrower from time to time party thereto, GE Capital, in
various capacities, IBM Credit LLC, and IBM Canada Limited, as amended,
supplemented or otherwise modified from time to time.

“Incremental Commitment” shall have the meaning assigned to it in
Section 1.2(e).

“Incremental Commitment Agreement” means an agreement delivered by an
Incremental Lender, in form and substance reasonably satisfactory to the Agent
and accepted by it and the Borrower, by which such Incremental Lender confirms
its new or additional commitment pursuant to Section 1.2(e) and agrees to become
bound to this Agreement and the other Loan Documents as a “Lender” thereunder.

“Incremental Commitment Date” shall have the meaning assigned to it in
Section 1.2(e).

“Incremental Lender” shall have the meaning assigned to it in Section 1.2(e).

“Indemnified Person” shall have the meaning assigned to it in Section 1.12.

“Independent Accounting Firm” shall mean any of (i) Deloitte & Touche USA LLP,
(ii) Ernst & Young LLP, (iii) KPMG LLP or (iv) Pricewaterhouse Coopers LLP or
any of their respective successors so long as such successor is one of the four
largest United States accounting firms; provided, that such firm is independent
with respect to the Borrower within the meaning of the Securities Act of 1933,
as amended.

“Index Rate” shall mean, for any day, a floating rate equal to the higher of
(i) the rate publicly quoted from time to time by The Wall Street Journal as the
“base rate on corporate loans at large U.S. money center commercial banks” (or,
if The Wall Street Journal ceases quoting a base rate of the type described, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), and (ii) the Federal
Funds Rate plus fifty (50) basis points per annum. Each change in any interest
rate provided for in the Agreement based upon the Index Rate shall take effect
at the time of such change in the Index Rate.

“Index Rate Loan” shall mean the Swing Line Loan (after maturity thereof) and
any portion of the Revolving Credit Loan bearing interest by reference to the
Index Rate.

“Instruments” shall mean all “instruments,” as such term is defined in the Code,
now owned or hereafter acquired by the Borrower or any Subsidiary thereof,
wherever located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

“Intellectual Property” shall mean, collectively, all Trademarks, all Patents,
all Copyrights and all Licenses now held or hereafter acquired by the Borrower
or any Subsidiary thereof, together with all franchises, tax refund claims,
rights of indemnification, payments under insurance, indemnities, warranties and
guarantees payable with respect to the foregoing.

 

ANNEX A - 14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Intercreditor Agreements” shall mean each of (i) that certain Amended and
Restated Intercreditor Agreement dated as of the date hereof, among the
Borrower, SFC, the other Subsidiaries of the Borrower from time to time party
thereto and GE Capital, and acknowledged by Redwood Receivables Corporation,
(ii) the IBM Intercreditor Agreement, (iii) the GECDFC Intercreditor Agreement,
(iv) that certain Amended and Restated Intercreditor Agreement, dated as of the
date hereof, among Hewlett-Packard Company, GE Capital, in various capacities,
the Borrower, SFC, and the Subsidiaries of the Borrower from time to time party
thereto, and acknowledged by Redwood Receivables Corporation, and (v) each other
intercreditor agreement entered into from time to time by the Borrower, SFC, any
Subsidiaries of the Borrower, GE Capital in various capacities, and other
creditors, in each case as amended, supplemented or otherwise modified from time
to time.

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, (b) as to any LIBOR
Loan (other than the Swing Line Loan), the last day of the applicable LIBOR
Period, and (c) as to any Swing Line Advance, the maturity date of such Swing
Line Advance; provided that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Advances have
been paid in full and (y) the Commitment Termination Date shall be deemed to be
an “Interest Payment Date” with respect to any interest which is then accrued
under the Agreement.

“Inventory” shall mean all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of the Borrower or any
Subsidiary thereof for sale or lease or are furnished or are to be furnished
under a contract of service, or that constitute raw materials, work in process,
finished goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in the Borrower’s or any
of its Subsidiaries’ business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies and embedded
software.

“Investment” shall mean, for any Person (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition; (b) the making of
any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); and (c) the entering into of any Guaranteed Debt of, or other
contingent obligation with respect to, Debt or other liability of any other
Person and (without duplication) any amount committed to be advanced, lent or
extended to such Person.

“Investment Property” shall mean all “investment property” as such term is
defined in the Code now owned or hereafter acquired by the Borrower or any
Subsidiary thereof, wherever located, including (i) all securities, whether
certificated or uncertificated, including

 

ANNEX A - 15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of the Borrower or any Subsidiary thereof, including the rights of
the Borrower or any Subsidiary thereof to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of the Borrower or
any Subsidiary thereof; (iv) all commodity contracts of the Borrower or any
Subsidiary thereof; and (v) all commodity accounts held by the Borrower or any
Subsidiary thereof.

“IRC” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.

“IRS” shall mean the Internal Revenue Service, or any successor thereto.

“L/C Issuer” has the meaning ascribed to it in Annex J.

“L/C Sublimit” has the meaning ascribed to it in Annex J.

“Leases” shall mean all of those leasehold estates in real property now owned or
hereafter acquired by the Borrower or any Subsidiary thereof, as lessee or
sublessor.

“Lenders” shall mean GE Capital and the other Lenders, if any, named on the
signature pages of the Agreement, and if any such Lender shall decide to assign
all or any portion of the Obligations in accordance with the terms and
conditions of this Agreement, such term shall include such assignee.

“Letter of Credit” means a standby letter of credit issued for the account of
Borrower by any L/C Issuer, or a bankers’ acceptance issued by Borrower, for
which Agent and Lenders have incurred Letter of Credit Obligations. “Letters of
Credit” is the plural form of “Letter of Credit”. The term does not include a
Swap Related L/C.

“Letter of Credit Fee” has the meaning ascribed to it in Annex J.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or another L/C Issuer or the purchase of a
participation as set forth in Annex J with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall be the maximum amount that may
be payable by Agent or Lenders thereupon or pursuant thereto.

“Letter-of-Credit Rights” means letter-of-credit rights as such term is defined
in the Code, now owned or hereafter acquired by the Borrower or any Subsidiary
thereof, including rights to payment or performance under a letter of credit,
whether or not the Borrower or any of its Subsidiaries, as beneficiary, has
demanded or is entitled to demand payment or performance.

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

 

ANNEX A - 16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“LIBOR Loan” shall mean the Swing Line Loan (until maturity thereof) and any
portion of the Revolving Credit Loan bearing interest by reference to the LIBOR
Rate.

“LIBOR Period” shall mean, with respect to any portion of the Revolving Credit
Loan requested as or converted into a LIBOR Loan, each period commencing on a
LIBOR Business Day selected by the Borrower pursuant to the Agreement and ending
one, two or three months thereafter, as selected by the Borrower’s irrevocable
notice to the Agent as set forth in Section 1.4(d); provided that the foregoing
provision relating to LIBOR Periods is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

(c) any LIBOR Period pertaining to a LIBOR Loan that begins on the last LIBOR
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Period) shall
end on the last LIBOR Business Day of a calendar month;

(d) the Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e) The Borrower shall select LIBOR Periods so that there shall be no more than
ten (10) separate LIBOR Loans (other than the Swing Line Loan) in existence at
any one time.

“LIBOR Rate” shall mean for each LIBOR Period, a rate of interest determined by
the Agent equal to:

(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period which appears on Telerate Page 3750 as of 11:00 a.m., London time,
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period; divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board which are required to
be maintained by a

 

ANNEX A - 17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

member bank of the Federal Reserve System (such rate to be adjusted to the
nearest one sixteenth of one percent (1/16th of 1%) or, if there is not a
nearest one sixteenth of one percent (1/16th of 1%), to the next highest one
sixteenth of one percent (1/16th of 1%).

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to the Agent and the Borrower.

“License” shall mean any Patent License, Trademark License or other license of
rights or interests now held or hereafter acquired by the Borrower or any
Subsidiary thereof.

“Lien” shall mean any mortgage, deed to secure debt or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).

“Loan Documents” shall mean this Agreement, the Revolving Credit Notes, the
Swing Line Note, the Guaranties, the Collateral Documents, the Omnibus
Amendment, the Post-Closing Letter, the Intercreditor Agreements and all
agreements, instruments, documents and certificates in favor of the Lenders
executed in connection with the transactions contemplated by this Agreement,
including, without limitation, those that are identified in the Schedule of
Closing Documents attached as Annex C, and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, the Master Standby
Agreement, each Letter of Credit issued hereunder and other letter of credit
agreements and other written matter whether heretofore, now or hereafter
executed by or on behalf of the Borrower or any Guarantor and delivered to the
Agent or the Lenders in connection with this Agreement or the financing
transactions contemplated hereby.

“Margin Stock” shall have the meaning specified in Regulation T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit, dated as of May 17, 2006, a copy of which is attached hereto as Exhibit
K, between Borrower as Applicant, and GE Capital as Issuer.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, liabilities, operations, prospects or financial condition of
the Borrower and its Subsidiaries taken as a whole, (ii) the Borrower’s ability
to pay or perform the Obligations in accordance with the terms thereof,
(iii) the Collateral or the Agent’s Liens, on behalf of the Holders, on the
Collateral or the priority of any such Liens, or (iv) the Agent’s or any
Lender’s rights and remedies under this Agreement and the other Loan Documents.

“Material Contract” has the meaning assigned to it in Section 3.9.

 

ANNEX A - 18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Material Subsidiary” shall mean any Subsidiary of the Borrower having assets
with an aggregate book value or fair market value equal to or greater than
$5,000,000.

“Maximum Amount” shall mean, at any particular time, an amount equal to the
aggregate Revolving Credit Commitments of all the Lenders, which aggregate
commitment shall be $50,000,000, as such amount may be adjusted, if at all, from
time to time in accordance with the Agreement.

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 1.4(d).

“Maximum Mex Guarantee” has the meaning ascribed to it in Section 6.6(e).

“Mex Agent” has the meaning ascribed to it in the definition of “Synnex Mexico
Loan Agreement”.

“Mex Bank of America Account” has the meaning ascribed to it in the definition
of “Excluded Assets”.

“Mex Lenders” has the meaning ascribed to it in the definition of “Synnex Mexico
Loan Agreement”.

“Mitac Group” shall mean any or all of Mitac International Corp., a Taiwanese
corporation, and Synnex Technology International, a Taiwanese corporation.

“Multi-employer Plan” shall mean a “Multi-employer plan” as defined in
Section 4001(a) (3) of ERISA, and to which the Borrower, any Subsidiary thereof
or any ERISA Affiliate is making, is obligated to make, or within the last six
years has made or been obligated to make, contributions on behalf of
participants who are or were employed by any of them.

“Net Borrowing Availability” shall mean, as of any date of determination,
(a) the Borrowing Availability on such date, less (b) the Revolving Credit Loan
then outstanding.

“Net Cash Proceeds” shall mean (a) proceeds received by the Borrower or any
Domestic Subsidiary thereof in cash (including cash, equivalents readily
convertible into cash, and such proceeds of any notes received as consideration
of any other non-cash consideration when the Borrower or such Domestic
Subsidiary receives payment thereon) from the sale, assignment or other
disposition of any assets or property of the Borrower or such Domestic
Subsidiary, net of (i) the costs of sale, assignment or other disposition (which
may include only reasonable expenses of the Borrower or such Subsidiary incurred
in connection with such transaction), and (ii) any income, franchise, transfer
or other tax liability arising from such transaction, and (b) with respect to
any Permitted Foreign Investment or any Additional Domestic Investment, the
proceeds received in cash by the Borrower from the relevant Foreign Subsidiary
or Domestic Subsidiary, as applicable, in respect of any dividend or any
repayment of principal on any loan constituting a Permitted Foreign Investment
or Additional Domestic Investment, as applicable, net of (i) any costs and
expenses incurred by Borrower in connection with such dividend or repayment, and
(ii) any income, franchise, transfer or other tax liability arising from or in
connection with such dividend or repayment.

 

ANNEX A - 19



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Net Liquidity Availability” shall mean, as of any date of determination, the
sum of (i) the Net Borrowing Availability on such date plus (ii) the Funding
Availability (as defined in the Receivables Funding Documents) on such date.

“Net Receivables Advance Rate” shall mean the positive difference, if any, of
(i) the lesser of (A) 85% and (B) (x) 100%, minus (y) the product of 2 times the
average Dilution Ratio (as defined in the Receivables Funding Documents) for the
immediately preceding twelve-month period, plus (z) 5%, less (ii) the Dynamic
Advance Rate (as defined in the Receivables Funding Documents).

“Net Receivables Balance” shall have the meaning assigned to it in the
Receivables Funding Documents.

“Non-Funding Lender” shall have the meaning assigned to it in Section 9.9(d).

“Note” shall mean any Revolving Credit Note or Swing Line Note.

“Notice of Conversion/Continuation” shall have the meaning assigned to it in
Section 1.4(d).

“Notice of Revolving Credit Advance” shall have the meaning assigned to it in
Section 1.1(a)(ii).

“Notice of Swing Line Advance” shall have the meaning assigned to it in
Section 1.1(b)(i).

“Obligations” shall mean all loans, advances, liabilities and obligations for
the payment of monetary amounts (whether or not such payment is then required or
contingent, or amounts are liquidated or determinable) owing by the Borrower or
any Guarantor to (a) the Agent or any Lender, of any kind or nature, present or
future, whether or not evidenced by any note, agreement, letter of credit
agreement or other instrument, arising under any of the Loan Documents
(including, without limitation, all debts, liabilities and obligations of the
Borrower or any Guarantor to the Agent and/or any Lender now or hereafter
arising from or in connection with Bank Products (the “Cash Management
Obligations”)), and (b) GECDFC and its successors and assigns, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument (the “GECDFC Obligations”). This
term includes all principal, interest (including interest which accrues after
the commencement of any case or proceeding referred to in Section 8.1(f) or
(g)), all Fees, Swap Related Reimbursement Obligations, Charges, Claims,
expenses, attorneys’ fees and any other sum chargeable to the Borrower or any
Guarantor under any of the Loan Documents or GECDFC Documents.

“Omnibus Amendment” shall mean the Omnibus Amendment and Reaffirmation
Agreement, dated as of the date hereof, in the form attached hereto as Exhibit
J, by and among the Borrower, the Guarantors and Agent, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time in
accordance herewith.

“Other Lender” shall have the meaning assigned to it in Section 9.9(d).

 

ANNEX A - 20



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Other Taxes” shall have the meaning assigned to it in Section 1.14(b).

“Outstanding Balance” shall have the meaning assigned to it in the Receivables
Funding Documents.

“Overadvance” has the meaning ascribed to it in Section 1.1(a)(v).

“Patent License” shall mean, with respect to the Borrower or any Subsidiary
thereof, rights under any written agreement now owned or hereafter acquired by
such Person granting any right with respect to any invention on which a Patent
is in existence.

“Patents” shall mean all of the following in which the Borrower or any
Subsidiary thereof now holds or hereafter acquires any interest: (a) all letters
patent of the United States of America or any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States of America or any other country, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State or Territory
thereof, or any other country, and (b) all reissues, divisions, continuations,
continuations-in-part or extensions thereof.

“Payor” shall have the meaning assigned to it in Section 1.19.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Pension Plan” shall mean an employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multi-employer Plan), which is not an
individual account plan, as defined in Section 3(34) of ERISA, and which the
Borrower or, if a Title IV Plan, any Subsidiary of the Borrower or any ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.

“Permitted Acquisition” shall have the meaning assigned to it in Section 6.1(b).

“Permitted Investment” shall have the meaning assigned to it in Section 6.2(g).

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental Charges or levies, either not yet due
and payable or to the extent that nonpayment thereof is permitted by the terms
of Section 5.2; (b) pledges or deposits securing obligations under workers’
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which the
Borrower or any of its Subsidiaries is a party (as lessee) made in the ordinary
course of business; (d) deposits securing public or statutory obligations of the
Borrower or any of its Subsidiaries; (e) inchoate and unperfected workers’,
mechanics’, suppliers’ or similar liens arising in the ordinary course of
business, so long as such liens attach only to Equipment, Fixtures and/or Real
Property; (f) carriers’, warehousemen’s or other similar possessory liens
arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of $500,000 at any time, so long as
such liens attach only to Inventory; (g) deposits securing, or in lieu of,
surety, appeal or customs bonds in proceedings to which the Borrower or any of
its

 

ANNEX A - 21



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Subsidiaries is a party; (h) any attachment or judgment lien not constituting an
Event of Default under Section 8.1(g), so long as such lien attaches only to
Real Property; (i) zoning restrictions, easements, licenses, or other
restrictions on the use of Real Property or other minor irregularities in title
(including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such Real Property; (j) presently
existing or hereafter created Liens in favor of the Agent, on behalf of the
Holders. (f) deposits securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(j);
(h) customary rights of set off or bankers’ liens under deposit agreements,
agreements governing securities entitlements in securities accounts, the Code or
common law, of banks or other financial institutions where the Borrower or any
of its Domestic Subsidiaries maintains deposits or Investments permitted by
Section 6.2(d) (other than deposits intended as cash collateral) in the ordinary
course of business; (i) Liens which arise under Article 4-208 of the Code in any
applicable jurisdictions on items in collection in the ordinary course of
business and documents and proceeds related thereto; and (j) Liens set forth in
Schedule 6.7 existing on the Effective Date, but not any increase in the amount
secured by any such Liens or the coverage thereof to other property or assets.

“Permitted Domestic Acquisition” shall have the meaning assigned to it in
Section 6.1(b).

“Permitted Domestic Investment” shall have the meaning assigned to it in
Section 6.2(g).

“Permitted Foreign Acquisition” shall have the meaning assigned to it in
Section 6.1(b).

“Permitted Foreign Investment” shall have the meaning assigned to it in
Section 6.2(g).

“Permitted Investment” shall have the meaning assigned to it in Section 6.2(i).

“Permitted Other Investment” shall have the meaning assigned to it in
Section 6.2(g).

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, entity or government
(whether Federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof).

“Plan” shall mean, with respect to the Borrower, any Subsidiary thereof or any
ERISA Affiliate, at any time, an employee benefit plan, as defined in
Section 3(3) of ERISA, which the Borrower, Subsidiary or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

“Post-Closing Letter” shall have the meaning assigned to it in Section 9.2.

 

ANNEX A - 22



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Prior Permitted Domestic Acquisition” shall have the meaning assigned to it in
Section 6.1(b).

“Prior Permitted Domestic Investment” shall have the meaning assigned to it in
Section 6.2(g).

“Proceeds” shall mean all “proceeds,” as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Person from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Person from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
governmental authority), (c) any claim of any Person against third parties
(i) for past, present or future infringement of any Patent or Patent License, or
(ii) for past, present or future infringement or dilution of any Copyright,
Copyright License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Person against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

“Production Inventory” shall mean all Inventory purchased for the purpose of
building information technology systems on a contracted and as needed basis for
designated Obligors (as defined in the Receivables Funding Documents), but only
if such Inventory would constitute Eligible Inventory but for the fact that such
Inventory is held for production and not for sale in the ordinary course of the
Borrower’s business.

“Projections” shall mean the projections referred to in paragraph 2 of
Schedule 3.4 and any other projections required to be delivered by the Borrower
to the Agent and the Lenders under this Agreement.

“Property” shall have the meaning assigned to it in Section 5.14.

“Pro Rata Share” shall mean, with respect to all matters relating to any Lender,
(a) the percentage obtained by dividing (i) the Revolving Credit Commitment of
that Lender by (ii) the aggregate Revolving Credit Commitments of all Lenders,
as such percentage may be adjusted by assignments permitted pursuant to
Section 9.1, and (b) on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Revolving Credit Loan and the Swing Line Loan held by that Lender, by
(ii) the outstanding principal balance of the Revolving Credit Loan and the
Swing Line Loan held by all Lenders.

“Qualified Plan” shall mean an employee pension benefit plan, as defined in
Section 3(2) of ERISA, which is intended to be tax-qualified under IRC
Section 401(a), and

 

ANNEX A - 23



--------------------------------------------------------------------------------

EXECUTION VERSION

 

which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

“Real Property” shall mean all real property owned, leased or operated by the
Borrower or any Subsidiary thereof.

“Receivables Funding Agreement” shall mean the Second Amended and Restated
Receivables Funding and Administration Agreement dated as of February 12, 2007,
by and among SFC, as borrower, the financial institutions signatory thereto from
time to time as lenders, and GE Capital, as lender, swing line lender and
administrative agent, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance herewith.

“Receivables Funding Documents” means, collectively, the Receivables Funding
Agreement and the Receivables Sale Agreement.

“Receivables Sale Agreement” shall mean the Second Amended and Restated
Receivables Sale and Servicing Agreement dated as of February 12, 2007, by and
among each of the entities party thereto from time to time as originators, SFC,
as buyer, and Borrower, as servicer, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time in accordance herewith.

“Refunded Swing Line Loan” shall have the meaning assigned to it in
Section 1.1(b)(iii).

“Regulatory Change” shall mean, with respect to any Lender, any change after the
date of this Agreement in Federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of lenders including
such Lender of or under any Federal, state or foreign law or regulations
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

“Release” shall mean, as to any Person, any release or any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing or migration of a Hazardous Material into the
indoor or outdoor environment by such Person (or by a person under such Person’s
direction or control), including the movement of a Hazardous Material through or
in the air, soil, surface water, ground water or property; but shall exclude any
release, discharge, emission or disposal in material compliance with a then
effective permit or order of a Governmental Authority.

“Reportable Event” shall mean any of the events described in Section 4043(c)
(1), (2), (3), (5), (6), (8) or (9) of ERISA.

“Required Payment” shall have the meaning assigned to it in Section 1.19.

 

ANNEX A - 24



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Requisite Lenders” shall mean, at any time, (a) Lenders having more than 60% of
the aggregate of the Revolving Credit Commitments of all Lenders at such time,
or (b) if the Revolving Credit Commitments have been terminated, Lenders holding
more than 60% of the aggregate outstanding amount of the Advances at such time
(with the Swing Line Loan being attributed to the Lenders other than the Swing
Line Lender to the extent such other Lenders shall have purchased participations
in the Swing Line Loan in accordance with Section 1.1(b)(iv)) and Letter of
Credit Obligations.

“Reserves” shall mean, with respect to the Borrowing Base of the Borrower
(a) reserves established by the Agent from time to time against Eligible
Inventory pursuant to Section 5.10, (b) a reserve for shrinkage equal to 2.5% of
Eligible Inventory, and (c) such other reserves against Eligible Receivables,
Eligible Inventory or Borrowing Availability of the Borrower which the Agent
may, in its reasonable business judgment, establish from time to time. Without
limiting the generality of the foregoing, Reserves established to ensure the
payment of accrued interest or Indebtedness shall be deemed to be a reasonable
exercise of the Agent’s credit judgment.

“Restricted Account” shall have the meaning assigned to it in Annex B.

“Restricted Account Agreement” shall have the meaning assigned to it in Annex B.

“Restricted Assets” shall have the meaning assigned to it in Section 6.3(f).

“Restricted Payment” shall mean, with respect to any Person: (a) the declaration
or payment of any dividend or the occurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of such
Person’s capital stock; (b) any payment on account of the purchase, redemption,
defeasance or other retirement of such Person’s capital stock, or any warrants,
options or other rights to acquire such capital stock, or any other payment or
distribution made in respect thereof, either directly or indirectly; or (c) any
payment, loan, contribution, or other transfer of funds or other property to any
stockholder of such Person.

“Retiree Welfare Plan” shall refer to any Welfare Plan providing for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Section 4980B of the IRC and at the sole expense
of the participant or the beneficiary of the participant.

“Revolving Credit Advance” shall have the meaning assigned to it in
Section 1.1(a)(i).

“Revolving Credit Commitment” shall mean, as to each Lender, the commitment of
such Lender to make Revolving Credit Advances to the Borrower pursuant to
Section 1.1 or to incur Letter of Credit Obligations as set forth in Annex J, in
the aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I to this Agreement or specified in any
amendment hereto or any assignment hereof pursuant to Section 9.2, as such
amount may be reduced, increased or terminated in accordance with the terms of
this Agreement.

 

ANNEX A - 25



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Revolving Credit Loan” means, at any time the sum of (i) the aggregate amount
of Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Credit Loan shall include the outstanding balance of Letter of Credit
Obligations.

“Revolving Credit Notes” shall mean the promissory notes provided for by
Section 1.1(a)(iii) and all promissory notes delivered in substitution or
exchange therefor, in each case as the same may be modified and supplemented and
in effect from time to time.

“Security Agreements” shall mean the Borrower Security Agreement, the Subsidiary
Security Agreement and each other security agreement, in substantially the form
attached as Exhibit G-4 hereto and in substance reasonably satisfactory to
Agent, executed by the Borrower or any Domestic Subsidiary in favor of the Agent
for the benefit of the Holders, in each case as amended, supplemented or
otherwise modified from time to time.

“SFC” shall mean SIT Funding Corporation, a Delaware corporation, a wholly-owned
Subsidiary of Borrower.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by the Borrower or any Subsidiary thereof, other than
software embedded in any category of goods, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably be expected
to become an actual or matured liability.

“Special Obligor Aggregate Permitted Concentration Amount” shall mean the sum of
all Special Obligor Permitted Concentration Amounts for all Special Obligors.

“Special Obligors” shall mean the Obligors (as such term is defined in the
Receivables Funding Documents) set forth on Schedule II to this Agreement.

“Special Obligor Permitted Concentration Amount” shall mean, with respect to
each Special Obligor, the positive difference, if any, of (a) the Excess
Concentration Amount (as defined in the Receivables Funding Documents) for such
Special Obligor, minus (b) the amount by which the Outstanding Balance of
Eligible Receivables owing by such Special Obligor exceeds the Credit Facility
Concentration Percentage for such Special Obligor; provided,

 

ANNEX A - 26



--------------------------------------------------------------------------------

EXECUTION VERSION

 

however, that in the case of a Special Obligor which is an Affiliate of other
Special Obligors, the Special Obligor Permitted Concentration Amount for such
Special Obligor shall be calculated as if such Special Obligor and such one or
more affiliated Special Obligors were one Special Obligor.

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests or other equivalents (regardless of how designated) of or in a
corporation, partnership or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended).

“Stock Pledge Agreement” shall mean, collectively, (a) the Pledge Agreement,
dated as of December 19, 1997, together with all amendments, modifications and
supplements thereto (including without limitation the Omnibus Amendment), a copy
of which is attached hereto as Exhibit H, with respect to, or among other
things, all of the Stock of ComputerLand, MiTAC Industrial Corp., SYNNEX
Manufacturing Services, Inc., Concentrix Corporation, SYNNEX Finance Hybrid,
Inc., License Online Inc. and SFC, executed by the Borrower in favor of the
Agent for the benefit of the Holders, and (b) each other pledge agreement, in
form and substance reasonably satisfactory to Agent, executed by the Borrower or
any Domestic Subsidiary, in favor of the Agent for the benefit of the Holders,
pursuant to which a Lien is granted on the Stock of any of the Borrower or any
Domestic Subsidiary, in each case as amended, supplemented or otherwise modified
from time to time.

“Stop Event” means (a) the declaration of all or any portion of the Obligations
to be forthwith due and payable pursuant to Section 8.2, or (b) the occurrence
of an Event of Default under Section 8.1(f)(ii) with respect to the Borrower.

“Subsidiary” shall mean, with respect to any Person: (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Stock whether by proxy, agreement,
operation of law or otherwise; and (b) any partnership in which such Person
and/or one or more Subsidiaries of such Person shall have an interest (whether
in the form of voting or participation in profits or capital contribution) of
more than 50% or of which any such Person is a general partner or may exercise
the powers of a general partner. Unless the context otherwise requires, each
reference to Subsidiary shall be a reference to a Subsidiary of the Borrower.

“Subsidiary Guaranty” shall mean, collectively, (i) the Subsidiary Guaranty
dated as of December 19, 1997, together with all amendments, modifications and
supplements thereto (including without limitation the Omnibus Amendment), a copy
of which is attached hereto as Exhibit F-1, executed by License Online, Inc.
(f/k/a ECLand.com), (ii) the Subsidiary Guaranty dated as of December 19, 1997,
together with all amendments, modifications and supplements

 

ANNEX A - 27



--------------------------------------------------------------------------------

EXECUTION VERSION

 

thereto (including without limitation the Omnibus Amendment), a copy of which is
attached hereto as Exhibit F-2, executed by ComputerLand Corporation, (iii) the
Subsidiary Guaranty dated as of December 29, 2000, together with all amendments,
modifications and supplements thereto (including without limitation the Omnibus
Amendment), a copy of which is attached hereto as Exhibit F-3, executed by MiTAC
Industrial Corp., (iv) the Guaranty dated as of the date hereof, in
substantially the form attached hereto as Exhibit F-4, executed by Concentrix
Corporation, Synnex Manufacturing Services, Inc. and Synnex Finance Hybrid,
Inc., in each case in favor of the Agent, for the benefit of the Holders, and
(v) each other guaranty, in substantially the form attached as Exhibit F-4
hereto and in substance reasonably satisfactory to the Agent, entered into from
time to time by any Domestic Subsidiary of the Borrower under this Agreement, in
each case as amended, supplemented or otherwise modified from time to time.

“Subsidiary Security Agreement” shall mean, collectively, (i) the Amended and
Restated Subsidiary Security Agreement, together with all amendments,
modifications and supplements thereto (including without limitation the Omnibus
Amendment), a copy of which is attached as Exhibit G-1 hereto, executed by
ComputerLand Corporation in favor of the Agent for the benefit of the Holders,
(ii) the Subsidiary Security Agreement, together with all amendments,
modifications and supplements thereto (including without limitation the Omnibus
Amendment), a copy of which is attached as Exhibit G-2 hereto, executed by
License Online, Inc. (f/k/a ECLand.com) in favor of the Agent for the benefit of
the Holders, and (iii) the Subsidiary Security Agreement, together with all
amendments, modifications and supplements thereto (including without limitation
the Omnibus Amendment), a copy of which is attached as Exhibit G-3 hereto,
executed by MiTAC Industrial Corp. in favor of the Agent for the benefit of the
Holders, and (iv) the Subsidiary Security Agreement dated as of the date hereof,
in substantially the form attached hereto as Exhibit G-4, executed by Concentrix
Corporation, Synnex Manufacturing Services, Inc. and Synnex Finance Hybrid,
Inc., in favor of the Agent, for the benefit of the Holders, and (v) each other
security agreement, in form and substance reasonably satisfactory to the Agent,
from time to time entered into by any Domestic Subsidiary of the Borrower under
this Agreement, in each case as amended, supplemented or otherwise modified from
time to time.

“Supermajority Lenders” shall mean, at any time, (a) Lenders having one-hundred
percent (100%) or more of the Revolving Credit Commitments of all Lenders at
such time, or (b) if the Revolving Credit Commitments have been terminated,
Lenders holding one-hundred percent (100%) or more of the aggregate outstanding
amount of the Advances at such time (with the Swing Line Loan being attributed
to the Lenders other than the Swing Line Lender to the extent such other Lenders
shall have purchased participations in the Swing Line Loan in accordance with
Section 1.1(b)(iv)) and Letter of Credit Obligations.

“Supporting Obligations” means all supporting obligations as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by Borrower under
an interest rate protection or hedging agreement or transaction (including, but
not limited to, interest rate swaps, caps, collars, floors and similar
transactions) designed to protect or manage exposure to

 

ANNEX A - 28



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the fluctuations in the interest rates applicable to any of the Advances, and
which agreement or transaction Borrower entered into as the result of a specific
referral pursuant to which GE Capital, GE Corporate Financial Services, Inc. or
any other Affiliate of GE Capital had arranged for Borrower to enter into such
agreement or transaction. The term includes a Swap Related L/C as it may be
increased from time to time fully to support Borrower’s payment obligations
under any and all such interest rate protection or hedging agreements or
transactions.

“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.20.

“Swing Line Advance” has the meaning assigned to it in Section 1.1(b)(i).

“Swing Line Availability” has the meaning assigned to it in Section 1.1(b)(i).

“Swing Line Commitment” shall mean, as to the Swing Line Lender, $10,000,000,
which commitment constitutes a subfacility of the Revolving Credit Commitment of
the Swing Line Lender.

“Swing Line Lender” shall mean GE Capital.

“Swing Line Loan” shall mean at any time, the aggregate amount of Swing Line
Advances outstanding to the Borrower.

“Swing Line Note” has the meaning assigned to it in Section 1.1(b)(ii).

“Synnex Mexico” shall mean Synnex de Mexico S.A. de C.V., a sociedad anonima
organized under the laws of Mexico.

“Synnex Mexico Guarantee” shall mean that certain Loan Guarantee by Borrower,
dated as of May 15, 2006, made by Borrower in favor of Deutsche Bank Mexico,
S.A., Institucion de Banca Multiple, as administrative agent, and each of the
other Beneficiaries (as such term is defined in the Synnex Mexico Loan
Agreement), a copy of which is attached as Exhibit D hereto, as amended,
supplemented or otherwise modified from time to time in accordance herewith.

“Synnex Mexico Loan Agreement” shall mean that certain Term Loan Agreement by
and between Synnex Mexico, certain lenders from time to time party thereto (the
“Mex Lenders”) and Deutsche Bank Mexico, S.A., Institucion de Banca Multiple, as
administrative agent (the “Mex Agent”), dated as of May 15, 2006, a copy of
which is attached as Exhibit C hereto, as amended, restated, supplemented or
modified to the extent not prohibited by the terms herein.

“Synnex Mexico Loan Documents” shall mean the Synnex Mexico Loan Agreement and
the “Loan Documents” as defined therein, in each case as amended, restated,
supplemented or modified to the extent not prohibited by the terms herein.

“Taxes” shall mean taxes, levies, imposts, deductions, Charges or withholdings,
and all liabilities with respect thereto, excluding franchise taxes and other
taxes imposed on or

 

ANNEX A - 29



--------------------------------------------------------------------------------

EXECUTION VERSION

 

measured by the net income of any Lender by the United States of America, the
jurisdiction under the laws of which such Lender is organized or the
jurisdiction in which such Lender’s applicable lending office is located or, in
each case, any political subdivision thereof.

“Termination Date” shall mean the date on which (a) the Revolving Credit
Commitments have been terminated in full, and the Lenders shall have no further
obligation to make any credit extensions or financial accommodations hereunder,
(b) all Obligations have been indefeasibly paid in full in immediately available
funds in Dollars, and (c) all Letter of Credit Obligations have been cash
collateralized, canceled or backed by standby letters of credit in accordance
with Annex J.

“Title IV Plan” shall mean a Pension Plan, other than a Multi-employer Plan,
which is covered by Title IV of ERISA.

“Trademark License” shall mean, with respect to the Borrower or any Subsidiary
thereof, rights under any written agreement now owned or hereafter acquired by
such Person granting any right to use any Trademark or Trademark registration.

“Trademarks” shall mean all of the following in which the Borrower or any
Subsidiary thereof now holds or hereafter acquires any interest: (a) all common
law and statutory trademarks, trade names, corporate names, business names,
trade styles, service marks, logos, other source or business identifiers, prints
and labels on which any of the foregoing have appeared or appear, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States of America, any State or Territory thereof, or any other
country or any political subdivision thereof; (b) all reissues, extensions or
renewals thereof; and (c) all licenses thereunder and together with the goodwill
associated with and symbolized by such trademark.

“Trademark Security Agreement” shall mean, collectively, (i) the Subsidiary
Trademark Security Agreement, together with all amendments, modifications and
supplements thereto (including without limitation the Omnibus Amendment), a copy
of which is attached as Exhibit I-1 hereto, executed by ComputerLand Corporation
in favor of the Agent for the benefit of the Holders, (ii) the Subsidiary
Trademark Security Agreement, together with all amendments, modifications and
supplements thereto (including without limitation the Omnibus Amendment), a copy
of which is attached as Exhibit I-2 hereto, executed by License Online, Inc.
(f/k/a ECLand.com) in favor of the Agent for the benefit of the Holders,
(iii) the Trademark Security Agreement, in substantially the form attached as
Exhibit I-3 hereto, executed by the Borrower in favor of the Agent for the
benefit of the Holders, (iv) the Trademark Security Agreement, in substantially
the form attached as Exhibit I-4 hereto, executed by Concentrix Corporation in
favor of the Agent for the benefit of the Holders, and (v) each other trademark
security agreement, in substantially the form attached as Exhibit I-3 hereto and
in substance reasonably satisfactory to the Agent, from time to time entered
into by any Domestic Subsidiary of the Borrower under this Agreement, in each
case as amended, supplemented or otherwise modified from time to time.

 

ANNEX A - 30



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions in effect under such Title IV Plan, and
(b) for a period of five (5) years following a transaction reasonably likely to
be covered by Section 4069 of ERISA, the liabilities (whether or not accrued)
that could be avoided by the Borrower, any Subsidiary thereof or any ERISA
Affiliate as a result of such transaction.

“Uniform Commercial Code jurisdiction” means any jurisdiction that had adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the Uniform Commercial Code, as recommended by the National Conference of
Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

“Unused Facility Fee” shall have the meaning assigned to it in Annex D.

“Welfare Plans” shall mean any welfare plan, as defined in Section 3(1) of
ERISA, which is maintained or contributed to by the Borrower, any Subsidiary
thereof or any ERISA Affiliate.

“Withdrawal Liability” shall mean, at any time, the aggregate amount of the
liabilities, if any, pursuant to Section 4201 of ERISA, and any increase in
contributions pursuant to Section 4243 of ERISA with respect to all
Multi-employer Plans.

2. Certain Matters of Construction. (a) Except as otherwise set forth in Annex
G, any accounting term used in the Agreement or the other Loan Documents shall
have, unless otherwise specifically provided therein, the meaning customarily
given such term in accordance with GAAP.

(b) All other undefined terms contained in this Agreement or the other Loan
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the Code as in effect in the State of New York to the extent the
same are used or defined therein.

(c) The words “herein,” “hereof” and “hereunder” or other words of similar
import refer to this Agreement as a whole, including the annexes, exhibits and
schedules hereto, as the same may from time to time be amended, modified or
supplemented, and not to any particular section, subsection or clause contained
in this Agreement.

(d) For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply: (i) wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter; (ii) the term “including” shall not be limiting or exclusive, unless
specifically indicated to the contrary; (iii) all references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations; and (iv) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all restatements,
extensions or renewals thereof.

 

ANNEX A - 31